 



Exhibit 10.33.4.5
EXECUTION COPY
 
CREDIT AGREEMENT
Dated as of April 10, 2007
by and among
ASHFORD HOSPITALITY LIMITED PARTNERSHIP,
as Borrower,
ASHFORD HOSPITALITY TRUST, INC.,
as Parent,
WACHOVIA CAPITAL MARKETS, LLC,
as Arranger,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
each of
MORGAN STANLEY SENIOR FUNDING, INC.
and
MERRILL LYNCH BANK USA,
as Co-Syndications Agents ,
each of
BANK OF AMERICA, N.A.
and
CALYON NEW YORK BRANCH,
as Co-Documentation Agents,
and
THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO
AND THEIR ASSIGNEES PURSUANT TO SECTION 12.5.,
as Lenders
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Article I. Definitions
    1  
 
       
Section 1.1. Definitions
    1  
Section 1.2. General; References to Times
    25  
Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries
    26  
 
       
Article II. Credit Facility
    26  
 
       
Section 2.1. Revolving Loans
    26  
Section 2.2. Term Loans
    28  
Section 2.3. Letters of Credit
    29  
Section 2.4. Rates and Payment of Interest on Loans
    33  
Section 2.5. Number of Interest Periods
    35  
Section 2.6. Repayment of Loans
    35  
Section 2.7. Prepayments
    35  
Section 2.8. Continuation
    36  
Section 2.9. Conversion
    36  
Section 2.10. Notes
    37  
Section 2.11. Voluntary Reductions of the Revolving Commitment
    38  
Section 2.12. Extension of Revolving Termination Date and Term Loan Maturity
Date
    38  
Section 2.13. Expiration or Maturity Date of Letters of Credit Past Revolving
Termination Date
    40  
Section 2.14. Amount Limitations
    40  
 
       
Article III. Payments, Fees and Other General Provisions
    40  
 
       
Section 3.1. Payments
    40  
Section 3.2. Pro Rata Treatment
    40  
Section 3.3. Sharing of Payments, Etc.
    41  
Section 3.4. Several Obligations
    42  
Section 3.5. Minimum Amounts
    42  
Section 3.6. Fees
    42  
Section 3.7. Computations
    44  
Section 3.8. Usury
    44  
Section 3.9. Agreement Regarding Interest and Charges
    44  
Section 3.10. Statements of Account
    44  
Section 3.11. Defaulting Lenders
    45  
Section 3.12. Taxes
    46  
 
       
Article IV. Yield Protection, Etc.
    48  
 
       
Section 4.1. Additional Costs; Capital Adequacy
    48  
Section 4.2. Suspension of LIBOR Loans
    49  
Section 4.3. Illegality
    49  
Section 4.4. Compensation
    50  
Section 4.5. Affected Lenders
    50  

- i -



--------------------------------------------------------------------------------



 



         
Section 4.6. Treatment of Affected Loans
    51  
Section 4.7. Change of Lending Office
    51  
Section 4.8. Assumptions Concerning Funding of LIBOR Loans
    51  
 
       
Article V. Conditions Precedent
    52  
 
       
Section 5.1. Initial Conditions Precedent
    52  
Section 5.2. Conditions Precedent to All Loans and Letters of Credit
    55  
 
       
Article VI. Representations and Warranties
    56  
 
       
Section 6.1. Representations and Warranties
    56  
Section 6.2. Survival of Representations and Warranties, Etc.
    61  
 
       
Article VII. Affirmative Covenants
    62  
 
       
Section 7.1. Preservation of Existence and Similar Matters
    62  
Section 7.2. Compliance with Applicable Law
    62  
Section 7.3. Maintenance of Property
    62  
Section 7.4. Conduct of Business
    63  
Section 7.5. Insurance
    63  
Section 7.6. Payment of Taxes and Claims
    63  
Section 7.7. Visits and Inspections
    63  
Section 7.8. Use of Proceeds; Letters of Credit
    64  
Section 7.9. Environmental Matters
    64  
Section 7.10. Books and Records
    64  
Section 7.11. Further Assurances
    65  
Section 7.12. Additional Guarantors and Pledges
    65  
Section 7.13. Release of Guarantors and Pledges
    66  
Section 7.14. REIT Status
    66  
Section 7.15. Exchange Listing
    66  
 
       
Article VIII. Information
    67  
 
       
Section 8.1. Quarterly Financial Statements
    67  
Section 8.2. Year-End Statements
    67  
Section 8.3. Compliance Certificate
    67  
Section 8.4. Other Information
    68  
Section 8.5. Electronic Delivery of Certain Information
    69  
Section 8.6. Public/Private Information
    71  
 
       
Article IX. Negative Covenants
    71  
 
       
Section 9.1. Financial Covenants
    71  
Section 9.2. Restricted Payments
    72  
Section 9.3. Indebtedness
    72  
Section 9.4. Certain Permitted Investments
    72  
Section 9.5. Investments Generally
    72  
Section 9.6. Liens; Negative Pledges; Other Matters
    73  
Section 9.7. Merger, Consolidation, Sales of Assets and Other Arrangements
    74  
Section 9.8. Fiscal Year
    74  

- ii -



--------------------------------------------------------------------------------



 



         
Section 9.9. Modifications of Organizational Documents
    74  
Section 9.10. Transactions with Affiliates
    75  
Section 9.11. ERISA Exemptions
    75  
 
       
Article X. Default
    75  
 
       
Section 10.1. Events of Default
    75  
Section 10.2. Remedies Upon Event of Default
    79  
Section 10.3. Remedies Upon Default
    80  
Section 10.4. Allocation of Proceeds
    80  
Section 10.5. Collateral Account
    81  
Section 10.6. Performance by Agent
    82  
Section 10.7. Rights Cumulative
    82  
 
       
Article XI. The Agent
    82  
 
       
Section 11.1. Authorization and Action
    82  
Section 11.2. Agent’s Reliance, Etc
    83  
Section 11.3. Notice of Defaults
    84  
Section 11.4. Wachovia as Lender
    84  
Section 11.5. Approvals of Lenders
    84  
Section 11.6. Lender Credit Decision, Etc
    85  
Section 11.7. Indemnification of Agent
    86  
Section 11.8. Successor Agent
    86  
Section 11.9. Titled Agents
    87  
 
       
Article XII. Miscellaneous
    87  
 
       
Section 12.1. Notices
    87  
Section 12.2. Expenses
    88  
Section 12.3. Setoff
    89  
Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers
    89  
Section 12.5. Successors and Assigns
    90  
Section 12.6. Amendments
    93  
Section 12.7. Nonliability of Agent and Lenders
    95  
Section 12.8. Confidentiality
    95  
Section 12.9. Indemnification
    96  
Section 12.10. Termination; Survival
    99  
Section 12.11. Severability of Provisions
    99  
Section 12.12. GOVERNING LAW
    99  
Section 12.13. Patriot Act
    99  
Section 12.14. Counterparts
    100  
Section 12.15. Obligations with Respect to Loan Parties
    100  
Section 12.16. Limitation of Liability
    100  
Section 12.17. Entire Agreement
    100  
Section 12.18. Construction
    100  

     
SCHEDULE I
  Commitments
SCHEDULE 1.1.(A)
  Acquisition Portfolio

- iii -



--------------------------------------------------------------------------------



 



     
SCHEDULE 1.1.(B)
  List of Grantors
SCHEDULE 1.1.(C)
  List of Loan Parties
SCHEDULE 1.1.(D)
  List of Pledgors
SCHEDULE 6.1.(b)
  Ownership Structure
SCHEDULE 6.1.(f)
  Title to Properties; Liens
SCHEDULE 6.1.(g)
  Existing Indebtedness
SCHEDULE 9.10.
  Transactions with Affiliates
 
   
EXHIBIT A
  Form of Assignment and Assumption
EXHIBIT B
  Form of Notice of Borrowing
EXHIBIT C
  Form of Notice of Continuation
EXHIBIT D
  Form of Notice of Conversion
EXHIBIT E
  Form of Pledge Agreement
EXHIBIT F
  Form of Security Agreement
EXHIBIT G
  Form of Revolving Note
EXHIBIT H
  Form of Term Note
EXHIBIT I
  Form of Opinion of Counsel
EXHIBIT J
  Form of Compliance Certificate
EXHIBIT K
  Form of Guaranty

- iv -



--------------------------------------------------------------------------------



 



     THIS CREDIT AGREEMENT (this “Agreement”) dated as of April 10, 2007 by and
among ASHFORD HOSPITALITY LIMITED PARTNERSHIP, a limited partnership formed
under the laws of the State of Delaware (the “Borrower”), ASHFORD HOSPITALITY
TRUST, INC. a corporation formed under the laws of the State of Maryland (the
“Parent”), WACHOVIA CAPITAL MARKETS, LLC, as Arranger (the “Arranger”), each of
MORGAN STANLEY SENIOR FUNDING, INC. and MERRILL LYNCH BANK USA, as
Co-Syndication Agents (the “Co-Syndication Agents”), BANK OF AMERICA, N.A. and
CALYON NEW YORK BRANCH, as Co-Documentation Agents (the “Co-Documentation
Agents”), WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent, and each of the
financial institutions initially a signatory hereto together with their
assignees pursuant to Section 12.5.(b).
     WHEREAS, Ashford Sapphire Acquisition LLC, a Wholly Owned Subsidiary (as
defined below) of the Borrower (the “Acquisition Subsidiary”), has entered into
that certain Agreement and Plan of Merger dated as of January 18, 2007 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Merger Agreement”) by and among MS Resort Holdings, LLC, MS Resort Acquisition
LLC, MS Resort Purchaser LLC, the Acquisition Subsidiary and CNL Hotels &
Resorts, Inc. (the “Seller”), which provides for the acquisition (the
“Acquisition”) by the Acquisition Subsidiary of the Acquisition Portfolio (as
defined below), either by direct transfer of the Properties comprising the
Acquisition Portfolio or through the acquisition, directly or indirectly, of
certain of the Equity Interests of each Person that owns any Property comprising
the Acquisition Portfolio;
     WHEREAS, the Acquisition is to be effected in accordance with the terms of
that certain Purchase and Sale Agreement dated as of January 18, 2007 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Asset Purchase Agreement”) by and between the Acquisition Subsidiary and the
Seller;
     WHEREAS, to finance a portion of the cost of the Acquisition and for the
other purposes permitted by this agreement, the Borrower has requested the Agent
and the Lenders to make available to the Borrower credit facilities in the
aggregate principal amount of $525,000,000 in the form of (a) a revolving credit
facility in the initial amount of $200,000,000, which will include a $50,000,000
letter of credit subfacility, and (b) a term loan facility in an amount of up to
$325,000,000; and
     WHEREAS, the Agent and the Lenders are willing to make such credit
facilities available to the Borrower on the terms and conditions contained
herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto agree as follows:
Article I. Definitions
Section 1.1. Definitions.
     In addition to terms defined elsewhere herein, the following terms shall
have the following meanings for the purposes of this Agreement:

 



--------------------------------------------------------------------------------



 



     “Accession Agreement” means an Accession Agreement substantially in the
form of Annex I to the Guaranty.
     “Acquisition” has the meaning given that term in the first “WHEREAS” clause
of this Agreement.
     “Acquisition Portfolio” means the Properties described on Schedule 1.1.(A).
     “Acquisition Subsidiary” has the meaning given that term in the first
“WHEREAS” clause of this Agreement.
     “Additional Costs” has the meaning given that term in Section 4.1.(a).
     “Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Parent
and its Subsidiaries determined on a consolidated basis for such period, minus
(b) Capital Reserves.
     “Adjusted LIBOR” means, with respect to each Interest Period for any LIBOR
Loan, the rate obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America to residents of the United States
of America). Any change in such maximum rate shall result in a change in
Adjusted LIBOR on the date on which such change in such maximum rate becomes
effective.
     “Adjusted Total Asset Value” means Total Asset Value determined exclusive
of assets that are owned by Excluded Subsidiaries or Unconsolidated Affiliates.
     “Administrative Details Form” means an Administrative Details Reply Form in
a form supplied by the Agent to the Lenders from time to time.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Agent or any Lender be deemed to be an Affiliate of the Borrower.
     “Agent” means Wachovia Bank, National Association, as contractual
representative for the Lenders under the terms of this Agreement, and any of its
successors.
     “Aggregate Exposure” means, with respect to any Lender at any time, an
amount equal to the sum of (a) the principal amount of the Term Loan, if any, of
such Lender, plus (b) the amount of the Revolving Commitment, if any, of such
Lender then in effect or, if at the time of determination the Revolving
Commitments have terminated or been reduced to zero, the

- 2 -



--------------------------------------------------------------------------------



 



principal amount of the aggregate outstanding Revolving Loans and Letter of
Credit Liabilities, if any, of such Lender.
     “Aggregate Exposure Percentage” means, with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the sum of the Aggregate Exposures of all Lenders at such time.
     “Agreement Date” means the date as of which this Agreement is dated.
     “Applicable Law” means all applicable provisions of constitutions,
statutes, laws, rules, regulations and orders of all governmental bodies and all
orders and decrees of all courts, tribunals and arbitrators.
     “Applicable Margin” means:
     (a) with respect to the Revolving Loans, the percentage set forth below
corresponding to the ratio of Total Net Indebtedness to Total Asset Value
(excluding cash and cash equivalents) as determined in accordance with
Section 9.1. in effect at such time:

                                  Total Net Indebtedness to   Applicable Margin
for   Applicable Margin for Level   Total Asset Value   LIBOR Loans   Base Rate
Loans     1    
< 0.50 to 1.00
    1.55 %     0.50 %   2    
> 0.50 to 1.00 and < 0.60 to 1.00
    1.65 %     0.75 %   3    
> 0.60 to 1.00 and < 0.70 to 1.00
    1.75 %     1.00 %   4    
> 0.70 to 1.00
    1.95 %     1.25 %

The Applicable Margin for Revolving Loans shall be determined by the Agent from
time to time as provided above, based on the ratio of Total Net Indebtedness to
Total Asset Value (excluding cash and cash equivalents) as set forth in the
Compliance Certificate most recently delivered by the Parent pursuant to
Section 8.3. Any necessary adjustment to the Applicable Margin for Revolving
Loans shall be effective (a) in the case of a Compliance Certificate delivered
in connection with quarterly financial statements of the Parent delivered
pursuant to Section 8.1., as of the date 50 days following the end of the last
day of the applicable fiscal quarter covered by such Compliance Certificate, and
(b) in the case of a Compliance Certificate delivered in connection with annual
financial statements of the Parent delivered pursuant to Section 8.2., as of the
date 95 days following the end of the last day of the applicable fiscal year
covered by such Compliance Certificate. As of the Agreement Date, and thereafter
until changed as provided above, the Applicable Margin for Revolving Loans shall
be determined based on Level 4 of the above table. If the Borrower fails to
deliver a Compliance Certificate pursuant to Section 8.3., the Applicable Margin
for Revolving Loans shall equal the percentages corresponding to Level 4 in the
above table until the date of the delivery of the required Compliance
Certificate.
     (b) with respect to the Term Loans, (i) one-half of one percent (0.50%) in
the case of Base Rate Loans and (ii) one and one-half of one percent (1.50%) in
the case of LIBOR Loans; provided, however, if the Borrower exercises its right
to extend the Term Loan Maturity Date pursuant to Section 2.12., the Applicable
Margin for Term Loans shall be determined as follows on and after the effective
date of such extension:

- 3 -



--------------------------------------------------------------------------------



 



     (A) If the Borrower exercises its right to extend the Term Loan Maturity
Date pursuant to Section 2.12.(b) [Extension of Term Loan Maturity Date Without
Rating], the Applicable Margin for Term Loans shall equal the percentage set
forth below corresponding to the ratio of Total Net Indebtedness to Total Asset
Value (excluding cash and cash equivalents) as determined in accordance with
Section 9.1. in effect at such time:

                                  Total Net Indebtedness to   Applicable Margin
for   Applicable Margin for Level   Total Asset Value   LIBOR Loans   Base Rate
Loans     1    
< 0.50 to 1.00
    1.40 %     0.40 %   2    
> 0.50 to 1.00 and < 0.60 to 1.00
    1.55 %     0.65 %   3    
> 0.60 to 1.00 and < 0.70 to 1.00
    1.65 %     0.90 %   4    
> 0.70 to 1.00
    1.85 %     1.15 %

The Applicable Margin for Term Loans shall be determined by the Agent from time
to time as provided above, based on the ratio of Total Net Indebtedness to Total
Asset Value (excluding cash and cash equivalents) as set forth in the Compliance
Certificate most recently delivered by the Parent pursuant to Section 8.3. Any
necessary adjustment to the Applicable Margin for Term Loans shall be effective
(x) in the case of a Compliance Certificate delivered in connection with
quarterly financial statements of the Parent delivered pursuant to Section 8.1.,
as of the date 50 days following the end of the last day of the applicable
fiscal quarter covered by such Compliance Certificate, and (y) in the case of a
Compliance Certificate delivered in connection with annual financial statements
of the Parent delivered pursuant to Section 8.2., as of the date 95 days
following the end of the last day of the applicable fiscal year covered by such
Compliance Certificate. If the Borrower fails to deliver a Compliance
Certificate pursuant to Section 8.3., the Applicable Margin for Term Loans shall
equal the percentages corresponding to Level 4 in the above table until the date
of the delivery of the required Compliance Certificate.
     (B) If the Borrower exercises its right to extend the Term Loan Maturity
Date pursuant to Section 2.12.(c) [Extension of Term Loan Maturity Date With
Rating], the Applicable Margin for Term Loans shall equal the percentage
determined, at any time, based on the range into which the Parent’s Credit
Rating then falls, in accordance with the Levels in the table set forth below.
Any change in the Parent’s Credit Rating which would cause it to move to a
different Level in such table shall effect a change in the Applicable Margin on
the Business Day on which such change occurs. During any period that the Parent
has received Credit Ratings that are not equivalent, the Applicable Margin for
Term Loans shall be determined by the lower of such two Credit Ratings. During
any period for which the Parent has received a Credit Rating from only one
Rating Agency, then the Applicable Margin for Term Loans shall be determined
based on such Credit Rating. During any period for which the Parent has no
Credit Rating from either Rating Agency, then the Applicable Margin for Term
Loans shall be determined based on Level 5.

- 4 -



--------------------------------------------------------------------------------



 



                                  Parent’s Credit Rating   Applicable Margin for
  Applicable Margin for Level          (S&P/Moody’s)   LIBOR Loans   Base Rate
Loans     1    
BB+/Ba1 or higher
    1.50 %     0.50 %   2    
BB/Ba2
    1.75 %     0.75 %   3    
BB-/Ba3
    2.00 %     1.00 %   4    
B+/B1
    2.25 %     1.25 %   5    
B/B2 or lower
    2.50 %     1.50 %

The provisions of this definition are subject to Section 2.4.(c).
     “Approved Fund” means any Fund that is administered, managed or
underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or
an Affiliate of an entity that administers or manages a Lender.
     “Arranger” means Wachovia Capital Markets, LLC, together with its
successors and permitted assigns.
     “Asset Purchase Agreement” has the meaning given that term in the second
“WHEREAS” clause of this Agreement, and in any event shall include and all
schedules, exhibits, annexes and amendments thereto and all side letters and
agreements affecting the terms thereof or entered into in connection therewith.
     “Asset Purchase Documents” means the Merger Agreement, the Asset Purchase
Agreement and the other documents, instruments and agreements executed by any
Loan Party in connection therewith.
     “Assignee” has the meaning given that term in Section 12.5.(b).
     “Assignment and Assumption” means an Assignment and Assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 12.5.), substantially in the form of Exhibit A or
any other form approved by the Agent.
     “Base Rate” means the per annum rate of interest equal to the greater of
(a) the Prime Rate or (b) the Federal Funds Rate plus one-half of one percent
(0.5%). Any change in the Base Rate resulting from a change in the Prime Rate or
the Federal Funds Rate shall become effective as of 12:01 a.m. on the Business
Day on which each such change occurs. The Base Rate is a reference rate used by
the Lender acting as the Agent in determining interest rates on certain loans
and is not intended to be the lowest rate of interest charged by the Lender
acting as the Agent or any other Lender on any extension of credit to any
debtor.
     “Base Rate Loan” means a Revolving Loan or Term Loan bearing interest at a
rate based on the Base Rate.
     “Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

- 5 -



--------------------------------------------------------------------------------



 



     “Borrower” has the meaning set forth in the introductory paragraph hereof
and shall include the Borrower’s successors and permitted assigns.
     “Business Day” means (a) any day other than a Saturday, Sunday or other day
on which banks in Charlotte, North Carolina are authorized or required to close
and (b) with reference to a LIBOR Loan, any such day that is also a day on which
dealings in Dollar deposits are carried out in the London interbank market.
     “Capital Reserves” means, for any period and with respect to a Property, an
amount equal to 4.0% of the gross revenues of such Property for such period. If
the term Capital Reserves is used without reference to any specific Property,
then the amount shall be determined on an aggregate basis with respect to all
Properties of the Borrower and its Subsidiaries and a proportionate share of all
Properties of all Unconsolidated Affiliates.
     “Capitalized Lease Obligation” means an obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP. The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.
     “Cash Equivalents” means: (a) securities issued, guaranteed or insured by
the United States of America or any of its agencies with maturities of not more
than one year from the date acquired; (b) certificates of deposit with
maturities of not more than one year from the date acquired issued by a United
States federal or state chartered commercial bank of recognized standing, or a
commercial bank organized under the laws of any other country which is a member
of the Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in clause
(b) above; (d) commercial paper issued by any Person incorporated under the laws
of the United States of America or any State thereof and rated at least A-2 or
the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds which invest primarily in
assets of the type described in clauses (a) through (d) above.
     “Class” with respect to any Loan, refers to whether such Loan is a
Revolving Loan or Term Loan.
     “Collateral” means any personal property of any of the Loan Parties, now
owned or hereafter acquired, upon which a Lien is purported to be created by any
Security Document, and includes, without limitation, all “Collateral” under and
as defined in the Pledge Agreement and under and as defined in the Security
Agreement.

- 6 -



--------------------------------------------------------------------------------



 



     “Collateral Account” means a special non-interest bearing deposit account
or securities account maintained by, or on behalf of, the Agent and under its
sole dominion and control.
     “Commitment” means, as to any Lender, the Revolving Commitment, if any, or
Term Commitment, if any, of such Lender.
     “Compliance Certificate” has the meaning given that term in Section 8.3.
     “Continue”, “Continuation” and “Continued” each refers to the continuation
of a LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.8.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Convert”, “Conversion” and “Converted” each refers to the conversion of a
Loan of one Type into a Loan of another Type pursuant to Section 2.9.
     “Credit Event” means any of the following: (a) the making (or deemed
making) of any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan,
and (c) the issuance of a Letter of Credit.
     “Credit Rating” means the rating assigned by a Rating Agency to (a) the
senior unsecured long term Indebtedness of a Person or (b) a specific
Investment.
     “Default” means any of the events specified in Section 10.1., whether or
not there has been satisfied any requirement for the giving of notice, the lapse
of time, or both.
     “Defaulting Lender” has the meaning given that term in Section 3.11.
     “Derivatives Contract” means any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.

- 7 -



--------------------------------------------------------------------------------



 



     “Derivatives Termination Value” means, in respect of any one or more
Derivatives Contracts, after taking into account the effect of any legally
enforceable netting agreement relating to such Derivatives Contracts, (a) for
any date on or after the date such Derivatives Contracts have been closed out
and termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a) the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include any Lender).
     “Disposition” means any sale, lease, assignment, transfer or other
disposition by the Parent, the Borrower or any Subsidiary of any of the
following:
     (a) any Property and any parcel of real property that would be a Property
if located in a state of the United States of America or the District of
Columbia;
     (b) Equity Interests in a Subsidiary or Unconsolidated Affiliate;
     (c) any asset constituting Collateral; and
     (d) any other asset (other than Cash Equivalents) the sale, lease (other
than leases of property in the ordinary course of business), assignment,
transfer or other disposition of which results in receipt by the Parent, the
Borrower or any Subsidiary of Net Cash Proceeds in excess of $25,000,000.
     “Dollars” or “$” means the lawful currency of the United States of America.
     “Domestic Subsidiary” means any Subsidiary that is incorporated or
organized under the laws of any state of the United States or the District of
Columbia.
     “EBITDA” means, with respect to a Person for any period (without
duplication): (a) net income (loss) of such Person for such period determined on
a consolidated basis, in accordance with GAAP, exclusive of the following (but
only to the extent included in determination of such net income (loss)):
(i) depreciation and amortization; (ii) Interest Expense; (iii) income tax
expense; (iv) extraordinary or non-recurring gains and losses; and (v) other
non-cash items, including without limitation, non-cash deferred compensation
expense for officers and employees and amortization of stock grants; plus
(b) such Person’s pro rata share of EBITDA of its Unconsolidated Affiliates.
EBITDA shall be adjusted to remove any impact from straight line rent leveling
adjustments required under GAAP and amortization of intangibles pursuant to
Statement of Financial Accounting Standards number 141.
     “Effective Date” means the later of: (a) the Agreement Date; and (b) the
date on which all of the conditions precedent set forth in Section 5.1. shall
have been fulfilled or waived in writing by the Requisite Lenders.

- 8 -



--------------------------------------------------------------------------------



 



     “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by (i) the Agent and (ii) unless a Default or Event of Default shall
exist, the Borrower (each such approval by the Agent or the Borrower not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.
     “Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency and any Applicable Law relating primarily to the environment
or Hazardous Materials.
     “Equity Interest” means, with respect to any Person, any share of capital
stock of (or other ownership or profit interests in) such Person, any warrant,
option or other right for the purchase or other acquisition from such Person of
any share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.
     “Equity Issuance” means any issuance by a Person of any Equity Interest in
such Person and shall in any event include the issuance of any Equity Interest
upon the conversion or exchange of any security constituting Indebtedness that
is convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as in
effect from time to time.
     “ERISA Group” means the Borrower, any Subsidiary and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any
Subsidiary, are treated as a single employer under Section 414 of the Internal
Revenue Code.
     “Escrow Agent” has the meaning given that term in Section 2.1.(d).
     “Event of Default” means any of the events specified in Section 10.1.,
provided that any requirement for notice or lapse of time or any other condition
has been satisfied.

- 9 -



--------------------------------------------------------------------------------



 



     “Excluded Subsidiary” means (a) any Subsidiary (i) holding title to or
beneficially owning assets which are or are intended to become collateral for
any Secured Indebtedness of such Subsidiary, or being a beneficial owner of a
Subsidiary holding title to or beneficially owning such assets (but having no
material assets other than such beneficial ownership interests) and (ii) which
(x) is, or is expected to be, prohibited from Guarantying the Indebtedness of
any other Person pursuant to any document, instrument or agreement evidencing
such Secured Indebtedness or (y) is prohibited from Guarantying the Indebtedness
of any other Person pursuant to a provision of such Subsidiary’s organizational
documents which provision was included in such Subsidiary’s organizational
documents as a condition or anticipated condition to the extension of such
Secured Indebtedness, (b) any Subsidiary (i) more than 5.0% of the outstanding
Equity Interest of which is owned by Minority Holders and (ii) that is
prohibited from Guarantying the Indebtedness of any other Person without the
consent of such Minority Holders and (c) any Subsidiary of any Subsidiary
described in clause (a) or (b) above.
     “Existing Credit Agreement” means that certain Credit Agreement dated as of
February 5, 2004 by and among the Borrower, the financial institutions party
thereto as “Lenders”, Credit Lyonnais New York Branch, as Administrative Agent,
and the other parties thereto.
     “Fair Market Value” means, with respect to (a) a security listed on a
national securities exchange or the NASDAQ National Market, the price of such
security as reported on such exchange or market by any widely recognized
reporting method customarily relied upon by financial institutions and (b) with
respect to any other property, the price which could be negotiated in an
arm’s-length free market transaction, for cash, between a willing seller and a
willing buyer, neither of which is under pressure or compulsion to complete the
transaction.
     “Federal Funds Rate” means, for any day, the rate per annum (rounded upward
to the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.
     “Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.
     “Fixed Charges” means, for any period, the sum of (a) Interest Expense of
the Parent and its Subsidiaries determined on a consolidated basis for such
period, (b) all regularly scheduled principal payments made with respect to
Indebtedness of the Parent and its Subsidiaries during such period, other than
any balloon, bullet or similar principal payment which repays such Indebtedness
in full, and (c) all Preferred Dividends paid during such period. The Parent’s
pro rata share of the Fixed Charges of Unconsolidated Affiliates of the Parent
shall be included in determinations of Fixed Charges.

- 10 -



--------------------------------------------------------------------------------



 



     “Floating Rate Indebtedness” means all Indebtedness of a Person which bears
interest at a variable rate during the scheduled life of such Indebtedness and
for which such Person has not obtained interest rate swap agreements, interest
rate “cap” or “collar” agreements or other similar Derivatives Contracts which
effectively cause such variable rates to be equivalent to fixed rates less than
or equal to (a) the rate (as reasonably determined by the Agent) borne by United
States 10-year Treasury Notes at the time the applicable Derivatives Contract
became effective plus (b) 3.0%.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
     “Foreign Subsidiary” means a Subsidiary that (a) is not a Domestic
Subsidiary and (b) is not a “disregarded entity” under Treas. Reg.
Section 301.7701-2(a).
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination.
     “Governmental Approvals” means all authorizations, consents, approvals,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
     “Governmental Authority” means any national, state or local government
(whether domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.
     “Grantor” means, initially, the Borrower and each of the Subsidiaries set
forth on Schedule 1.1.(B), together with any other Person that becomes a
“Grantor” under the Security Agreement.
     “Guarantor” means any Person that is a party to the Guaranty as a
“Guarantor” and in any event shall include the Parent and each Material
Subsidiary (other than an Excluded Subsidiary or a Foreign Subsidiary).

- 11 -



--------------------------------------------------------------------------------



 



     “Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
Indebtedness means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
Indebtedness, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit (including Letters
of Credit), or (v) the supplying of funds to or investing in a Person on account
of all or any part of such Person’s obligation under a Guaranty of any
obligation or indemnifying or holding harmless, in any way, such Person against
any part or all of such obligation. As the context requires, “Guaranty” shall
also mean the Guaranty to which the Guarantors are parties substantially in the
form of Exhibit K.
     “Hazardous Materials” means all or any of the following: (a) substances
that are defined or listed in, or otherwise classified pursuant to, any
applicable Environmental Laws as “hazardous substances”, “hazardous materials”,
“hazardous wastes”, “toxic substances” or any other formulation intended to
define, list or classify substances by reason of deleterious properties such as
ignitability, corrosivity, reactivity, carcinogenicity, reproductive toxicity,
“TCLP” toxicity or “EP toxicity”; (b) oil, petroleum or petroleum derived
substances, natural gas, natural gas liquids or synthetic gas and drilling
fluids, produced waters and other wastes associated with the exploration,
development or production of crude oil, natural gas or geothermal resources;
(c) any flammable substances or explosives or any radioactive materials;
(d) asbestos in any form; and (e) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.
     “Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed (other than trade debt incurred in the
ordinary course of business which is not more than 90 days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations (contingent or
otherwise) of such Person in respect of letters of credit or acceptances
(whether or not the same have been presented for payment); (e) all Off-Balance
Sheet Obligations of such Person; (f) all obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Mandatorily Redeemable Stock issued by such Person or any other Person,
valued at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (g) all

- 12 -



--------------------------------------------------------------------------------



 



obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests (other than
Mandatorily Redeemable Stock)); (h) net obligations under any Derivatives
Contract not entered into as a hedge against existing interest rate risk in
respect of Indebtedness, in an amount equal to the Derivatives Termination Value
thereof; (i) all Indebtedness of other Persons which such Person has Guaranteed
or is otherwise recourse to such Person (except for guaranties of customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy, and other similar
exceptions to nonrecourse liability); (j) all Indebtedness of another Person
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property or assets owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness or other payment obligation; and (k) such Person’s
pro rata share of the Indebtedness of any Unconsolidated Affiliate of such
Person. Indebtedness of any Person shall include Indebtedness of any partnership
or joint venture in which such Person is a general partner or joint venturer to
the extent of such Person’s pro rata share of the ownership of such partnership
or joint venture (except if such Indebtedness, or portion thereof, is recourse
to such Person, in which case the greater of such Person’s pro rata portion of
such Indebtedness or the amount of the recourse portion of the Indebtedness,
shall be included as Indebtedness of such Person). All Loans and Letter of
Credit Liabilities shall constitute Indebtedness of the Borrower.
     “Intellectual Property” has the meaning given that term in Section 6.1.(s).
     “Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Parent and its Subsidiaries, including capitalized
interest not funded under a construction loan interest reserve account,
determined on a consolidated basis for such period, plus (b) the Parent’s pro
rata share of Interest Expense of its Unconsolidated Affiliates for such period.
     “Interest Period” means with respect to any LIBOR Loan, each period
commencing on the date such LIBOR Loan is made, or in the case of the
Continuation of a LIBOR Loan the last day of the preceding Interest Period for
such Loan, and ending 1, 2, 3 or 6 months thereafter, as the Borrower may select
in a Notice of Borrowing, Notice of Continuation or Notice of Conversion, as the
case may be, except that each Interest Period that commences on the last
Business Day of a calendar month, or on a day for which there is no
corresponding day in the appropriate subsequent calendar month, shall end on the
last Business Day of the appropriate subsequent calendar month. Notwithstanding
the foregoing: (a) if any Interest Period for a Revolving Loan would otherwise
end after the Revolving Termination Date, such Interest Period shall end on the
Revolving Termination Date; (b) if any Interest Period for a Term Loan would
otherwise end after the Term Loan Maturity Date, such Interest Period shall end
on the Term Loan Maturity Date; and (c) each Interest Period that would
otherwise end on a day which is not a Business Day shall end on the immediately
following Business Day (or, if such immediately following Business Day falls in
the next calendar month, on the immediately preceding Business Day).
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended.

- 13 -



--------------------------------------------------------------------------------



 



     “Investment” means, with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person. Any binding commitment to make an Investment in any other
Person, as well as any option of another Person to require an Investment in such
Person, shall constitute an Investment. Except as expressly provided otherwise,
for purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
     “L/C Commitment Amount” equals $50,000,000.
     “Lender” means each financial institution from time to time party hereto as
a “Lender”, together with its successors and permitted assigns.
     “Lending Office” means, for each Lender and for each Type of Loan, the
office of such Lender specified as such in such Lender’s Administrative Details
Form, or such other office of such Lender of which such Lender may notify the
Agent in writing from time to time.
     “Letter of Credit” has the meaning given that term in Section 2.3.(a).
     “Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.
     “Letter of Credit Liabilities” means, without duplication, at any time and
in respect of any Letter of Credit, the sum of (a) the Stated Amount of such
Letter of Credit plus (b) the aggregate unpaid principal amount of all
Reimbursement Obligations of the Borrower at such time due and payable in
respect of all drawings made under such Letter of Credit. For purposes of this
Agreement, a Lender (other than the Lender acting as the Agent) shall be deemed
to hold a Letter of Credit Liability in an amount equal to its participation
interest in the related Letter of Credit under Section 2.3.(i), and the Lender
acting as the Agent shall be deemed to hold a Letter of Credit Liability in an
amount equal to its retained interest in the related Letter of Credit after
giving effect to the acquisition by the Lenders other than the Lender acting as
the Agent of their participation interests under such Section.
     “LIBOR” means, for any LIBOR Loan for any Interest Period therefor, the
rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in

- 14 -



--------------------------------------------------------------------------------



 



Dollars at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period.
If for any reason such rate is not available, LIBOR shall be, for any Interest
Period, the rate per annum reasonably determined by the Agent as the rate of
interest at which Dollar deposits in the approximate amount of such LIBOR Loan
would be offered by the Agent to major banks in the London interbank Eurodollar
market at their request at or about 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period.
     “LIBOR Loan” means a Revolving Loan or Term Loan bearing interest at a rate
based on LIBOR.
     “Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien; and (d) any agreement by such Person to grant, give or
otherwise convey any of the foregoing.
     “Loan” means a Revolving Loan or a Term Loan.
     “Loan Document” means this Agreement, each Note, each Letter of Credit
Document, the Guaranty, each Security Document and each other document or
instrument (other than a Derivatives Contract) now or hereafter executed and
delivered by a Loan Party in connection with, pursuant to or relating to this
Agreement.
     “Loan Party” means each of the Borrower and each other Person who
guarantees all or a portion of the Obligations and/or who pledges any collateral
security to secure all or a portion of the Obligations. Schedule 1.1.(A) sets
forth the Loan Parties in addition to the Borrower as of the Agreement Date
(after giving effect to the Acquisition).
     “Mandatorily Redeemable Stock” means, with respect to any Person, any
Equity Interest of such Person which by the terms of such Equity Interest (or by
the terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the

- 15 -



--------------------------------------------------------------------------------



 



issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for common stock or
other equivalent common Equity Interests), in each case on or prior to the Term
Loan Maturity Date.
     “Mandatory Prepayment Event” means (a) the incurrence by the Parent, the
Borrower or any Subsidiary of any Indebtedness or any refinancing thereof,
(b) any Disposition, Purchase Price Refund or Recovery Event or (c) any Equity
Issuance by the Parent, the Borrower or any Subsidiary.
     “Material Adverse Effect” means a materially adverse effect on (a) the
business, assets, liabilities, condition (financial or otherwise), results of
operations or business prospects of the Parent and its Subsidiaries taken as a
whole, (b) the ability of the Borrower or any other Loan Party to perform its
obligations under any Loan Document to which it is a party, (c) the validity or
enforceability of any of the Loan Documents, (d) the rights and remedies of the
Lenders and the Agent under any of the Loan Documents or (e) the timely payment
of the principal of or interest on the Loans or other amounts payable in
connection therewith or the timely payment of all Reimbursement Obligations.
     “Material Contract” means any contract or other arrangement (other than
Loan Documents), whether written or oral, to which the Borrower, any Subsidiary
or any other Loan Party is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.
     “Material Subsidiary” means any Subsidiary to which more than 5.0% of
Adjusted Total Asset Value is attributable on an individual basis.
     “Merger Agreement” has the meaning given that term in the first “WHEREAS”
clause of this Agreement.
     “Minority Holder” means any Person (other than the Borrower, any Subsidiary
or any other Affiliate) that is the holder of an Equity Interest in a Subsidiary
of the Borrower that is not a Wholly Owned Subsidiary.
     “Moody’s” means Moody’s Investors Service, Inc., and its successors.
     “Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.
     “Mortgage Receivable” means a promissory note secured by a Mortgage of
which the Parent or any Subsidiary is the holder and retains the rights of
collection of all payments thereunder.
     “Multiemployer Plan” means at any time a multiemployer plan within the
meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is
then making or

- 16 -



--------------------------------------------------------------------------------



 



accruing an obligation to make contributions or has within the preceding five
plan years made contributions, including for these purposes any Person which
ceased to be a member of the ERISA Group during such five year period.
     “Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.
     “Net Cash Proceeds” means with respect to (a) a Disposition or Recovery
Event, the aggregate amount of all cash received (including without limitation,
all cash payments received by way of deferred payment of principal or interest
pursuant to a note or installment receivable or otherwise, but only as and when
received), directly or indirectly, by the Parent, the Borrower or any Subsidiary
in connection with such Disposition or Recovery Event net of (i) the amount of
any out-of-pocket legal fees, title and recording tax expenses, commissions and
other customary fees and expenses actually incurred by the Parent, the Borrower
or such Subsidiary in connection therewith, (ii) any income taxes reasonably
estimated in good faith to be payable by the Parent, the Borrower or such
Subsidiary in connection with such Disposition or Recovery Event (after taking
into account any available tax credits or deductions and any tax sharing
arrangements) and other taxes thereon to the extent such other taxes are
actually paid by the Parent, the Borrower or such Subsidiary, (iii) with respect
to a Recovery Event, the amount of cash proceeds used for the repair and
replacement of the Property subject to the Recovery Event, (iv) subject to
Section 9.2., any cash distributions of capital gains required to be distributed
to shareholders of the Parent pursuant to the requirements and conditions
imposed on REITs under the Internal Revenue Code and (v) any repayments by the
Parent, the Borrower, such Subsidiary or any other Subsidiary of Indebtedness
(other than Indebtedness under any of the Loan Documents) to the extent that
such Indebtedness is secured by a Lien on the property that is the subject of
such Disposition or Recovery Event or is otherwise required by the terms of such
Indebtedness (as in effect immediately prior to such Recovery Event or
Disposition) to be repaid as a result of the occurrence of such Disposition or
Recovery Event, (b) incurrence of Indebtedness, the aggregate amount of all cash
received from such incurrence, net of the amount of any out-of-pocket legal
fees, title and recording tax expenses, investment banking fees, underwriting
discounts, commissions, closing costs, transfer taxes, transfer costs,
termination fees, liquidated damages, reserves, escrows and prorations required
by contract or custom, and other customary fees and expenses actually incurred
by the Parent, the Borrower or such Subsidiary in connection therewith, (c) any
Purchase Price Refund, the aggregate cash amount thereof, net of any expenses
actually incurred by the Parent, the Borrower or such Subsidiary in connection
therewith, and (d) any Equity Issuance, the aggregate amount of all cash
received by the Parent, the Borrower or any other Subsidiary in respect of such
Equity Issuance less investment banking fees, legal fees, accountants fees,
underwriting discounts and commissions, listing fees, financial printing costs
and other customary fees and expenses actually incurred by the Parent, the
Borrower or any other Subsidiary in connection with such Equity Issuance.

- 17 -



--------------------------------------------------------------------------------



 



     “Net Proceeds” means with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.
     “Note” means a Revolving Note or a Term Note.
     “Notice of Borrowing” means a notice in the form of Exhibit B to be
delivered to the Agent pursuant to Section 2.1.(b) evidencing the Borrower’s
request for a borrowing of Revolving Loans.
     “Notice of Continuation” means a notice in the form of Exhibit C to be
delivered to the Agent pursuant to Section 2.8. evidencing the Borrower’s
request for the Continuation of a LIBOR Loan.
     “Notice of Conversion” means a notice in the form of Exhibit D to be
delivered to the Agent pursuant to Section 2.9. evidencing the Borrower’s
request for the Conversion of a Loan from one Type to another Type.
     “Obligations” means, individually and collectively: (a) the aggregate
principal balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Agent or any Lender of
every kind, nature and description, under or in respect of this Agreement or any
of the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note.
     “OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets
Control and any successor Governmental Authority.
     “Off-Balance Sheet Obligations” means liabilities and obligations of the
Parent, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Parent would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Parent’s report on Form 10-Q or Form 10-K (or their
equivalents) which the Parent is required to file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor).
     “Other Net Assets” means (a) all asset (other than cash, cash equivalents,
marketable securities, Properties and intangible assets) of the Parent and its
Subsidiaries that would be set forth on a consolidated balance sheet of the
Parent and its Subsidiaries prepared in accordance

- 18 -



--------------------------------------------------------------------------------



 



with GAAP, minus (b) all liabilities (other than Indebtedness) of the Parent and
its Subsidiaries determined on a consolidated basis.
     “Participant” has the meaning given that term in Section 12.5.(d).
     “PBGC” means the Pension Benefit Guaranty Corporation and any successor
agency.
     “Permitted Liens” means, as to any Person: (a) Liens securing taxes,
assessments and other charges or levies imposed by any Governmental Authority
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
pursuant to any Environmental Laws) or the claims of materialmen, mechanics,
carriers, warehousemen or landlords for labor, materials, supplies or rentals
incurred in the ordinary course of business, which are not at the time required
to be paid or discharged under Section 7.6.; (b) Liens consisting of deposits or
pledges made, in the ordinary course of business, in connection with, or to
secure payment of, obligations under workers’ compensation, unemployment
insurance or similar Applicable Laws; (c) Liens consisting of encumbrances in
the nature of zoning restrictions, easements, and rights or restrictions of
record on the use of real property, which do not materially detract from the
value of such property or materially and adversely impair the intended use
thereof in the business of such Person; (d) the rights of tenants under leases
or subleases not interfering with the ordinary conduct of business of such
Person; (e) Liens in favor of the Agent for the benefit of the Lenders;
(f) Liens in existence as of the Agreement Date and set forth in Part II of
Schedule 6.1.(f); and (g) in the case of any Property owned by the Borrower or
any Subsidiary, exceptions to coverage under any owner’s title policy of
insurance insuring the interest of the Borrower or such Subsidiary, as
applicable, in such Property.
     “Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.
     “Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.
     “Pledge Agreement” means the Pledge Agreement to which the Pledgors are
parties substantially in the form of Exhibit E.
     “Pledgor” means, initially, the Borrower and each of the Persons set forth
on Schedule 1.1.(D), together with any other Person that becomes a “Pledgor”
under the Pledge Agreement.
     “Post-Default Rate” means a rate per annum equal to the Base Rate as in
effect from time to time plus the Applicable Margin for Base Rate Loans plus
four percent (4.0%).

- 19 -



--------------------------------------------------------------------------------



 



     “Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent or a Subsidiary. Preferred Dividends shall not include dividends
or distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Parent or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Equity Interests,
other than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full. Preferred Dividends shall not include dividends or
distributions paid or payable in respect of (i) Preferred Equity Interests that
are convertible into common Equity Interests of the Parent or the Borrower or
(ii) Class B Operating Partnership units issued by the Borrower in connection
with the acquisition of the Marriott Crystal Gateway in Arlington, Virginia and
other operating partnership units issued by the Borrower having similar terms as
such Class B Operating Partnership units.
     “Preferred Equity Interests” means, with respect to any Person, Equity
Interests in such Person which are entitled to preference or priority over any
other Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.
     “Prime Rate” means the rate of interest per annum announced publicly by the
Lender then acting as the Agent as its prime rate from time to time. The Prime
Rate is not necessarily the best or the lowest rate of interest offered by the
Lender acting as the Agent or any other Lender.
     “Principal Office” means the address of the Agent specified in
Section 12.1., or any subsequent office which the Agent shall have specified by
written notice to the Borrower and Lenders as the Principal Office referred to
herein, to which payments due are to be made and at which Loans will be
disbursed and Letters of Credit requested.
     “Property” means any parcel of real property owned or leased (in whole or
in part) or operated by the Parent, any Subsidiary or any Unconsolidated
Affiliate of the Parent and which is located in a state of the United States of
America or the District of Columbia.
     “Purchase Price Refund” means any cash amount received by the Parent, the
Borrower or any Subsidiary as a result of a purchase price adjustment or similar
event in connection with a given acquisition of property by the Borrower or such
Subsidiary, including without limitation, any such adjustment or event under any
Asset Purchase Document.
     “Rating Agencies” means S&P and Moody’s.
     “Recovery Event” means any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any property of the Parent, the Borrower or any Subsidiary.
     “Register” has the meaning given that term in Section 12.5.(c).

- 20 -



--------------------------------------------------------------------------------



 



     “Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.
     “Reimbursement Obligation” means the absolute, unconditional and
irrevocable obligation of the Borrower to reimburse the Agent for any drawing
honored by the Agent under a Letter of Credit.
     “REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.
     “Requisite Lenders” means, as of any date, (a) Lenders having more than
50.0% of the aggregate amount of the Revolving Commitments and the outstanding
Term Loans or (b) if the Revolving Commitments have been terminated or reduced
to zero, Lenders holding more than 50.0% of the principal amount of the
aggregate outstanding Loans and Letter of Credit Liabilities. Commitments, Loans
and Letter of Credit Liabilities held by Defaulting Lenders shall be disregarded
when determining the Revolving Requisite Lenders.
     “Requisite Revolving Lenders” means, as of any date, Revolving Lenders
having more than 50.0% of the aggregate amount of the Revolving Commitments, or,
if the Revolving Commitments have been terminated or reduced to zero, Revolving
Lenders holding more than 50.0% of the aggregate principal amount of the
outstanding Revolving Loans and Letter of Credit Liabilities. Revolving
Commitments, Revolving Loans and Letter of Credit Liabilities held by Defaulting
Lenders shall be disregarded when determining the Requisite Revolving Lenders.
     “Requisite Term Lenders” means, as of any date, Term Lenders holding more
than 50.0% of the aggregate principal amount of the outstanding Term Loans. Term
Loans held by Defaulting Lenders shall be disregarded when determining the
Requisite Term Lenders.
     “Responsible Officer” means with respect to the Parent or any Subsidiary,
the chief executive officer, the chief operating officer or the chief financial
officer of the Parent or such Subsidiary.
     “Restricted Payment” means: (a) any dividend or other distribution, direct
or indirect, on account of any Equity Interest of the Parent or any Subsidiary
now or hereafter outstanding, except a dividend payable solely in Equity
Interests; (b) any redemption, conversion, exchange, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any Equity Interest of the Parent or any Subsidiary now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options

- 21 -



--------------------------------------------------------------------------------



 



or other rights to acquire any Equity Interests of the Parent or any Subsidiary
now or hereafter outstanding.
     “Revolving Commitment” means, as to each Revolving Lender, such Revolving
Lender’s obligation (a) to make Revolving Loans pursuant to Section 2.1. and
(b) to issue (in the case of the Revolving Lender then acting as Agent) or
participate in (in the case of the other Revolving Lenders) Letters of Credit
pursuant to Section 2.3.(a) and 2.3.(i), respectively (but in the case of the
Revolving Lender acting as the Agent excluding the aggregate amount of
participations in the Letters of Credit held by the other Revolving Lenders), in
each case, in an amount up to, but not exceeding, the amount set forth for such
Revolving Lender on Schedule I as such Lender’s “Revolving Commitment” or as set
forth in the applicable Assignment and Assumption, as the same may be reduced
from time to time pursuant to Section 2.11. or increased or reduced as
appropriate to reflect any assignments to or by such Lender effected in
accordance with Section 12.5.
     “Revolving Commitment Percentage” means, as to each Revolving Lender, the
ratio, expressed as a percentage, of (a) the amount of such Lender’s Revolving
Commitment to (b) the aggregate amount of the Revolving Commitments of all
Revolving Lenders; provided, however, that if at the time of determination the
Revolving Commitments have terminated or been reduced to zero, the “Revolving
Commitment Percentage” of each Revolving Lender shall be the Revolving
Commitment Percentage of such Revolving Lender in effect immediately prior to
such termination or reduction.
     “Revolving Lender” means each Lender that has a Revolving Commitment or is
the holder of a Revolving Loan.
     “Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).
     “Revolving Note” has the meaning given that term in Section 2.10.(a).
     “Revolving Termination Date” means April 9, 2010, or such later date to
which the Revolving Termination Date may be extended pursuant to
Section 2.12.(a).
     “Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.
     “Sanctioned Person” means a Person named on the list of Specially
Designated Nationals or Blocked Persons maintained by the OFAC as published from
time to time.
     “Secured Indebtedness” means Indebtedness of a Person secured in any manner
by any Lien.

- 22 -



--------------------------------------------------------------------------------



 



     “Securities Act” means the Securities Act of 1933, as amended from time to
time, together with all rules and regulations issued thereunder.
     “Security Agreement” means the Security Agreement to which various Loan
Parties are parties substantially in the form of Exhibit F.
     “Security Document” means the Pledge Agreement, the Security Agreement and
any other security agreement, financing statement, or other document, instrument
or agreement creating, evidencing or perfecting the Agent’s Liens in any of the
Collateral.
     “Seller” has the meaning given that term in the first “WHEREAS” clause of
this Agreement and shall include the Seller’s successors and permitted assigns.
     “Solvent” means, when used with respect to any Person, that (a) the fair
value and the fair salable value of its assets (excluding any Indebtedness due
from any Affiliate of such Person that is not itself Solvent) are each in excess
of the fair valuation of its total liabilities (including all contingent
liabilities computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that could reasonably
be expected to become an actual and matured liability); (b) such Person is able
to pay its debts or other obligations in the ordinary course as they mature; and
(c) such Person has capital not unreasonably small to carry on its business and
all business in which it proposes to be engaged.
     “S&P” means Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc., and its successors.
     “Stated Amount” means the amount available to be drawn by a beneficiary
under a Letter of Credit from time to time, as such amount may be increased or
reduced from time to time in accordance with the terms of such Letter of Credit.
     “Subsidiary” means, for any Person, any corporation, partnership or other
entity of which at least a majority of the Equity Interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other individuals performing similar functions of such corporation, partnership
or other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.
     “Tangible Net Worth” means, as of a given date, (a) the stockholders’
equity of the Parent and Subsidiaries determined on a consolidated basis, plus
(b) accumulated depreciation and amortization, minus (c) the following (to the
extent reflected in determining stockholders’ equity of the Parent and its
Subsidiaries): (i) the amount of any write-up in the book value of any assets
contained in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired, and (ii) all amounts
appearing on the assets side of any such balance sheet for assets which would be
classified as intangible assets under GAAP, all determined on a consolidated
basis.

- 23 -



--------------------------------------------------------------------------------



 



     “Taxes” has the meaning given that term in Section 3.12.
     “Term Commitment” means, as to each Term Lender, such Term Lender’s
obligation to make a Term Loan pursuant to Section 2.2.(b) in an amount up to,
but not exceeding, the amount set forth for such Lender on Schedule I as such
Lender’s “Term Commitment.”
     “Term Lender” means each Lender that has a Term Commitment or is the holder
of a Term Loan.
     “Term Loan” means a loan made by a Term Lender to the Borrower pursuant to
Section 2.2.
     “Term Loan Maturity Date” means April 9, 2008, or such later date to which
the Term Loan Maturity Date may be extended pursuant to Section 2.12.(b) or (c).
     “Term Note” has the meaning given that term in Section 2.10.(b).
     “Titled Agents” means each of the Arranger, each Co-Syndication Agent, each
Co-Documentation Agent and any other Person awarded a similar honorific title in
connection with this Agreement, and shall include their respective successors
and permitted assigns.
     “Total Asset Value” means the sum of all of the following (without
duplication) of the Parent and its Subsidiaries on a consolidated basis
determined in accordance with GAAP applied on a consistent basis: (a) cash, cash
equivalents and marketable securities, plus (b) the undepreciated GAAP book
value of all Properties, plus (c) Other Net Assets. The Parent’s pro rata share
of assets held by its Unconsolidated Affiliates (excluding assets of the type
described in the immediately preceding clause (a)) will be included in Total
Asset Value calculations consistent with the above described treatment for
wholly owned assets.
     “Total Indebtedness” means all Indebtedness of the Parent and all
Subsidiaries determined on a consolidated basis.
     “Total Net Indebtedness” means (a) Total Indebtedness of the Parent and all
Subsidiaries determined on a consolidated basis minus (b) all cash and cash
equivalents of the Parent and all Subsidiaries determined on a consolidated
basis.
     “Type” with respect to any Revolving Loan or Term Loan, refers to whether
such Loan is a LIBOR Loan or Base Rate Loan.
     “Unconsolidated Affiliate” means, with respect to any Person, any other
Person in whom such Person holds an Investment, which Investment is accounted
for in the financial statements of such Person on an equity basis of accounting
and whose financial results would not be consolidated under GAAP with the
financial results of such Person on the consolidated financial statements of
such Person.

- 24 -



--------------------------------------------------------------------------------



 



     “Unfunded Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (a) the value of all benefit liabilities under such
Plan, determined on a plan termination basis using the assumptions prescribed by
the PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market
value of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.
     “Unpledgeable Subsidiary” means (a) any Subsidiary (i) holding title to or
beneficially owning assets which are or are intended to become collateral for
any Secured Indebtedness of such Subsidiary, or being a beneficial owner of a
Subsidiary holding title to or beneficially owning such assets (but having no
material assets other than such beneficial ownership interests) and (ii) the
Equity Interests of which may not be pledged as security to any Person pursuant
to restrictions contained in (x) any document, instrument or agreement
evidencing such Secured Indebtedness or (y) such Subsidiary’s organizational
documents included as a condition or anticipated condition to the extension of
such Secured Indebtedness, (b) any Subsidiary (i) more than 5.0% of the
outstanding Equity Interest of which is owned by Minority Holders and (ii) the
Equity Interests of which may not be pledged as security to any Person without
the consent of such Minority Holders and (c) any Subsidiary of a Subsidiary
described in clause (a) or (b) above.
     “Wachovia” means Wachovia Bank, National Association, together with its
successors and assigns.
     “Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of
which all of the equity securities or other ownership interests (other than, in
the case of a corporation, directors’ qualifying shares) are at the time
directly or indirectly owned or controlled by such Person or one or more other
Subsidiaries of such Person or by such Person and one or more other Subsidiaries
of such Person.
Section 1.2. General; References to Times.
     Unless otherwise indicated, all accounting terms, ratios and measurements
shall be interpreted or determined in accordance with GAAP as in effect from
time to time; provided that, if at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Requisite Lenders shall so request, the
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Requisite Lenders); provided
further that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated. References in this Agreement to any

- 25 -



--------------------------------------------------------------------------------



 



document, instrument or agreement (a) shall include all exhibits, schedules and
other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
as of the date of this Agreement and from time to time thereafter to the extent
not prohibited hereby and in effect at any given time. Wherever from the context
it appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter.
Unless explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Parent or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Borrower. Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
Charlotte, North Carolina time.
Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.
     When determining the Parent’s compliance with any financial covenant
contained in any of the Loan Documents, only the Parent’s pro rata share of the
financial attributes of a Subsidiary that is not a Wholly Owned Subsidiary shall
be included.
Article II. Credit Facility
Section 2.1. Revolving Loans.
     (a) Generally. Subject to the terms and conditions hereof, during the
period from the Effective Date to but excluding the Revolving Termination Date,
each Revolving Lender severally and not jointly agrees to make Revolving Loans
to the Borrower in an aggregate principal amount at any one time outstanding up
to, but not exceeding, the amount of such Revolving Lender’s Revolving
Commitment. Subject to the terms and conditions of this Agreement, during the
period from the Effective Date to but excluding the Revolving Termination Date,
the Borrower may borrow, repay and reborrow Revolving Loans hereunder.
     (b) Requesting Revolving Loans. The Borrower shall give the Agent notice
pursuant to a Notice of Borrowing or telephonic notice of each borrowing of
Revolving Loans. Each Notice of Borrowing shall be delivered to the Agent before
11:00 a.m. (i) in the case of LIBOR Loans, on the date three Business Days prior
to the proposed date of such borrowing and (ii) in the case of Base Rate Loans,
on the date one Business Day prior to the proposed date of such borrowing. Any
such telephonic notice shall include all information to be specified in a
written Notice of Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Borrowing sent to the Agent by telecopy on the
same day of the giving of such telephonic notice. The Agent will transmit by
telecopy the Notice of Borrowing (or the information contained in such Notice of
Borrowing) to each Revolving Lender promptly upon receipt by the Agent. Each
Notice of Borrowing or telephonic notice of each borrowing shall be irrevocable
once given and binding on the Borrower.

- 26 -



--------------------------------------------------------------------------------



 



     (c) Disbursements of Revolving Loan Proceeds. No later than 1:00 p.m. on
the date specified in the Notice of Borrowing, each Revolving Lender will make
available for the account of its applicable Lending Office to the Agent at the
Principal Office, in immediately available funds, the proceeds of the Revolving
Loan to be made by such Revolving Lender. With respect to Revolving Loans to be
made after the Effective Date, unless the Agent shall have been notified by any
Revolving Lender prior to the specified date of borrowing that such Revolving
Lender does not intend to make available to the Agent the Revolving Loan to be
made by such Revolving Lender on such date, the Agent may assume that such
Revolving Lender will make the proceeds of such Revolving Loan available to the
Agent on the date of the requested borrowing as set forth in the Notice of
Borrowing and the Agent may (but shall not be obligated to), in reliance upon
such assumption, make available to the Borrower the amount of such Revolving
Loan to be provided by such Revolving Lender. Subject to satisfaction of the
applicable conditions set forth in Article V. for such borrowing, the Agent will
make the proceeds of such borrowing available to the Borrower no later than 2:00
p.m. on the date and at the account specified by the Borrower in such Notice of
Borrowing.
     (d) Revolving Loans to be Funded into Escrow. The parties agree that the
provisions of this subsection (d) shall apply to any Revolving Loans the
Borrower intends to use to finance the Acquisition and accordingly, to the
extent any of the following terms are inconsistent with the preceding provisions
of this Section, the following shall control.
     (i) Requesting Revolving Loans. If the Borrower intends to use the proceeds
of any Revolving Loans to finance the Acquisition, the Borrower shall give the
Agent notice (which must be in the form of a Notice of Borrowing and must be
received by the Agent no later than 11:00 a.m. on the date that is three
Business Day prior to the anticipated Effective Date) requesting that the
Revolving Lenders make such Revolving Loans and specifying the amount of such
Revolving Loans to be borrowed and the other information required to be included
in a Notice of Borrowing. Upon receipt of such notice the Agent shall promptly
notify each Revolving Lender. Such Notice of Borrowing shall be irrevocable once
given and binding on the Borrower.
     (ii) Disbursement of Revolving Loans. No later than 2:00 p.m. on the date
one day prior to the anticipated Effective Date and upon the Agent’s request,
each Revolving Lender will make available to the Agent at the Principal Office,
in immediately available funds, the proceeds of such Revolving Lender’s
Revolving Loan that the Borrower has requested be made available to finance the
Acquisition notwithstanding that the applicable conditions contained in
Article V. have not been satisfied. No later than 4:00 p.m. on such date, the
Agent shall deliver the proceeds of such Revolving Loans to a title company or
financial institution (the “Escrow Agent”) which shall have agreed (a) to hold
the proceeds of such Revolving Loans and the Term Loans in escrow for the
applicable Lenders on terms acceptable to the Agent in its sole discretion and
(b) to release such proceeds to the Borrower only upon written confirmation
(which may be in the form of an e-mail) from the Agent or the Agent’s counsel
that all of the applicable conditions contained in Article V. shall have been
satisfied (or waived in accordance with this Agreement). Unless the Agent shall
have been notified by any Revolving Lender that such Revolving Lender does not
intend to

- 27 -



--------------------------------------------------------------------------------



 



make available to the Agent the proceeds of the Revolving Loan to be made by
such Revolving Lender on the closing date of the Acquisition, the Agent may
assume that such Revolving Lender will make the proceeds of such Revolving Loan
available to the Agent and the Agent may (but shall not be obligated to), in
reliance upon such assumption, make available to the Escrow Agent the amount of
such Revolving Loan to be provided by such Revolving Lender. Subject to
satisfaction (or waived in accordance with this Agreement) of the applicable
conditions contained in Article V., the Agent will make the proceeds of all such
Revolving Loans available to the Borrower as soon as practicable, and in any
event no later than 11:00 a.m., on the Effective Date by authorizing the Escrow
Agent to release such proceeds from such escrow.
     (iii) Interest Accrual; Return of Funds from Escrow. The Borrower
acknowledges that interest shall begin to accrue on a Revolving Lender’s
Revolving Loan being made as contemplated in this subsection on the date such
Revolving Lender makes the proceeds of such Revolving Loan available to the
Agent (or the Agent makes the proceeds of a Revolving Loan available to the
Escrow Agent on behalf of a Lender, with such interest being for the account of
the Agent) as contemplated in the immediately preceding clause (ii). The
Borrower agrees that if the Effective Date has not occurred by 3:00 p.m. on
April 13, 2007, then on said date: (i) the Agent, on behalf of the Revolving
Lenders, shall require the Escrow Agent to return to the Agent the proceeds of
such Revolving Loans which shall be paid to the Revolving Lenders (or the Agent,
if applicable) in accordance with the applicable provisions of this Agreement;
(ii) the Borrower shall pay to the Agent all accrued and unpaid interest on such
Revolving Loans, which shall be paid to the Revolving Lenders (or the Agent, if
applicable) in accordance with the applicable provisions of this Agreement and
(iii) the Revolving Commitments shall terminate.
Section 2.2. Term Loans.
     (a) Generally. Subject to the terms and conditions hereof, each Term Lender
severally and not jointly agrees to make a Term Loan to the Borrower in a
principal amount of up to, but not exceeding, the amount of the Term Commitment
of such Lender. To the extent a Term Lender’s Term Commitment is not utilized on
the Effective Date, such Term Commitment shall terminate. Once repaid, the
principal amount of a Term Loan may not be reborrowed.
     (b) Requesting Term Loans. The Borrower shall give the Agent notice (which
notice must be received by the Agent no later than 11:00 a.m. on the date that
is three Business Day prior to the anticipated Effective Date) requesting that
the Term Lenders make the Term Loans and specifying the amount of Term Loans to
be borrowed. Upon receipt of such notice the Agent shall promptly notify each
Term Lender. The notice of borrowing provided by the Borrower in the preceding
sentence shall be irrevocable once given and binding on the Borrower.
     (c) Disbursements of Term Loan Proceeds. No later than 2:00 p.m. on the
date one day prior to the anticipated Effective Date and upon the Agent’s
request, each Term Lender will make available for the account of its applicable
Lending Office to the Agent at the Principal Office, in immediately available
funds, the proceeds of the Term Loan to be made by such Term Lender
notwithstanding that the applicable conditions contained in Article V. have not
been

- 28 -



--------------------------------------------------------------------------------



 



satisfied. No later than 4:00 p.m. on such date, the Agent shall deliver the
proceeds of the Term Loans to the Escrow Agent which shall have agreed (a) to
hold the proceeds of such Term Loans and the Revolving Loans referred to in
Section 2.1.(d) in escrow for the Lenders on terms acceptable to the Agent in
its sole discretion and (b) to release such proceeds to the Borrower only upon
written confirmation (which may be in the form of an e-mail) from the Agent or
the Agent’s legal counsel that all of the applicable conditions set forth in
Article V. shall have been satisfied or waived in accordance with this
Agreement. Unless the Agent shall have been notified by any Term Lender that
such Term Lender does not intend to make available to the Agent the proceeds of
the Term Loan to be made by it, the Agent may assume that such Term Lender will
make the proceeds of such Term Loan available to the Agent and the Agent may
(but shall not be obligated to), in reliance upon such assumption, make
available to the Escrow Agent the amount of such Term Loan to be provided by
such Term Lender. Subject to satisfaction (or waiver in accordance with the
terms of this Agreement) of the applicable conditions set forth in Article V.,
the Agent will make the proceeds of the Term Loans available to the Borrower as
soon as practicable, and in any event no later than 11:00 a.m., on the Effective
Date by authorizing the Escrow Agent to release such proceeds from such escrow.
     (d) Interest Accrual; Return of Funds from Escrow. The Borrower
acknowledges that interest shall begin to accrue on a Term Lender’s Term Loan on
the date such Term Lender makes the proceeds of such Term Loan available to the
Agent (or the Agent makes the proceeds of a Term Loan available to the Escrow
Agent on behalf of a Term Lender, with such interest being for the account of
the Agent) as contemplated in the immediately preceding subsection. The Borrower
agrees that if the Effective Date has not occurred by 3:00 p.m. on April 13,
2007, then on said date: (i) the Agent, on behalf of the Term Lenders, shall
require the Escrow Agent to return to the Agent the proceeds of the Term Loans
which shall be paid to the Term Lenders (or the Agent, if applicable) in
accordance with the applicable provisions of this Agreement; (ii) the Borrower
shall pay to the Agent all accrued and unpaid interest on the Term Loans, which
shall be paid to the Term Lenders (or the Agent, if applicable) in accordance
with the applicable provisions of this Agreement and (iii) the Term Commitments
shall terminate.
Section 2.3. Letters of Credit.
     (a) Letters of Credit. Subject to the terms and conditions of this
Agreement, the Agent, on behalf of the Revolving Lenders, agrees to issue for
the account of the Borrower during the period from and including the Effective
Date to, but excluding, the date 30 days prior to the Revolving Termination Date
one or more letters of credit (each a “Letter of Credit”) up to a maximum
aggregate Stated Amount at any one time outstanding not to exceed the L/C
Commitment Amount.
     (b) Terms of Letters of Credit. At the time of issuance, the amount, form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Agent and the Borrower.
Notwithstanding the foregoing, in no event may the expiration date of any Letter
of Credit extend beyond the earlier of (i) the date one year from its date of
issuance or (ii) the Revolving Termination Date; provided, however, a Letter of
Credit may contain a provision providing for the automatic extension of the
expiration date in the absence of a notice of non-renewal from the Agent but in
no event shall any such provision

- 29 -



--------------------------------------------------------------------------------



 



permit the extension of the expiration date of such Letter of Credit beyond the
Revolving Termination Date.
     (c) Requests for Issuance of Letters of Credit. The Borrower shall give the
Agent written notice (or telephonic notice promptly confirmed in writing) at
least 5 Business Days prior to the requested date of issuance of a Letter of
Credit, such notice to describe in reasonable detail the proposed terms of such
Letter of Credit and the nature of the transactions or obligations proposed to
be supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) Stated Amount,
(ii) beneficiary, and (iii) expiration date. The Borrower shall also execute and
deliver such customary letter of credit application forms as requested from time
to time by the Agent. Provided the Borrower has given the notice prescribed by
the first sentence of this subsection and subject to the other terms and
conditions of this Agreement, including the satisfaction of any applicable
conditions precedent set forth in Article V. and delivery to the Agent of all
items required to be delivered in connection with the issuance of such Letter of
Credit, the Agent shall issue the requested Letter of Credit on the requested
date of issuance for the benefit of the stipulated beneficiary. The Agent shall
not at any time be obligated to issue any Letter of Credit if such issuance
would conflict with, or cause the Agent or any Lender to exceed any limits
imposed by, any Applicable Law. References herein to “issue” and derivations
thereof with respect to Letters of Credit shall also include extensions or
modifications of any outstanding Letters of Credit, unless the context otherwise
requires. Upon the written request of the Borrower, the Agent shall deliver to
the Borrower a copy of each issued Letter of Credit within a reasonable time
after the date of issuance thereof. To the extent any term of a Letter of Credit
Document is inconsistent with a term of any Loan Document, the term of such Loan
Document shall control.
     (d) Reimbursement Obligations. Upon receipt by the Agent from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Agent shall promptly notify the Borrower of the amount to be paid by
the Agent as a result of such demand and the date on which payment is to be made
by the Agent to such beneficiary in respect of such demand; provided, however,
the Agent’s failure to give, or delay in giving, such notice shall not discharge
the Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby unconditionally and irrevocably agrees to pay and reimburse the
Agent for the amount of each demand for payment under such Letter of Credit on
or prior to the date on which payment is to be made by the Agent to the
beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind (other than notice as provided in this subsection). Upon
receipt by the Agent of any payment in respect of any Reimbursement Obligation,
the Agent shall, in accordance with Sections 3.1. and 3.2., pay to each
Revolving Lender that has acquired a participation therein under the second
sentence of Section 2.3.(i) such Revolving Lender’s Revolving Commitment
Percentage of such payment.
     (e) Manner of Reimbursement. Upon its receipt of a notice referred to in
the immediately preceding subsection (d), the Borrower shall advise the Agent
whether or not the Borrower intends to borrow hereunder to finance its
obligation to reimburse the Agent for the amount of the related demand for
payment and, if it does, the Borrower shall submit a timely request for such
borrowing as provided in the applicable provisions of this Agreement. If the
Borrower fails to so advise the Agent, or if the Borrower fails to reimburse the
Agent for a

- 30 -



--------------------------------------------------------------------------------



 



demand for payment under a Letter of Credit by the date of such payment, then
(i) if the applicable conditions contained in Article V. would permit the making
of Revolving Loans, the Borrower shall be deemed to have requested a borrowing
of Revolving Loans (which shall be Base Rate Loans) in an amount equal to the
unpaid Reimbursement Obligation and the Agent shall give each Revolving Lender
prompt notice of the amount of the Revolving Loan to be made available to the
Agent and (ii) if such conditions would not permit the making of Revolving
Loans, the provisions of subsection (j) of this Section shall apply. The
limitations of Section 3.5.(a) shall not apply to any borrowing of Base Rate
Loans under this subsection.
     (f) Effect of Letters of Credit on Revolving Commitments. Upon the issuance
by the Agent of any Letter of Credit and until such Letter of Credit shall have
expired or been terminated, the Revolving Commitment of each Revolving Lender
shall be deemed to be utilized for all purposes of this Agreement in an amount
equal to the product of (i) such Revolving Lender’s Revolving Commitment
Percentage and (ii) the sum of (A) the Stated Amount of such Letter of Credit
plus (B) any related Reimbursement Obligations then outstanding.
     (g) Agent’s Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations. In examining documents presented in connection with
drawings under Letters of Credit and making payments under Letters of Credit
against such documents, the Agent shall only be required to use the same
standard of care as it uses in connection with examining documents presented in
connection with drawings under letters of credit in which it has not sold
participations and making payments under such letters of credit. The Borrower
assumes all risks of the acts and omissions of, or misuse of the Letters of
Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, neither the Agent nor any of
the Lenders shall be responsible for, and the Borrower’s obligations in respect
of the Letters of Credit shall not be affected in any manner by, (i) the form,
validity, sufficiency, accuracy, genuineness or legal effects of any document
submitted by any party in connection with the application for and issuance of or
any drawing honored under any Letter of Credit even if it should in fact prove
to be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit, or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) failure of the
beneficiary of any Letter of Credit to comply fully with conditions required in
order to draw upon such Letter of Credit; (iv) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable, telex,
telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of the proceeds of any drawing under any Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Agent or
the Lenders. None of the above shall affect, impair or prevent the vesting of
any of the Agent’s or any Lender’s rights or powers hereunder. Any action taken
or omitted to be taken by the Agent under or in connection with any Letter of
Credit, if taken or omitted in the absence of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final,
non-appealable judgment), shall not create against the Agent or any Lender any
liability to the Borrower or any Lender. In this regard, the obligation of the
Borrower to reimburse the Agent for any drawing

- 31 -



--------------------------------------------------------------------------------



 



made under any Letter of Credit, and to repay any Revolving Loan made pursuant
to the second sentence of subsection (e) of this Section, shall be absolute,
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement and any other applicable Letter of Credit Document under
all circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against the Agent, any Lender, any beneficiary
of a Letter of Credit or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or in the Letter of Credit
Documents or any unrelated transaction; (D) any breach of contract or dispute
between the Borrower, the Agent, any Lender or any other Person; (E) any demand,
statement or any other document presented under a Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein or made in connection therewith being untrue or inaccurate in any
respect whatsoever; (F) any non-application or misapplication by the beneficiary
of a Letter of Credit of the proceeds of any drawing under such Letter of
Credit; (G) payment by the Agent under any Letter of Credit against presentation
of a draft or certificate which does not strictly comply with the terms of such
Letter of Credit; and (H) any other act, omission to act, delay or circumstance
whatsoever that might, but for the provisions of this Section, constitute a
legal or equitable defense to or discharge of the Borrower’s Reimbursement
Obligations. Notwithstanding anything to the contrary contained in this Section
or Section 12.9., but not in limitation of the Borrower’s unconditional
obligation to reimburse the Agent for any drawing made under a Letter of Credit
as provided in this Section and to repay any Revolving Loan made pursuant to the
second sentence of the subsection (e) of this Section, the Borrower shall have
no obligation to indemnify the Agent or any Lender in respect of any liability
incurred by the Agent or such Lender arising solely out of the gross negligence
or willful misconduct of the Agent or such Lender in respect of a Letter of
Credit as determined by a court of competent jurisdiction in a final,
non-appealable judgment. Except as otherwise provided in this Section, nothing
in this Section shall affect any rights the Borrower may have with respect to
the gross negligence or willful misconduct of the Agent or any Lender with
respect to any Letter of Credit.
     (h) Amendments, Etc. The issuance by the Agent of any amendment, supplement
or other modification to any Letter of Credit shall be subject to the same
conditions applicable under this Agreement to the issuance of new Letters of
Credit (including, without limitation, that the request therefor be made through
the Agent), and no such amendment, supplement or other modification shall be
issued unless either (i) the respective Letter of Credit affected thereby would
have complied with such conditions had it originally been issued hereunder in
such amended, supplemented or modified form or (ii) the Requisite Revolving
Lenders (or all of the Revolving Lenders if required by Section 12.6.) shall
have consented thereto. In connection with any such amendment, supplement or
other modification, the Borrower shall pay the Fees, if any, payable under the
last sentence of Section 3.6.(b).
     (i) Revolving Lenders’ Participation in Letters of Credit. Immediately upon
the issuance by the Agent of any Letter of Credit each Revolving Lender shall be
deemed to have irrevocably and unconditionally purchased and received from the
Agent, without recourse or warranty, an undivided interest and participation to
the extent of such Revolving Lender’s

- 32 -



--------------------------------------------------------------------------------



 



Revolving Commitment Percentage of the liability of the Agent with respect to
such Letter of Credit, and each Revolving Lender thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to the Agent to pay and discharge when
due, such Revolving Lender’s Revolving Commitment Percentage of the Agent’s
liability under such Letter of Credit. In addition, upon the making of each
payment by a Revolving Lender to the Agent in respect of any Letter of Credit
pursuant to the immediately following subsection (j), such Revolving Lender
shall, automatically and without any further action on the part of the Agent or
such Revolving Lender, acquire (i) a participation in an amount equal to such
payment in the Reimbursement Obligation owing to the Agent by the Borrower in
respect of such Letter of Credit and (ii) a participation in a percentage equal
to such Revolving Lender’s Revolving Commitment Percentage in any interest or
other amounts payable by the Borrower in respect of such Reimbursement
Obligation (other than the Fees payable to the Agent pursuant to the third and
last sentences of Section 3.6.(b)).
     (j) Payment Obligation of Revolving Lenders. Each Revolving Lender
severally agrees to pay to the Agent in immediately available funds in Dollars
the amount of such Revolving Lender’s Revolving Commitment Percentage of each
drawing paid by the Agent under each Letter of Credit to the extent such amount
is not reimbursed by the Borrower pursuant to Section 2.3.(d); provided,
however, that in respect of any drawing under any Letter of Credit, the maximum
amount that any Revolving Lender shall be required to fund, whether as a
Revolving Loan or as a participation, shall not exceed such Revolving Lender’s
Revolving Commitment Percentage of such drawing. If the notice referenced in the
second sentence of Section 2.3.(e) is received by a Revolving Lender not later
than 11:00 a.m., then such Revolving Lender shall make such payment available to
the Agent not later than 2:00 p.m. on the date of demand therefor; otherwise,
such payment shall be made available to the Agent not later than 1:00 p.m. on
the next succeeding Business Day. Each Revolving Lender’s obligation to make
such payments to the Agent under this subsection, and the Agent’s right to
receive the same, shall be absolute, irrevocable and unconditional and shall not
be affected in any way by any circumstance whatsoever, including without
limitation, (i) the failure of any other Revolving Lender to make its payment
under this subsection, (ii) the financial condition of the Borrower or any other
Loan Party, (iii) the existence of any Default or Event of Default, including
any Event of Default described in Section 10.1.(f) or 10.1.(g) or (iv) the
termination of the Commitments. Each such payment to the Agent shall be made
without any offset, abatement, withholding or deduction whatsoever.
     (k) Information to Lenders. The Agent shall periodically deliver to the
Lenders information setting forth the Stated Amount of all outstanding Letters
of Credit. Other than as set forth in this Section, the Agent shall have no duty
to notify the Lenders regarding the issuance or other matters regarding Letters
of Credit issued hereunder. The failure of the Agent to perform its requirements
under this subsection shall not relieve any Revolving Lender from its
obligations under Section 2.3.(j).
Section 2.4. Rates and Payment of Interest on Loans.
     (a) Rates. The Borrower promises to pay to the Agent for the account of
each Lender interest on the unpaid principal amount of each Loan made by such
Lender for the period from and including the date of the making of such Loan (it
being understood that a Revolving Loan

- 33 -



--------------------------------------------------------------------------------



 



referred to in Section 2.1.(d) and a Term Loan shall be deemed to have been made
when the applicable Lender makes the proceeds of such Loan available to the
Agent (or the Agent makes the proceeds of such Loan available to the Escrow
Agent on behalf of such Lender) whichever occurs first) to but excluding the
date such Loan shall be paid in full, at the following per annum rates:
     (i) during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time) plus the Applicable Margin; and
     (ii) during such periods as such Loan is a LIBOR Loan, at the Adjusted
LIBOR for such Loan for the Interest Period therefor plus the Applicable Margin.
Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Agent for the account of each Lender interest at the
Post-Default Rate on the outstanding principal amount of any Loan made by such
Lender, on all Reimbursement Obligations and on any other amount payable by the
Borrower hereunder or under the Notes held by such Lender to or for the account
of such Lender (including without limitation, accrued but unpaid interest to the
extent permitted under Applicable Law).
     (b) Payment of Interest. Accrued and unpaid interest on each Loan shall be
payable (i) in the case of a Base Rate Loan, monthly in arrears on the first day
of each calendar month, (ii) in the case of a LIBOR Loan, in arrears on the last
day of each Interest Period therefor, and, if such Interest Period is longer
than three months, at three-month intervals following the first day of such
Interest Period, and (iii) in the case of any Loan, in arrears upon the payment,
prepayment or Continuation thereof or the Conversion of such Loan to a Loan of
another Type (but only on the principal amount so paid, prepaid, Continued or
Converted). Interest payable at the Post-Default Rate shall be payable from time
to time on demand. Promptly after the determination of any interest rate
provided for herein or any change therein, the Agent shall give notice thereof
to the Lenders to which such interest is payable and to the Borrower. All
determinations by the Agent of an interest rate hereunder shall be conclusive
and binding on the Lenders and the Borrower for all purposes, absent manifest
error.
     (c) Inaccurate Financial Statements or Compliance Certificates. If any
financial statement or Compliance Certificate delivered pursuant to Section 8.3.
is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, and only in such case, then the
Borrower shall immediately (i) deliver to the Agent a corrected Compliance
Certificate for such Applicable Period, (ii) determine the Applicable Margin for
such Applicable Period based on the corrected Compliance Certificate, and
(iii) pay to the Agent for the account of the Lenders the accrued additional
interest owing as a result of such increased Applicable Margin for such
Applicable Period, which payment shall be paid to the Lenders by the Agent in
accordance with Section 3.1. and 3.2. This subsection shall not in any way limit
the rights of the Agent and Lenders (x) with respect to the last sentence of
subsection (a) of this Section or (y) under Article X.

- 34 -



--------------------------------------------------------------------------------



 



Section 2.5. Number of Interest Periods.
     There may be no more than 6 different Interest Periods for LIBOR Loans that
are Revolving Loans outstanding at the same time and no more than 4 different
Interest Periods for LIBOR Loans that are Term Loans outstanding at the same
time.
Section 2.6. Repayment of Loans.
     (a) Revolving Loans. The Borrower shall repay the entire outstanding
principal balance of, and all accrued but unpaid interest on, the Revolving
Loans on the Revolving Termination Date.
     (b) Term Loans. The Borrower shall repay the entire outstanding balance of,
and all accrued but unpaid interest on, the Term Loans on the Term Loan Maturity
Date.
Section 2.7. Prepayments.
     (a) Optional. Subject to Section 4.4., the Borrower may prepay any Loan at
any time without premium or penalty. The Borrower shall give the Agent at least
one Business Day’s prior written notice of the prepayment of any Revolving Loan
or Term Loan.
     (b) Mandatory.
     (i) Commitment Overadvance. If at any time the aggregate principal amount
of all outstanding Revolving Loans, together with the aggregate amount of all
Letter of Credit Liabilities, exceeds the aggregate amount of the Revolving
Commitments in effect at such time, the Borrower shall immediately pay to the
Agent for the account of the Revolving Lenders the amount of such excess.
Payments under this clause shall be applied to repay the outstanding principal
amount of the Revolving Loans and any Reimbursement Obligations pro rata in
accordance with Section 3.2. and if any Letters of Credit are outstanding at
such time the remainder, if any, shall be deposited into the Collateral Account
for application to any Reimbursement Obligations.
     (ii) Mandatory Prepayment Events. On the date 3 Business Days following
receipt by the Parent, the Borrower or any of their respective Subsidiaries of
Net Cash Proceeds from any Mandatory Prepayment Event, the Borrower shall pay to
the Agent for the account of the Lenders all such Net Cash Proceeds for
application to the outstanding principal balance of the Term Loans or Revolving
Loans as provided in this clause. Not later than 1 Business Day following
receipt the Parent, by the Borrower or any of their respective Subsidiaries of
such Net Cash Proceeds the Borrower shall give notice thereof to the Agent,
including the amount of the outstanding principal balance of the Term Loans or
Revolving Loans to be prepaid pursuant to this clause. All such payments shall
be applied to the outstanding principal balance of the Term Loans except to the
extent the amount of any such payment is attributable to Net Cash Proceeds from
the incurrence of Indebtedness secured by the Hyatt Hotel located at 1255
Rue-Jeanne Mance, Montreal Quebec H5B 1E5, Canada., in which case such payment
shall first be applied to the outstanding principal balance of the Revolving
Loans and then to the outstanding

- 35 -



--------------------------------------------------------------------------------



 



principal balance of the Term Loans. The Agent shall promptly notify the Term
Lenders and Revolving Lenders, as applicable, of the amount of Obligations to be
so prepaid. The parties agree that funds held by a “qualified intermediary” or
an “exchange accommodation titleholder” in connection with a transaction
intended by the Borrower to qualify for tax treatment under Section 1031 of the
Internal Revenue Code shall not be deemed received by the Parent, the Borrower
or any Subsidiary until the Parent, the Borrower or a Subsidiary actually
receives such funds. The Borrower shall not be required to make any payment
under this clause (ii) unless and until the aggregate amount of Net Cash
Proceeds received by the Parent, the Borrower and their respective Subsidiaries
in respect of Mandatory Prepayment Events for which the Borrower has not already
made a payment under this clause (ii) exceeds $5,000,000.
     (iii) Effect of Prepayments. If the Borrower is required to pay any
outstanding LIBOR Loans by reason the preceding subsection (ii) of this Section
prior to the end of the applicable Interest Period therefor, the Borrower shall
not be required to pay any amounts otherwise due under Section 4.4.
     (c) Derivatives Contracts. No repayment or prepayment pursuant to this
Section shall affect any of the Borrower’s obligations under any Derivatives
Contract between the Borrower and any Lender (or any Affiliate of any Lender).
Section 2.8. Continuation.
     So long as no Default or Event of Default shall exist, the Borrower may on
any Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR
Loan or any portion thereof as a LIBOR Loan by selecting a new Interest Period
for such LIBOR Loan. Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Agent a Notice of Continuation not later than 11:00 a.m. on the third Business
Day prior to the date of any such Continuation. Such notice by the Borrower of a
Continuation shall be by telephone or telecopy, confirmed immediately in writing
if by telephone, in the form of a Notice of Continuation, specifying (a) the
proposed date of such Continuation, (b) the LIBOR Loans and portions thereof
subject to such Continuation and (c) the duration of the selected Interest
Period, all of which shall be specified in such manner as is necessary to comply
with all limitations on Loans outstanding hereunder. Each Notice of Continuation
shall be irrevocable by and binding on the Borrower once given. Promptly after
receipt of a Notice of Continuation, the Agent shall notify each Lender holding
any such Loan being Continued by telecopy, or other similar form of
transmission, of the proposed Continuation. If the Borrower shall fail to select
in a timely manner a new Interest Period for any LIBOR Loan in accordance with
this Section, or if a Default or Event of Default shall exist, such Loan will
automatically, on the last day of the current Interest Period therefor, Convert
into a Base Rate Loan notwithstanding the first sentence of Section 2.9. or the
Borrower’s failure to comply with any of the terms of such Section.
Section 2.9. Conversion.
     The Borrower may on any Business Day, upon the Borrower’s giving of a
Notice of Conversion to the Agent, Convert all or a portion of a Loan of one
Type into a Loan of another

- 36 -



--------------------------------------------------------------------------------



 



Type; provided, however, a Base Rate Loan may not be Converted to a LIBOR Loan
if a Default or Event of Default shall exist. Any Conversion of a LIBOR Loan
into a Base Rate Loan shall be made on, and only on, the last day of an Interest
Period for such LIBOR Loan and, upon Conversion of a Base Rate Loan into a LIBOR
Loan, the Borrower shall pay accrued interest to the date of Conversion on the
principal amount so Converted. Each such Notice of Conversion shall be given not
later than 11:00 a.m. on the Business Day prior to the date of any proposed
Conversion into Base Rate Loans and on the third Business Day prior to the date
of any proposed Conversion into LIBOR Loans. Promptly after receipt of a Notice
of Conversion, the Agent shall notify each Lender holding a Loan being Converted
by telecopy, or other similar form of transmission, of the proposed Conversion.
Subject to the restrictions specified above, each Notice of Conversion shall be
by telephone (confirmed immediately in writing) or telecopy in the form of a
Notice of Conversion specifying (a) the requested date of such Conversion,
(b) the Type of Loan to be Converted, (c) the portion of such Type of Loan to be
Converted, (d) the Type of Loan such Loan is to be Converted into and (e) if
such Conversion is into a LIBOR Loan, the requested duration of the Interest
Period of such Loan. Each Notice of Conversion shall be irrevocable by and
binding on the Borrower once given.
Section 2.10. Notes.
     (a) Revolving Note. The Revolving Loans made by each Revolving Lender
shall, in addition to this Agreement, also be evidenced by a promissory note of
the Borrower substantially in the form of Exhibit G (each a “Revolving Note”),
payable to the order of such Revolving Lender in a principal amount equal to the
amount of its Revolving Commitment as originally in effect and otherwise duly
completed.
     (b) Term Notes. The Term Loan made by each Term Lender shall, in addition
to this Agreement, also be evidenced by a promissory note of the Borrower
substantially in the form of Exhibit H (each a “Term Note”), payable to the
order of such Term Lender and otherwise duly completed.
     (c) Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower, absent
manifest error; provided, however, that the failure of a Lender to make any such
record shall not affect the obligations of the Borrower under any of the Loan
Documents.
     (d) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

- 37 -



--------------------------------------------------------------------------------



 



Section 2.11. Voluntary Reductions of the Revolving Commitment.
     The Borrower shall have the right to terminate or reduce the aggregate
unused amount of the Revolving Commitments (for which purpose use of the
Revolving Commitments shall be deemed to include the aggregate amount of Letter
of Credit Liabilities) at any time and from time to time without penalty or
premium upon not less than 5 Business Days prior written notice to the Agent of
each such termination or reduction, which notice shall specify the effective
date thereof and the amount of any such reduction and shall be irrevocable once
given and effective only upon receipt by the Agent; provided, however, if the
Borrower seeks to reduce the aggregate amount of the Revolving Commitments below
$100,000,000, then the Revolving Commitments shall all automatically and
permanently be reduced to zero. The Agent will promptly transmit such notice to
each Revolving Lender. The Revolving Commitments, once terminated or reduced may
not be increased or reinstated.
Section 2.12. Extension of Revolving Termination Date and Term Loan Maturity
Date.
     (a) Revolving Termination Date. The Borrower shall have the right,
exercisable two times, to extend the Revolving Termination Date by one year. The
Borrower may exercise such right only by executing and delivering to the Agent
at least 90 days but not more than 180 days prior to the current Revolving
Termination Date, a written request for such extension. The Agent shall forward
to each Lender a copy of such a request delivered to the Agent promptly upon
receipt thereof. Subject to delivery to the Agent of such a request and
satisfaction of the following conditions, the Revolving Termination Date shall
be extended for one year effective on the date which, but for such extension,
would have been the Revolving Termination Date so long as: (i) immediately prior
to such extension and immediately after giving effect thereto, (x) no Default or
Event of Default shall exist and (y) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, shall be true and correct in all material respects
on and as of the date of such extension with the same force and effect as if
made on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents and (ii) the Borrower
shall have paid the Fees payable under Section 3.6.(c).
     (b) Extension of Term Loan Maturity Date Without Rating. Subject to the
following subsection (d), the Borrower shall have the right, exercisable two
times, to extend the Term Loan Maturity Date by one year pursuant to this
subsection. The Borrower may exercise such right only by executing and
delivering to the Agent at least 90 days but not more than 180 days prior to the
current Term Loan Maturity Date, a written request for such extension, such
request to specify that it is being made pursuant to this subsection (as opposed
to the following subsection (c)). The Agent shall forward to each Lender a copy
of such a request delivered to the Agent promptly upon receipt thereof. Subject
to delivery to the Agent of such a request and satisfaction of the following
conditions, the Term Loan Maturity Date shall be extended for one year effective
on the date which, but for such extension, would have been the Term Loan
Maturity Date as long as: (i) at the time of the effectiveness of such
extension, the aggregate

- 38 -



--------------------------------------------------------------------------------



 



outstanding principal balance of the Term Loans shall not exceed $200,000,000,
in the case of the first such extension, and $100,000,000, in the case of the
second such extension, (ii) immediately prior to such extension and immediately
after giving effect thereto, (x) no Default or Event of Default shall exist and
(y) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects on and as of the date of such
extension with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date) and except for changes in factual circumstances not prohibited
under the Loan Documents and (iii) the Borrower shall have paid the Fees payable
under Section 3.6.(d).
     (c) Extension of Term Loan Maturity Date With Rating. Subject to the
following subsection (d), the Borrower shall have the right, exercisable two
times, to extend the Term Loan Maturity Date by one year pursuant to this
subsection. The Borrower may exercise such right only by executing and
delivering to the Agent at least 90 days but not more than 180 days prior to the
current Term Loan Maturity Date, a written request for such extension, such
request to specify that it is being made pursuant to this subsection (as opposed
to the preceding subsection (b)). The Agent shall forward to each Lender a copy
of such a request delivered to the Agent promptly upon receipt thereof. Subject
to delivery to the Agent of such a request and satisfaction of the following
conditions, the Term Loan Maturity Date shall be extended for one year effective
on the date which, but for such extension, would have been the Term Loan
Maturity Date so long as: (i) at the time of the effectiveness of such
extension, the Parent and the Term Loans shall have been assigned a Credit
Rating, (ii) immediately prior to such extension and immediately after giving
effect thereto, (x) no Default or Event of Default shall exist and (y) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects on and as of the date of such
extension with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date) and except for changes in factual circumstances not prohibited
under the Loan Documents and (iii) the Borrower shall have paid the Fees payable
under Section 3.6.(d).
     (d) Combining Extension Options for Term Loan. The Borrower may only
request a total of two extensions of the Term Loan Maturity Date pursuant to
this Section. Both such extensions may be pursuant to the preceding subsection
(b), both such extensions may be pursuant to the preceding subsection (c), or
the first such extension may be pursuant to the preceding subsection
(b) followed by a second extension pursuant to the preceding subsection (c). If
the Borrower requests the first such extension pursuant to the preceding
subsection (c), it may only requests a second extension pursuant to such
subsection and not pursuant to subsection (b).

- 39 -



--------------------------------------------------------------------------------



 



Section 2.13. Expiration or Maturity Date of Letters of Credit Past Revolving
Termination Date.
     If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise), there are any Letters of Credit outstanding hereunder, the Borrower
shall, on such date, pay to the Agent for deposit into the Collateral Account an
amount of money sufficient to cause the balance of available funds on deposit in
the Collateral Account to equal the Stated Amount of such Letter(s) of Credit.
Section 2.14. Amount Limitations.
     Notwithstanding any other term of this Agreement or any other Loan
Document, no Revolving Lender shall be required to make a Revolving Loan, the
Agent shall not be required to issue a Letter of Credit and no reduction of the
Revolving Commitments pursuant to Section 2.11. shall take effect, if
immediately after the making of such Revolving Loan, the issuance of such Letter
of Credit or such reduction in the Revolving Commitments the aggregate principal
amount of all outstanding Revolving Loans, together with the aggregate amount of
all Letter of Credit Liabilities, would exceed the aggregate amount of the
Revolving Commitments at such time.
Article III. Payments, Fees and Other General Provisions
Section 3.1. Payments.
     Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Agent at its Principal
Office, not later than 2:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Subject to Section 2.7. and
Section 10.4., the Borrower may, at the time of making each payment under this
Agreement or any Note, specify to the Agent the amounts payable by the Borrower
hereunder to which such payment is to be applied. Each payment received by the
Agent for the account of a Lender under this Agreement or any Note shall be paid
to such Lender at the applicable Lending Office of such Lender no later than
5:00 p.m. on the date of receipt. If the Agent fails to pay such amount to a
Lender as provided in the previous sentence, the Agent shall pay interest on
such amount until paid at a rate per annum equal to the Federal Funds Rate from
time to time in effect. If the due date of any payment under this Agreement or
any other Loan Document would otherwise fall on a day which is not a Business
Day such date shall be extended to the next succeeding Business Day and interest
shall be payable for the period of such extension.
Section 3.2. Pro Rata Treatment.
     Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Section 2.1.(a) and 2.3.(e) shall be made from the
Revolving Lenders, each payment of the Fees under Section 3.6.(a), the first
sentence of Section 3.6.(b) and Section

- 40 -



--------------------------------------------------------------------------------



 



3.6.(c) shall be made for the account of the Revolving Lenders, and each
termination or reduction of the amount of the Revolving Commitments under
Section 2.11. shall be applied to the respective Revolving Commitments of the
Revolving Lenders, pro rata according to the amounts of their respective
Revolving Commitments; (b) each payment or prepayment of principal of Revolving
Loans by the Borrower shall be made for the account of the Revolving Lenders pro
rata in accordance with the respective unpaid principal amounts of the Revolving
Loans held by them, provided that if immediately prior to giving effect to any
such payment in respect of any Revolving Loans the outstanding principal amount
of the Revolving Loans shall not be held by the Revolving Lenders pro rata in
accordance with their respective Revolving Commitments in effect at the time
such Revolving Loans were made, then such payment shall be applied to the
Revolving Loans in such manner as shall result, as nearly as is practicable, in
the outstanding principal amount of the Revolving Loans being held by the
Revolving Lenders pro rata in accordance with their respective Revolving
Commitments; (c) each payment of interest on Revolving Loans by the Borrower
shall be made for the account of the Revolving Lenders pro rata in accordance
with the amounts of interest on the Revolving Loans then due and payable to the
Revolving Lenders; (d) the making of Term Loans under Section 2.2. shall be made
by the Term Lenders, pro rata according to the amounts of their respective Term
Commitments; (e) except as otherwise provided in Section 2.7.(b)(ii), each
payment or prepayment of principal of Term Loans by the Borrower, and each
payment of the Fees under Section 3.6.(d), shall be made for the account of the
Term Lenders pro rata in accordance with the respective unpaid principal amounts
of the Term Loans held by them; (f) each payment of interest on Term Loans by
the Borrower shall be made for the account of the Term Lenders pro rata in
accordance with the amounts of interest on the Term Loans then due and payable
to the Term Lenders; (g) the Conversion and Continuation of Revolving Loans or
Term Loans of a particular Type (other than Conversions provided for by
Section 4.6.) shall be made pro rata among the applicable Lenders holding such
Loans according to the amounts of their respective Revolving Loans or Term
Loans, as the case may be, and the then current Interest Period for each
Lender’s portion of each Loan of such Type shall be coterminous; and (h) the
Revolving Lenders’ participation in, and payment obligations in respect of,
Letters of Credit under Section 2.3., shall be pro rata in accordance with their
respective Revolving Commitments.
Section 3.3. Sharing of Payments, Etc.
     If a Lender shall obtain payment of any principal of, or interest on, any
Loan made by it to the Borrower under this Agreement, or shall obtain payment on
any other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien or counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders pro rata in
accordance with Section 3.2. or Section 10.4., as applicable, such Lender shall
promptly purchase from the other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Loans made by the
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2. or
Section 10.4., as applicable. To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if

- 41 -



--------------------------------------------------------------------------------



 



such payment is rescinded or must otherwise be restored. The Borrower agrees
that any Lender so purchasing a participation (or direct interest) in the Loans
or other Obligations owed to such other Lenders may exercise all rights of
set-off, banker’s lien, counterclaim or similar rights with respect to such
participation as fully as if such Lender were a direct holder of Loans in the
amount of such participation. Nothing contained herein shall require any Lender
to exercise any such right or shall affect the right of any Lender to exercise,
and retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.
Section 3.4. Several Obligations.
     No Lender shall be responsible for the failure of any other Lender to make
a Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.
Section 3.5. Minimum Amounts.
     (a) Borrowings and Conversions. Except as otherwise provided in
Section 2.3.(e), each borrowing of Base Rate Loans shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $100,000 in excess
thereof. Each borrowing, Conversion and Continuation of LIBOR Loans shall be in
an aggregate minimum amount of $2,000,000 and integral multiples of $500,000 in
excess of that amount.
     (b) Prepayments. Each voluntary prepayment of Revolving Loans shall be in
an aggregate minimum amount of $100,000 and integral multiples of $100,000 in
excess thereof (or, if less, the aggregate principal amount of Revolving Loans
then outstanding). Each voluntary prepayment of Term Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess thereof (or, if less, the aggregate principal amount of Term Loans then
outstanding).
     (c) Reductions of Revolving Commitments. Each reduction of the Revolving
Commitments under Section 2.11. shall be in an aggregate minimum amount of
$10,000,000 and integral multiples of $5,000,000 in excess thereof.
     (d) Letters of Credit. The initial Stated Amount of each Letter of Credit
shall be at least $100,000.
Section 3.6. Fees.
     (a) Unused Fee. During the period from the Effective Date to but excluding
the Revolving Termination Date, the Borrower agrees to pay to the Agent for the
account of the Revolving Lenders an unused facility fee with respect to the
average daily difference between the (i) aggregate amount of the Revolving
Commitments and (ii) the aggregate principal amount of all outstanding Revolving
Loans plus the aggregate amount of all Letter of Credit Liabilities (the “Unused
Amount”) in each case for the calendar quarter, or portion thereof, prior to the

- 42 -



--------------------------------------------------------------------------------



 



payment date. Such fee shall be computed by multiplying the Unused Amount with
respect to such quarter by the corresponding per annum rate set forth below:

          Unused Amount   Unused Fee
≥ 50% of the aggregate amount of Revolving Commitments
    0.20 %
< 50% of the aggregate amount of Revolving Commitments
    0.125 %

Such fee shall be payable in arrears on the last day of each March, June,
September and December of each calendar year. Any such accrued and unpaid fee
shall also be payable on the Revolving Termination Date or any earlier date of
termination of the Revolving Commitments or reduction of the Revolving
Commitments to zero.
     (b) Letter of Credit Fees. The Borrower agrees to pay to the Agent for the
account of each Lender a letter of credit fee at a rate per annum equal to the
Applicable Margin for Revolving Loans that are LIBOR Loans (or while an Event of
Default exists, at a per annum rate equal to four percent (4.0%)) times the
daily average Stated Amount of each Letter of Credit for the period from and
including the date of issuance of such Letter of Credit (x) through and
including the date such Letter of Credit expires or is terminated or (y) to but
excluding the date such Letter of Credit is drawn in full and is not subject to
reinstatement, as the case may be. The fees provided for in the immediately
preceding sentence shall be nonrefundable and payable in arrears on (i) the last
day of each March, June, September and December in each year, (ii) the Revolving
Termination Date, (iii) the date the Revolving Commitments are terminated or
reduced to zero and (iv) thereafter from time to time on demand of the Agent. In
addition, the Borrower shall pay to the Agent for its own account and not the
account of any Lender, an issuance fee in respect of each Letter of Credit equal
to the greater of (i) $500 or (ii) one-eighth of one percent (0.125%) per annum
on the initial Stated Amount of such Letter of Credit payable (A) for the period
from and including the date of issuance of such Letter of Credit through and
including the expiration date of such Letter of Credit and (B) if the expiration
date of any Letter of Credit is extended (whether as a result of the operation
of an automatic extension clause or otherwise), for the period from but
excluding the previous expiration date to and including the extended expiration
date. The fees provided for in the immediately preceding sentence shall be
nonrefundable and payable upon issuance (or in the case of an extension of the
expiration date, on the previous expiration date). The Borrower shall pay
directly to the Agent from time to time on demand all commissions, charges,
costs and expenses in the amounts customarily charged by the Agent from time to
time in like circumstances with respect to the issuance of each Letter of
Credit, drawings, amendments and other transactions relating thereto.
     (c) Revolving Extension Fee. If the Borrower exercises its right to extend
the Revolving Termination Date in accordance with Section 2.12.(a), the Borrower
agrees to pay to the Agent for the account of each Revolving Lender a fee equal
to one-quarter of one percent (0.25%) of the amount of such Revolving Lender’s
Revolving Commitment (whether or not utilized) at the time of each such
extension. Such fee shall be due and payable in full on the date which, but for
such extension, would have been the Revolving Termination Date.
     (d) Term Extension Fee. If the Borrower exercises its right to extend the
Term Loan Maturity Date in accordance with Section 2.12.(b), the Borrower agrees
to pay to the Agent for the account of each Term Lender a fee equal to
one-eighth of one percent (0.125%) of the

- 43 -



--------------------------------------------------------------------------------



 



outstanding principal amount of such Term Lender’s Term Loan at the time of each
such extension. Such fee shall be due and payable in full on the date which, but
for such extension, would have been the Term Loan Maturity Date.
     (e) Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Agent as may be agreed to in writing by the
Borrower and the Agent from time to time.
Section 3.7. Computations.
     Unless otherwise expressly set forth herein, any accrued interest on any
Loan, any Fees or any other Obligations due hereunder shall be computed on the
basis of a year of 365 or 366 days, as applicable, and the actual number of days
elapsed; provided, however, interest on LIBOR Loans shall be computed on the
basis of a year of 360 days and the actual number of days elapsed.
Section 3.8. Usury.
     In no event shall the amount of interest due or payable on the Loans or
other Obligations exceed the maximum rate of interest allowed by Applicable Law
and, if any such payment is paid by the Borrower or any other Loan Party or
received by any Lender, then such excess sum shall be credited as a payment of
principal, unless the Borrower shall notify the respective Lender in writing
that the Borrower elects to have such excess sum returned to it forthwith. It is
the express intent of the parties hereto that the Borrower not pay and the
Lenders not receive, directly or indirectly, in any manner whatsoever, interest
in excess of that which may be lawfully paid by the Borrower under Applicable
Law.
Section 3.9. Agreement Regarding Interest and Charges.
     The parties hereto hereby agree and stipulate that the only charge imposed
upon the Borrower for the use of money in connection with this Agreement is and
shall be the interest specifically described in Sections 2.4.(a)(i) and (ii).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, facility fees, closing fees, letter of
credit fees, underwriting fees, default charges, late charges, funding or
“breakage” charges, increased cost charges, attorneys’ fees and reimbursement
for costs and expenses paid by the Agent or any Lender to third parties or for
damages incurred by the Agent or any Lender, in each case in connection with the
transactions contemplated by this Agreement and the other Loan Documents, are
charges made to compensate the Agent or any such Lender for underwriting or
administrative services and costs or losses performed or incurred, and to be
performed or incurred, by the Agent and the Lenders in connection with this
Agreement and shall under no circumstances be deemed to be charges for the use
of money. All charges other than charges for the use of money shall be fully
earned and nonrefundable when due.
Section 3.10. Statements of Account.
     The Agent will account to the Borrower monthly with a statement of Loans,
Letters of Credit, accrued interest and Fees, charges and payments made pursuant
to this Agreement and

- 44 -



--------------------------------------------------------------------------------



 



the other Loan Documents, and such account rendered by the Agent shall be deemed
conclusive upon Borrower absent manifest error. The failure of the Agent to
deliver such a statement of accounts shall not relieve or discharge the Borrower
from any of its obligations hereunder.
Section 3.11. Defaulting Lenders.
     (a) Generally. If for any reason any Lender (a “Defaulting Lender”) shall
fail or refuse to perform any of its material obligations under this Agreement
or any other Loan Document to which it is a party within the time period
specified for performance of such obligation or, if no time period is specified,
if such failure or refusal continues for a period of two Business Days after
notice from the Agent, then, in addition to the rights and remedies that may be
available to the Agent or the Borrower under this Agreement or Applicable Law,
such Defaulting Lender’s right to participate in the administration of the
Loans, this Agreement and the other Loan Documents, including without
limitation, any right to vote in respect of, to consent to or to direct any
action or inaction of the Agent or to be taken into account in the calculation
of the Requisite Lenders, shall be suspended during the pendency of such failure
or refusal. If a Lender is a Defaulting Lender because it has failed to make
timely payment to the Agent of any amount required to be paid to the Agent
hereunder (without giving effect to any notice or cure periods), in addition to
other rights and remedies which the Agent or the Borrower may have under the
immediately preceding provisions or otherwise, the Agent shall be entitled
(i) to collect interest from such Defaulting Lender on such delinquent payment
for the period from the date on which the payment was due until the date on
which the payment is made at the Federal Funds Rate, (ii) to withhold or setoff
and to apply in satisfaction of the defaulted payment and any related interest,
any amounts otherwise payable to such Defaulting Lender under this Agreement or
any other Loan Document and (iii) to bring an action or suit against such
Defaulting Lender in a court of competent jurisdiction to recover the defaulted
amount and any related interest. Any amounts received by the Agent in respect of
a Defaulting Lender’s Loans shall not be paid to such Defaulting Lender and
shall be held uninvested by the Agent and either applied against the purchase
price of such Loans under the following subsection (b) or paid to such
Defaulting Lender upon such Defaulting Lender’s curing of its default.
     (b) Purchase or Cancellation of Defaulting Lender’s Commitments. Any Lender
who is not a Defaulting Lender may, but shall not be obligated, in its sole
discretion, to acquire all or a portion of a Defaulting Lender’s Commitments.
Any Lender desiring to exercise such right shall give written notice thereof to
the Agent and the Borrower no sooner than 2 Business Days and not later than 5
Business Days after such Defaulting Lender became a Defaulting Lender. If more
than one Lender exercises such right, each such Lender shall have the right to
acquire an amount of such Defaulting Lender’s Commitments in proportion to the
Commitments of the other Lenders exercising such right. If after such 5th
Business Day, the Lenders have not elected to purchase all of the Commitments of
such Defaulting Lender, then the Borrower may, by giving written notice thereof
to the Agent, such Defaulting Lender and the other Lenders, either (i) demand
that such Defaulting Lender assign its Commitments to an Eligible Assignee
subject to and in accordance with the provisions of Section 12.5.(b) for the
purchase price provided for below or (ii) terminate the Commitments of such
Defaulting Lender. No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. Upon
any such purchase or assignment, the Defaulting Lender’s interest in the Loans
and its rights hereunder (but not its liability in respect thereof or under the
Loan Documents or

- 45 -



--------------------------------------------------------------------------------



 



this Agreement to the extent the same relate to the period prior to the
effective date of the purchase) shall terminate on the date of purchase, and the
Defaulting Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest to the purchaser or assignee thereof,
including an appropriate Assignment and Assumption and, notwithstanding Section
12.5.(b), shall pay to the Agent an assignment fee in the amount of $7,000. The
purchase price for the Commitments of a Defaulting Lender shall be equal to the
amount of the principal balance of the Loans outstanding and owed by the
Borrower to the Defaulting Lender plus any accrued but unpaid interest thereon
and accrued but unpaid fees. Prior to payment of such purchase price to a
Defaulting Lender, the Agent shall apply against such purchase price any amounts
retained by the Agent pursuant to the last sentence of the immediately preceding
subsection (a). The Defaulting Lender shall be entitled to receive amounts owed
to it by the Borrower under the Loan Documents which accrued prior to the date
of the default by the Defaulting Lender, to the extent the same are received by
the Agent from or on behalf of the Borrower. There shall be no recourse against
any Lender or the Agent for the payment of such sums except to the extent of the
receipt of payments from any other party or in respect of the Loans.
Section 3.12. Taxes.
     (a) Taxes Generally. All payments by the Borrower of principal of, and
interest on, the Loans and all other Obligations shall be made free and clear of
and without deduction for any present or future excise, stamp or other taxes,
fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes imposed on or measured by any Lender’s
assets, net income, receipts or branch profits, (iii) any taxes (other than
withholding taxes) with respect to the Agent or a Lender that would not be
imposed but for a connection between the Agent or such Lender and the
jurisdiction imposing such taxes (other than a connection arising solely by
virtue of the activities of the Agent or such Lender pursuant to or in respect
of this Agreement or any other Loan Document), and (iv) any taxes, fees, duties,
levies, imposts, charges, deductions, withholdings or other charges to the
extent imposed as a result of the failure of the Agent or a Lender, as
applicable, to provide and keep current (to the extent legally able) any
certificates, documents or other evidence required to qualify for an exemption
from, or reduced rate of, any such taxes fees, duties, levies, imposts, charges,
deductions, withholdings or other charges or required by the immediately
following subsection (c) to be furnished by the Agent or such Lender, as
applicable (such non-excluded items being collectively called “Taxes”). If any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any Applicable Law, then the
Borrower will:
     (i) pay directly to the relevant Governmental Authority the full amount
required to be so withheld or deducted;
     (ii) promptly forward to the Agent an official receipt or other
documentation satisfactory to the Agent evidencing such payment to such
Governmental Authority; and
     (iii) pay to the Agent for its account or the account of the applicable
Lender, as the case may be, such additional amount or amounts as is necessary to
ensure that the net amount actually received by the Agent or such Lender will
equal the full amount that the

- 46 -



--------------------------------------------------------------------------------



 



Agent or such Lender would have received had no such withholding or deduction
been required.
     (b) Tax Indemnification. If the Borrower fails to pay any Taxes when due to
the appropriate Governmental Authority or fails to remit to the Agent, for its
account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure. For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrower.
     (c) Tax Forms. Prior to the date that any Foreign Lender becomes a party
hereto, such Foreign Lender shall deliver to the Borrower and the Agent such
certificates, documents or other evidence, as required by the Internal Revenue
Code or Treasury Regulations issued pursuant thereto (including Internal Revenue
Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor forms),
properly completed, currently effective and duly executed by such Foreign Lender
establishing that payments to it hereunder and under the Notes are (i) not
subject to United States Federal backup withholding tax and (ii) not subject to
United States Federal withholding tax imposed under the Internal Revenue Code.
Each such Foreign Lender shall, to the extent it may lawfully do so, (x) deliver
further copies of such forms or other appropriate certifications on or before
the date that any such forms expire or become obsolete and after the occurrence
of any event requiring a change in the most recent form delivered to the
Borrower or the Agent and (y) obtain such extensions of the time for filing, and
renew such forms and certifications thereof, as may be reasonably requested by
the Borrower or the Agent. The Borrower shall not be required to pay any amount
pursuant to the last sentence of subsection (a) above to any Foreign Lender or
the Agent, if it is organized under the laws of a jurisdiction outside of the
United States of America, if such Foreign Lender or the Agent, as applicable,
fails to comply with the requirements of this subsection. If any such Foreign
Lender, to the extent it may lawfully do so, fails to deliver the above forms or
other documentation, then the Borrower or the Agent may withhold from any
payments to be made to such Foreign Lender under any of the Loan Documents such
amounts as are required by the Internal Revenue Code. If any Governmental
Authority asserts that the Borrower or the Agent did not properly withhold or
backup withhold, as the case may be, any tax or other amount from payments made
to or for the account of any Lender, such Lender shall indemnify the Borrower or
the Agent, as the case may be, therefor, including all penalties and interest,
any taxes imposed by any jurisdiction on the amounts payable to the Borrower or
the Agent under this Section, and costs and expenses (including all reasonable
fees and disbursements of any law firm or other external counsel and the
reasonable allocated cost of internal legal services and all disbursements of
internal counsel) of the Borrower or the Agent. The obligation of the Lenders
under this Section shall survive the termination of the Commitments, repayment
of all Obligations and the resignation or replacement of the Agent.

- 47 -



--------------------------------------------------------------------------------



 



Article IV. Yield Protection, Etc.
Section 4.1. Additional Costs; Capital Adequacy.
     (a) Additional Costs. The Borrower shall promptly, and in any event within
3 Business Days of demand by the Agent, pay to the Agent for the account of each
affected Lender from time to time such amounts as such Lender may determine to
be necessary to compensate such Lender for any costs incurred by such Lender
that it determines are attributable to its making or maintaining of any LIBOR
Loans or its obligation to make any LIBOR Loans hereunder, any reduction in any
amount receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such Loans or such obligation or the maintenance
by such Lender of capital in respect of its Loans or its Commitments (such
increases in costs and reductions in amounts receivable being herein called
“Additional Costs”), to the extent resulting from any Regulatory Change that:
(i) changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
Loans or its Commitments (other than taxes, fees, duties, levies, imposts,
charges, deductions, withholdings or other charges which are excluded from the
definition of Taxes pursuant to the first sentence of Section 3.12.(a)); or
(ii) imposes or modifies any reserve, special deposit or similar requirements
(other than Regulation D of the Board of Governors of the Federal Reserve System
or other reserve requirement to the extent utilized in the determination of
Adjusted LIBOR for such Loan) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, such Lender, or any
commitment of such Lender (including, without limitation, the Commitments of
such Lender hereunder); or (iii) has or would have the effect of reducing the
rate of return on capital of such Lender to a level below that which such Lender
could have achieved but for such Regulatory Change (taking into consideration
such Lender’s policies with respect to capital adequacy).
     (b) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a), if, by reason of any
Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Agent), the
obligation of such Lender to make or Continue, or to Convert any other Type of
Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 4.6.
shall apply).
     (c) Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
tax, reserve, special deposit, capital adequacy or similar requirement against
or with respect to or measured by reference to Letters of Credit and the result
shall be to increase the cost to the Agent of issuing (or any Lender of
purchasing participations in) or

- 48 -



--------------------------------------------------------------------------------



 



maintaining its obligation hereunder to issue (or purchase participations in)
any Letter of Credit or reduce any amount receivable by the Agent or any Lender
hereunder in respect of any Letter of Credit, then, upon demand by the Agent or
such Lender, the Borrower shall pay promptly, and in any event within 3 Business
Days of demand, to the Agent for its account or the account of such Lender, as
applicable, from time to time as specified by the Agent or a Lender, such
additional amounts as shall be sufficient to compensate the Agent or such Lender
for such increased costs or reductions in amount.
     (d) Notification and Determination of Additional Costs. Each of the Agent
and each Lender agrees to notify the Borrower of any event occurring after the
Agreement Date entitling the Agent or such Lender to compensation under any of
the preceding subsections of this Section as promptly as practicable; provided,
however, the failure of the Agent or any Lender to give such notice shall not
release the Borrower from any of its obligations hereunder (and in the case of a
Lender, to the Agent). The Agent or such Lender agrees to furnish to the
Borrower (and in the case of a Lender, to the Agent) a certificate setting forth
in reasonable detail the basis and amount of each request by the Agent or such
Lender for compensation under this Section. Absent manifest error,
determinations by the Agent or any Lender of the effect of any Regulatory Change
shall be conclusive, provided that such determinations are made on a reasonable
basis and in good faith.
Section 4.2. Suspension of LIBOR Loans.
     Anything herein to the contrary notwithstanding, if, on or prior to the
determination of Adjusted LIBOR for any Interest Period:
     (a) the Agent reasonably determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining Adjusted LIBOR for
such Interest Period, or
     (b) the Agent reasonably determines (which determination shall be
conclusive) that Adjusted LIBOR will not adequately and fairly reflect the cost
to the Lenders of making or maintaining LIBOR Loans for such Interest Period;
then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either repay such
Loan or Convert such Loan into a Base Rate Loan.
Section 4.3. Illegality.
     Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy to the Agent) and such Lender’s obligation to make
or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall

- 49 -



--------------------------------------------------------------------------------



 



be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 4.6. shall be applicable).
Section 4.4. Compensation.
     Except as otherwise provided in Section 2.7.(b)(iii), the Borrower shall
pay to the Agent for the account of each Lender, upon the request of such Lender
through the Agent, such amount or amounts as shall be sufficient (in the
reasonable opinion of such Lender) to compensate it for any loss, cost or
expense that such Lender reasonably determines is attributable to:
     (a) any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or
     (b) any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article V. to be satisfied) to borrow a LIBOR Loan from such Lender on the
requested date for such borrowing, or to Convert a Base Rate Loan into a LIBOR
Loan or Continue a LIBOR Loan on the requested date of such Conversion or
Continuation.
Upon the Borrower’s request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth in reasonable
detail the basis for requesting such compensation and the method for determining
the amount thereof. Absent manifest error, determinations by any Lender in any
such statement shall be conclusive, provided that such determinations are made
on a reasonable basis and in good faith.
Section 4.5. Affected Lenders.
     If (a) a Lender requests compensation pursuant to Section 3.12. or 4.1.,
and the Requisite Lenders are not also doing the same, or (b) the obligation of
any Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans
into, LIBOR Loans shall be suspended pursuant to Section 4.1.(b) or 4.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Default or Event of
Default, the Borrower may demand that such Lender (the “Affected Lender”), and
upon such demand the Affected Lender shall promptly, assign its Commitments to
an Eligible Assignee subject to and in accordance with the provisions of
Section 12.5.(b) for a purchase price equal to the aggregate principal balance
of all Loans then owing to the Affected Lender plus any accrued but unpaid
interest thereon and accrued but unpaid fees owing to the Affected Lender, or
any other amount as may be mutually agreed upon by such Affected Lender and
Eligible Assignee. Each of the Agent and the Affected Lender shall reasonably
cooperate in effectuating the replacement of such Affected Lender under this
Section, but at no time shall the Agent, such Affected Lender or any other
Lender be obligated in any way whatsoever to initiate any such replacement or to
assist in finding an Eligible Assignee. The exercise by the Borrower of its
rights under this Section shall be at the Borrower’s sole cost and expense and
at no cost or expense to the Agent, the Affected Lender or any of the other
Lenders. The terms of this Section shall not in any way limit the Borrower’s
obligation to pay to any Affected Lender compensation

- 50 -



--------------------------------------------------------------------------------



 



owing to such Affected Lender pursuant to Section 3.12., 4.1. or 4.4. or any
other applicable provision hereto with respect to periods up to the date of
replacement.
Section 4.6. Treatment of Affected Loans.
     If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(b) or 4.3., then such Lender’s LIBOR Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Loans (or, in the case of a Conversion required by Section
4.1.(b) or 4.3., on such earlier date as such Lender may specify to the Borrower
with a copy to the Agent) and, unless and until such Lender gives notice as
provided below that the circumstances specified in Section 4.1. or 4.3. that
gave rise to such Conversion no longer exist:
     (a) to the extent that such Lender’s LIBOR Loans have been so Converted,
all payments and prepayments of principal that would otherwise be applied to
such Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and
     (b) all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.
If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1. or 4.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types, Class and Interest Periods) in accordance with their
respective Commitments.
Section 4.7. Change of Lending Office.
     Each Lender agrees that it will use reasonable efforts to designate an
alternate Lending Office with respect to any of its Loans affected by the
matters or circumstances described in Section 3.12., 4.1. or 4.3. to reduce the
liability of the Borrower or avoid the results provided thereunder, so long as
such designation is not disadvantageous to such Lender as determined by such
Lender in its sole discretion.
Section 4.8. Assumptions Concerning Funding of LIBOR Loans.
     Calculation of all amounts payable to a Lender under this Article IV. shall
be made as though such Lender had actually funded LIBOR Loans through the
purchase of deposits in the relevant market bearing interest at the rate
applicable to such LIBOR Loans in an amount equal to the amount of the LIBOR
Loans and having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund each of its LIBOR Loans in any
manner it

- 51 -



--------------------------------------------------------------------------------



 



sees fit and the foregoing assumption shall be used only for calculation of
amounts payable under this Article IV.
Article V. Conditions Precedent
Section 5.1. Initial Conditions Precedent.
     The obligation of the Lenders to make the proceeds of the Term Loans and
Revolving Loans provided to the Escrow Agent as contemplated by Sections 2.1.(d)
and 2.2.(c) available to the Borrower or its order, and otherwise to effect or
permit the occurrence of the first Credit Event hereunder, is subject to the
following conditions precedent:
     (a) The Agent shall have received each of the following, in form and
substance satisfactory to the Agent:
     (i) counterparts of this Agreement executed by each of the parties hereto;
     (ii) Revolving Notes and Term Notes executed by the Borrower, payable to
each Lender and complying with the applicable provisions of Section 2.10.;
     (iii) the Guaranty executed by each Guarantor existing as of the Effective
Date;
     (iv) the Pledge Agreement executed by each Pledgor existing as of the
Effective Date;
     (v) all existing certificates representing any shares of Equity Interests
pledged pursuant to the Pledge Agreement, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
Pledgor thereof, together with an Acknowledgment and Consent, substantially in
the form of Schedule 2 to the Pledge Agreement, duly executed by any issuer of
any Equity Interest pledged pursuant to the Pledge Agreement that is not itself
a party to the Pledge Agreement;
     (vi) the Security Agreement executed by the Parent, the Borrower and/or any
Domestic Subsidiary (other than an Excluded Subsidiary) having rights in any
Mortgage Receivable, any other Investment and any deposit account or securities
account in which reserves for furniture, fixtures and equipment are deposited,
subjecting all such property to the Lien of the Security Agreement, except to
the extent prohibited pursuant to the terms of any existing document, instrument
or agreement to which the Borrower or any such Subsidiary a party;
     (vii) except as otherwise provided in Section 5.3. each document
(including, without limitation, any UCC financing statement and any control
agreement) required by the Pledge Agreement, Security Agreement or under
Applicable Law or reasonably deemed necessary or appropriate by the Agent to be
entered into, filed, registered or recorded in order to create in favor of the
Agent, for the benefit of the Lenders, a perfected first-priority Lien in the
Collateral granted under the Pledge Agreement and the

- 52 -



--------------------------------------------------------------------------------



 



Security Agreement, shall have been entered into, filed, registered or recorded
or shall have been delivered to the Agent and be in proper form for filing,
registration or recordation, as appropriate;
     (viii) results of a recent lien search in each of the jurisdictions in
which UCC financing statements or other filings or recordations should be made
to evidence or perfect security interests in Collateral, and such search shall
reveal no Liens of record with respect to any of the Collateral other than
Permitted Liens of the type described in clause (a) of the definition of
Permitted Liens or Liens to be terminated prior to the Effective Date;
     (ix) an opinion of counsel to the Loan Parties, addressed to the Agent and
the Lenders, addressing the matters set forth in Exhibit I and such other
matters as the Agent may reasonably request;
     (x) the articles of incorporation, articles of organization, certificate of
limited partnership or other comparable organizational instrument (if any) of
the Borrower and each other Loan Party certified as of a recent date by the
Secretary of State of the state of formation of such Loan Party;
     (xi) a certificate of good standing or certificate of similar meaning with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued by
each Secretary of State (and any state department of taxation, as applicable) of
each state in which such Loan Party is required to be so qualified and where the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect;
     (xii) a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, and the officers of the Borrower then authorized to
deliver Notices of Borrowing, Notices of Continuation and Notices of Conversion
and to request the issuance of Letters of Credit;
     (xiii) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement of such Loan
Party, if a limited liability company, the partnership agreement of such Loan
Party, if a limited or general partnership, or other comparable document in the
case of any other form of legal entity and (B) all corporate, partnership,
member or other necessary action taken by such Loan Party to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party;
     (xiv) a copy of the Merger Agreement and the Asset Purchase Agreement and
any other material Asset Purchase Documents requested by the Agent, together
with all

- 53 -



--------------------------------------------------------------------------------



 



amendments and supplements thereto, certified by a senior officer of the
Borrower to be true, correct and complete copies and in full force and effect;
     (xv) copies of each opinion letter delivered pursuant to the Asset Purchase
Agreement in connection with the closing of the Acquisition, and if requested by
the Agent, reliance letters from the law firms delivering such opinions stating
that the Agent and the Lenders may rely on such opinion letters;
     (xvi) a certificate of the chief executive officer, chief financial officer
or other senior officer of the Borrower certifying that (A) all representations
and warranties of the Loan Parties contained in the Loan Documents are true,
correct and complete in all material respects (excluding any representation or
warranty regarding the nonexistence of any Default or Event of Default) and
(B) no Material Adverse Effect (as defined in the Merger Agreement) with respect
to the Seller has occurred that would entitle the Parent or the Borrower to not
consummate the Acquisition;
     (xvii) the Fees then due and payable under Section 3.6., and any other Fees
payable to the Agent, the Titled Agents and the Lenders on or prior to the
Effective Date;
     (xviii) a Compliance Certificate calculated as of December 31, 2006 (giving
pro forma effect to the Acquisition and the use of the proceeds of the Loans to
be funded on the Effective Date);
     (xix) a letter from the Administrative Agent under the Existing Credit
Agreement providing information regarding the payment in full of amounts
outstanding under the Existing Credit Agreement and providing for the
termination thereof and the release of all Liens securing any obligations owing
thereunder;
     (xx) the Notice of Borrowing for the Revolving Loans to be made available
to the Borrower as contemplated by Section 2.1.(c) and the request from the
Borrower for the Term Loans described in Section 2.2.(b);
     (xxi) a certificate from the Parent’s chief executive officer or chief
financial officer to the effect that to such individual’s knowledge all
conditions precedent to the closing of the Acquisition (other than the payment
of the Purchase Price (as defined in the Asset Purchase Agreement)) shall have
been satisfied or waived as permitted by this Agreement; and
     (xxii) such other documents, agreements and instruments as the Agent on
behalf of the Lenders may reasonably request; and
     (b) In the good faith judgment of the Agent and the Lenders:
     (i) No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to

- 54 -



--------------------------------------------------------------------------------



 



materially and adversely affect the credit facilities being provided pursuant to
the Loan Documents; and
     (ii) The Borrower and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices, as shall be required to consummate the transactions contemplated by the
Loan Documents without the occurrence of any default under, conflict with or
violation of (1) any Applicable Law or (2) any agreement, document or instrument
to which the Borrower or any other Loan Party is a party or by which any of them
or their respective properties is bound, except for such approvals, consents,
waivers, filings and notices the receipt, making or giving of which would not
reasonably be likely to (A) have a Material Adverse Effect, or (B) restrain or
enjoin, impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Borrower or any other Loan Party to fulfill
its obligations under the Loan Documents to which it is a party.
Section 5.2. Conditions Precedent to All Loans and Letters of Credit.
     Subject to the last sentence of this Section, the obligations of the
Lenders to make the proceeds of any Loans available to the Borrower or its order
and of the Agent to issue Letters of Credit are subject to the further condition
precedent that: (a) no Default or Event of Default shall exist as of the date of
the making of such Loan or date of issuance of such Letter of Credit or would
exist immediately after giving effect thereto; and (b) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct in all
material respects on and as of the date of the making of such Loan or date of
issuance of such Letter of Credit with the same force and effect as if made on
and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents. Subject to the last
sentence of this Section, each Credit Event shall constitute a certification by
the Borrower to the effect set forth in the preceding sentence (both as of the
date of the giving of notice relating to such Credit Event and, unless the
Borrower otherwise notifies the Agent prior to the date of such Credit Event, as
of the date of the occurrence of such Credit Event). In addition, if such Credit
Event is the making of a Loan or the issuance of a Letter of Credit, the
Borrower shall be deemed to have represented to the Agent and the Lenders at the
time such Loan is made or Letter of Credit issued that all conditions to the
occurrence of such Credit Event contained in this Article V. have been
satisfied. Notwithstanding anything in the Loan Documents to the contrary,
(i) the obligation of the Lenders to make Loans on the Effective Date shall not
be subject to (x) any condition that no Default or Event of Default shall exist
as of the Effective Date or would exist immediately after giving effect thereto
or (y) the accuracy of any representation or warranty regarding the nonexistence
of any Default or Event of Default and (ii) for purposes of determining whether
the Lenders are obligated to make Loans on the Effective Date, in lieu of the
representation contained in the first sentence Section 6.1.(k), the Parent and
the Borrower shall be deemed to represent to the Agent and the Lenders that no
Material Adverse Effect (as defined in the Merger Agreement) with respect to the
Seller has occurred that would entitle the Parent or the Borrower to not
consummate the Acquisition; provided, however, the Agent and the Lenders do not
intend this sentence to be, and this

- 55 -



--------------------------------------------------------------------------------



 



sentence shall not be construed to be, a waiver by the Agent and the Lenders of
any Default or Event of Default that may exist.
Section 5.3. Post-Closing Deliveries.
     With respect to any Mortgage Receivable or other Investment evidencing
Indebtedness secured directly or indirectly by an interest in real property,
notwithstanding Section 5.1.(a)(vii), the Borrower shall (a) only be required to
deliver to the Agent on or before the Effective Date the original certificates
and Instruments representing or evidencing any such Investments, in suitable
form for transfer by delivery or, as applicable, accompanied by the applicable
Loan Party’s endorsement, where necessary, or duly executed instruments of
transfer or assignment in blank, all in form and substance reasonably
satisfactory to the Agent and (b) deliver, or cause to be delivered, to the
Agent not later than May 11, 2007, all other items required by Section
5.1.(a)(vii) with respect to all such Investments, including without limitation,
such agreements as the Agent may reasonably request to establish control over
any such Investments.
Article VI. Representations and Warranties
Section 6.1. Representations and Warranties.
     In order to induce the Agent and each Lender to enter into this Agreement
and to make Loans and issue Letters of Credit, the Parent and the Borrower
represent and warrant to the Agent and each Lender as follows:
     (a) Organization; Power; Qualification. Each of the Parent, its
Subsidiaries and the other Loan Parties is a corporation, partnership or other
legal entity, duly organized or formed, validly existing and in good standing
under the jurisdiction of its incorporation or formation, has the power and
authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, partnership or
other legal entity, and authorized to do business, in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.
     (b) Ownership Structure. As of the Agreement Date (and after giving effect
to the Acquisition), Part I of Schedule 6.1.(b) is a complete and correct list
of all Subsidiaries of the Parent setting forth for each such Subsidiary,
(i) the jurisdiction of organization of such Subsidiary, (ii) each Person
holding any Equity Interests in such Subsidiary, (iii) the nature of the Equity
Interests held by each such Person, (iv) the percentage of ownership of such
Subsidiary represented by such Equity Interests and (v) whether such Subsidiary
is a Material Subsidiary, an Excluded Subsidiary and/or a Foreign Subsidiary.
Except as disclosed in such Schedule, as of the Agreement Date (and after giving
effect to the Acquisition) (i) each of the Parent and its Subsidiaries owns,
free and clear of all Liens (other than Permitted Liens (as defined in the
Pledge Agreement)), and has the unencumbered right to vote, all outstanding
Equity Interests in each Person shown to be held by it on such Schedule,
(ii) all of the issued and outstanding capital stock of each such Person
organized as a corporation is validly issued, fully paid and nonassessable and
(iii) there are no outstanding subscriptions, options, warrants,

- 56 -



--------------------------------------------------------------------------------



 



commitments, preemptive rights or agreements of any kind (including, without
limitation, any stockholders’ or voting trust agreements) for the issuance,
sale, registration or voting of, or outstanding securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, any such Person. As of the Agreement Date
(and after giving effect to the Acquisition) Part II of Schedule 6.1.(b)
correctly sets forth all Unconsolidated Affiliates of the Parent, including the
correct legal name of such Person, the type of legal entity which each such
Person is, and all Equity Interests in such Person held directly or indirectly
by the Parent.
     (c) Authorization of Agreement, Etc. The Borrower has the right and power,
and has taken all necessary action to authorize it, to borrow and obtain other
extensions of credit hereunder. The Parent and each other Loan Party has the
right and power, and has taken all necessary action to authorize it, to execute,
deliver and perform each of the Loan Documents and Asset Purchase Documents to
which it is a party in accordance with their respective terms and to consummate
the transactions contemplated hereby and thereby. Each of the Loan Documents and
Asset Purchase Documents to which the Borrower or any other Loan Party is a
party have been duly executed and delivered by the duly authorized officers of
such Person and each is a legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its respective terms except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein and as may be limited by equitable
principles generally.
     (d) Compliance of Loan Documents with Laws, Etc. The execution, delivery
and performance of this Agreement and the other Loan Documents to which the
Borrower or any other Loan Party is a party in accordance with their respective
terms and the borrowings and other extensions of credit hereunder do not and
will not, by the passage of time, the giving of notice, or both: (i) require any
Governmental Approval or violate any Applicable Law (including all Environmental
Laws) relating to the Borrower or any other Loan Party; (ii) conflict with,
result in a breach of or constitute a default under the organizational documents
of the Borrower or any other Loan Party, or any indenture, agreement or other
instrument to which the Borrower or any other Loan Party is a party or by which
it or any of its respective properties may be bound, except to the extent the
exercise of remedies with respect to Equity Interests subject to the Lien of the
Pledge Agreement may require compliance with a “change of control” provision or
other similar change in ownership provision contained in an indenture, agreement
or other instrument to which the issuer of such Equity Interest is a party; or
(iii) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by the Borrower or any
other Loan Party.
     (e) Compliance with Law; Governmental Approvals. Each of the Borrower, each
Subsidiary and each other Loan Party is in compliance with each Governmental
Approval applicable to it and in compliance with all other Applicable Laws
(including without limitation, Environmental Laws) relating to the Borrower, a
Subsidiary or such other Loan Party except for noncompliances which, and
Governmental Approvals the failure to possess which, could not, individually or
in the aggregate, reasonably be expected to cause a Default or Event of Default
or have a Material Adverse Effect.

- 57 -



--------------------------------------------------------------------------------



 



     (f) Title to Properties; Liens. As of the Agreement Date, Part I of
Schedule 6.1.(f) is a complete and correct listing of all of the real property
owned or leased by the Borrower, each other Loan Party and each other
Subsidiary. Each such Person has good, marketable and legal title to, or a valid
leasehold interest in, its respective assets. As of the Agreement Date, there
are no Liens against any assets of the Borrower, any Subsidiary or any other
Loan Party except for Permitted Liens.
     (g) Existing Indebtedness. Schedule 6.1.(g) is, as of the Agreement Date
(and after giving effect to the Acquisition), a complete and correct listing of
all Indebtedness of the Parent and its Subsidiaries having an outstanding
principal balance of $1,000,000 or more, including without limitation,
Guarantees of the Parent and its Subsidiaries.
     (h) Litigation. There are no actions, suits or proceedings pending (nor, to
the knowledge of the Parent, are there any actions, suits or proceedings
threatened or investigations pending) against or in any other way relating
adversely to or affecting the Parent, any Subsidiary or any other Loan Party or
any of its respective property in any court or before any arbitrator of any kind
or before or by any other Governmental Authority which could reasonably be
expected to have a Material Adverse Effect. There are no strikes, slow downs,
work stoppages or walkouts or other labor disputes in progress or threatened
relating to the Parent, any Subsidiary or any other Loan Party which could
reasonably be expected to have a Material Adverse Effect.
     (i) Taxes. All federal, state and other tax returns of the Parent, any
Subsidiary or any other Loan Party required by Applicable Law to be filed have
been duly filed, and all federal, state and other taxes, assessments and other
governmental charges or levies upon the Parent, any Subsidiary and each other
Loan Party and its respective properties, income, profits and assets which are
due and payable have been paid, except any such nonpayment which is at the time
permitted under Section 7.6. As of the Agreement Date, none of the United States
income tax returns of the Parent, its Subsidiaries or any other Loan Party is
under audit. All charges, accruals and reserves on the books of the Borrower and
each of its Subsidiaries and each other Loan Party in respect of any taxes or
other governmental charges are in accordance with GAAP.
     (j) Financial Statements. The Borrower has furnished to each Lender copies
of the audited consolidated balance sheets of the Parent and its consolidated
Subsidiaries for the fiscal years ending December 31, 2005 and December 31,
2006, and the related audited consolidated statements of operations, cash flows
and shareholders’ equity for the fiscal years ending on such dates, with the
opinions thereon of Ernst & Young LLP. Such financial statements (including in
each case related schedules and notes) present fairly, in all material respects
and in accordance with GAAP consistently applied throughout the periods
involved, the consolidated financial position of the Parent and its consolidated
Subsidiaries as at their respective dates and the results of operations and the
cash flow for such periods. Neither the Parent nor any of its Subsidiaries has
on the Agreement Date any material contingent liabilities, liabilities,
liabilities for taxes, unusual or long-term commitments or unrealized or forward
anticipated losses from any unfavorable commitments that would be required to be
set forth in its financial statements or in the notes thereto, except as
referred to or reflected or provided for in said financial statements.

- 58 -



--------------------------------------------------------------------------------



 



     (k) No Material Adverse Change. Subject to the last sentence of
Section 5.2., since December 31, 2006, there has been no material adverse change
in the business, assets, liabilities, financial condition, results of
operations, business or prospects of the Parent and its Subsidiaries taken as a
whole. Each of the Parent, its Subsidiaries and the other Loan Parties is
Solvent.
     (l) ERISA. Each member of the ERISA Group is in compliance with its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan, except in each case for noncompliances which could not reasonably be
expected to have a Material Adverse Effect. As of the Agreement Date, no member
of the ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code in respect of any Plan, (ii) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Internal Revenue Code
or (iii) incurred any liability under Title IV of ERISA other than a liability
to the PBGC for premiums under Section 4007 of ERISA.
     (m) Not Plan Assets; No Prohibited Transaction. None of the assets of the
Parent, any Subsidiary or any other Loan Party constitute “plan assets” within
the meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder. The execution, delivery and performance of this
Agreement and the other Loan Documents, and the borrowing and repayment of
amounts hereunder, do not and will not constitute “prohibited transactions”
under ERISA or the Internal Revenue Code.
     (n) Absence of Defaults. Neither the Parent, any Subsidiary nor any other
Loan Party is in default under its articles of incorporation, bylaws,
partnership agreement or other similar organizational documents, and no event
has occurred, which has not been remedied, cured or waived, which, in any such
case: (i) constitutes a Default or an Event of Default; or (ii) constitutes, or
which with the passage of time, the giving of notice, or both, would constitute,
a default or event of default by the Parent, any Subsidiary or any other Loan
Party under any agreement (other than this Agreement) or judgment, decree or
order to which the Borrower or any Subsidiary or other Loan Party is a party or
by which the Borrower or any Subsidiary or other Loan Party or any of their
respective properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     (o) Environmental Laws. Each of the Parent, its Subsidiaries and the other
Loan Parties has obtained all Governmental Approvals which are required of them
under Environmental Laws and is in compliance with all terms and conditions of
such Governmental Approvals except for those the failure to obtain or to comply
with could not reasonably be expected to have a Material Adverse Effect. Except
for any of the following matters that could not be reasonably expected to have a
Material Adverse Effect, (i) the Parent is not aware of, and has not received
notice of, any past, present, or future events, conditions, circumstances,
activities, practices, incidents, actions, or plans which, with respect to the
Parent, its Subsidiaries and each other Loan Party, may interfere with or
prevent compliance or continued compliance

- 59 -



--------------------------------------------------------------------------------



 



with Environmental Laws, or may give rise to any common-law or legal liability,
or otherwise form the basis of any claim, action, demand, suit, proceeding,
hearing, or study, based on or related to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling or the
emission, discharge, release or threatened release into the environment, of any
Hazardous Material; and (ii) there is no civil, criminal, or administrative
action, suit, demand, claim, hearing, notice, or demand letter, notice of
violation, investigation, or proceeding pending or, to the Parent’s knowledge,
threatened, against the Parent, its Subsidiaries and each other Loan Party
relating in any way to Environmental Laws.
     (p) Investment Company; Etc. None of the Parent, any Subsidiary or any
other Loan Party is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or to consummate the
transactions contemplated by this Agreement or to perform its obligations under
any Loan Document to which it is a party.
     (q) Margin Stock. None of the Parent, any Subsidiary or any other Loan
Party is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System.
     (r) Affiliate Transactions. Except as permitted by Section 9.10., none of
the Parent, any Subsidiary or any other Loan Party is a party to any transaction
with an Affiliate.
     (s) Intellectual Property. Each of the Parent, each other Loan Party and
each other Subsidiary owns or has the right to use, under valid license
agreements or otherwise, all material patents, licenses, franchises, trademarks,
trademark rights, service marks, service mark rights, trade names, trade name
rights, trade secrets and copyrights (collectively, “Intellectual Property”)
necessary to the conduct of its businesses as now conducted and as contemplated
by the Loan Documents, without known conflict with any patent, license,
franchise, trademark, trademark right, service mark, service mark right, trade
secret, trade name, copyright or other proprietary right of any other Person.
The Parent, each other Loan Party and each other Subsidiary have taken all such
steps as they deem reasonably necessary to protect their respective rights under
and with respect to such Intellectual Property.
     (t) Business. As of the Agreement Date, the Parent and its Subsidiaries are
engaged in the business of acquiring, financing and owning hotel properties
together with other business activities incidental thereto.
     (u) Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated by
the Loan Documents. No other similar fees or commissions will be payable by any
Loan Party for any other services rendered to the Parent or any of its
Subsidiaries ancillary to the transactions contemplated hereby.
     (v) Accuracy and Completeness of Information. No written information,
report or other papers or data (excluding financial projections and other
forward looking statements)

- 60 -



--------------------------------------------------------------------------------



 



furnished to the Agent or any Lender by, on behalf of, or at the direction of,
the Parent, any Subsidiary or any other Loan Party in connection with, pursuant
to or relating in any way to this Agreement, contained any untrue statement of a
fact regarding the Parent, any Subsidiary or any other Loan Party or omitted to
state a material fact necessary in order to make such statements contained
therein, in light of the circumstances under which they were made, not
misleading. All financial statements (including in each case all related
schedules and notes) furnished to the Agent or any Lender by, on behalf of, or
at the direction of, the Parent, any Subsidiary or any other Loan Party in
connection with, pursuant to or relating in any way to this Agreement, present
fairly, in all material respects and in accordance with GAAP consistently
applied throughout the periods involved, the financial position of the Persons
involved as at the date thereof and the results of operations for such periods
(subject, as to interim statements, to changes resulting from normal year-end
audit adjustments). All financial projections and other forward looking
statements prepared by or on behalf of the Borrower, any Subsidiary or any other
Loan Party that have been or may hereafter be made available to the Agent or any
Lender were or will be prepared in good faith based on assumptions believed in
good faith by the Borrower, such Subsidiary or such other Loan Party, as
applicable, to be reasonable at the time of preparation. As of the Effective
Date, no fact is known to the Parent which has had, or may in the future
reasonably be expected to have (so far as the Parent can reasonably foresee), a
Material Adverse Effect which has not been set forth in the financial statements
referred to in Section 6.1.(j) or in such information, reports or other papers
or data or otherwise disclosed in writing to the Agent and the Lenders.
     (w) REIT Status. The Parent qualifies as a REIT and is in compliance with
all requirements and conditions imposed under the Internal Revenue Code to allow
the Parent to maintain its status as a REIT.
     (x) Foreign Assets Control. None of the Parent, any Subsidiary or any
Affiliate of the Parent: (i) is a Sanctioned Person, (ii) has any of its assets
in Sanctioned Entities, or (iii) derives any of its operating income from
investments in, or transactions with, Sanctioned Persons or Sanctioned Entities.
     (y) Accuracy of Representations in Asset Purchase Documents. As of the
Agreement Date, the representations and warranties contained in the Asset
Purchase Documents made by the Parent, the Borrower or any other Subsidiary are
true and correct in all material respects.
     (z) Acquisition. No provision of the Asset Purchase Agreement has been
altered, amended, waived or otherwise changed or supplemented in a manner that
could reasonably be expected to be materially adverse to the Agent or the
Lenders. As of the Effective Date and after giving effect to the application of
the proceeds of the Revolving Loans and Term Loans as contemplated by
Section 7.8.(a), the Acquisition has been consummated in accordance with the
terms of the Asset Purchase Agreement (except as altered, amended, waived or
otherwise changed or supplemented as contemplated by the immediately preceding
sentence).
Section 6.2. Survival of Representations and Warranties, Etc.
     All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Parent, any Subsidiary or any other
Loan Party to the Agent or

- 61 -



--------------------------------------------------------------------------------



 



any Lender pursuant to or in connection with this Agreement or any of the other
Loan Documents (including, but not limited to, any such statement made in or in
connection with any amendment hereto or thereto or any statement contained in
any certificate, financial statement or other instrument delivered by or on
behalf of the Parent prior to the Agreement Date and delivered to the Agent or
any Lender in connection with the underwriting or closing of the transactions
contemplated hereby) shall constitute representations and warranties made by the
Parent to the Agent and the Lenders under this Agreement. All representations
and warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date, the date
on which any extension of the Revolving Termination Date is effectuated pursuant
to Section 2.12. and the date of the occurrence of any Credit Event, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date)
and except for changes in factual circumstances not prohibited under the Loan
Documents. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit.
Article VII. Affirmative Covenants
     For so long as this Agreement is in effect, unless the Requisite Lenders
(or, if required pursuant to Section 12.6., all of the Lenders) shall otherwise
consent in the manner provided for in Section 12.6., the Parent and the Borrower
(as applicable) shall comply with the following covenants:
Section 7.1. Preservation of Existence and Similar Matters.
     Except as otherwise permitted under Section 9.7., the Parent and the
Borrower shall, and shall cause each other Subsidiary and each other Loan Party
to, preserve and maintain its respective existence, rights, franchises, licenses
and privileges in the jurisdiction of its incorporation or formation and qualify
and remain qualified and authorized to do business in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.
Section 7.2. Compliance with Applicable Law.
     The Parent and the Borrower shall, and shall cause each other Subsidiary
and each other Loan Party to, comply with all Applicable Laws, including the
obtaining of all Governmental Approvals, the failure with which to comply could
reasonably be expected to have a Material Adverse Effect.
Section 7.3. Maintenance of Property.
     In addition to the requirements of any of the other Loan Documents, the
Parent and the Borrower shall, and shall cause each other Subsidiary and other
Loan Party to, (a) protect and preserve all of its respective material
properties, including, but not limited to, all Intellectual Property, and
maintain in good repair, working order and condition all tangible properties,

- 62 -



--------------------------------------------------------------------------------



 



ordinary wear and tear excepted, and (b) make or cause to be made all needed and
appropriate repairs, renewals, replacements and additions to such properties, so
that the business carried on in connection therewith may be properly and
advantageously conducted at all times.
Section 7.4. Conduct of Business.
     The Parent and the Borrower shall, and shall cause each other Subsidiary
and the other Loan Parties to, carry on, their respective businesses as
described in Section 6.1.(t).
Section 7.5. Insurance.
     In addition to the requirements of any of the other Loan Documents, the
Parent and the Borrower shall, and shall cause each other Subsidiary and other
Loan Party to, maintain insurance (on a replacement cost basis) with financially
sound and reputable insurance companies against such risks and in such amounts
as is customarily maintained by Persons engaged in similar businesses or as may
be required by Applicable Law, and from time to time deliver to the Agent upon
its request a detailed list, together with copies of all certificates describing
the policies of the insurance then in effect (or copies of such policies if
requested by the Agent), stating the names of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby; in any event the Borrower shall, and shall
cause each of its Subsidiaries to, maintain insurance in such amounts as
required by any document evidencing Indebtedness to which any Borrower or its
Subsidiaries are a party.
Section 7.6. Payment of Taxes and Claims.
     The Parent and the Borrower shall, and shall cause each other Subsidiary
and other Loan Party to, pay and discharge when due (a) all taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or upon any properties belonging to it, and (b) all lawful claims of
materialmen, mechanics, carriers, warehousemen and landlords for labor,
materials, supplies and rentals which, if unpaid, might become a Lien on any
properties of such Person; provided, however, that this Section shall not
require the payment or discharge of any such tax, assessment, charge, levy or
claim which is being contested in good faith by appropriate proceedings which
operate to suspend the collection thereof and for which adequate reserves have
been established on the books of the Parent, the Borrower, such other Subsidiary
or such other Loan Party, as applicable, in accordance with GAAP.
Section 7.7. Visits and Inspections.
     The Parent and the Borrower shall, and shall cause each other Subsidiary
and other Loan Party to, permit representatives or agents of any Lender or the
Agent, from time to time after reasonable prior notice if no Event of Default
shall be in existence, as often as may be reasonably requested, but only during
normal business hours and at the expense of such Lender or the Agent (unless a
Default or Event of Default shall exist, in which case the exercise by the Agent
or such Lender of its rights under this Section shall be at the expense of the
Borrower), as the case may be, to: (a) visit and visually inspect all properties
of the Parent, the Borrower, such other Subsidiary or such other Loan Party to
the extent any such right to visit or inspect is within the

- 63 -



--------------------------------------------------------------------------------



 



control of such Person; (b) inspect and make extracts from their respective
books and records, including but not limited to management letters prepared by
independent accountants; and (c) discuss with its officers and employees, and
its independent accountants, its business, properties, condition (financial or
otherwise), results of operations and performance. If requested by the Agent,
the Parent shall execute an authorization letter addressed to its accountants
authorizing the Agent or any Lender to discuss the financial affairs of the
Parent, the Borrower, any other Subsidiary and any other Loan Party with its
accountants.
Section 7.8. Use of Proceeds; Letters of Credit.
     The Borrower shall use (a) the proceeds of the Revolving Loans and Term
Loans to finance in part the Acquisition in accordance with the Asset Purchase
Agreement and to pay costs and expenses related to the Acquisition and (b) the
proceeds of the Revolving Loans and the Letters of Credit for general corporate
purposes. No part of the proceeds of any Loan or Letter of Credit will be used
(a) for the purpose of buying or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock or (b) to fund any operations in, to finance any investments or
activities in, or to make any payments to, a Sanctioned Person or Sanctioned
Entity.
Section 7.9. Environmental Matters.
     The Parent and the Borrower shall, and shall cause each other Subsidiary
and each other Loan Party to, comply with all Environmental Laws the failure
with which to comply could reasonably be expected to have a Material Adverse
Effect. If the Parent, the Borrower, any other Subsidiary or any other Loan
Party shall (a) receive notice that any violation of any Environmental Law may
have been committed or is about to be committed by such Person, (b) receive
notice that any administrative or judicial complaint or order has been filed or
is about to be filed against the Parent, the Borrower, any other Subsidiary or
any other Loan Party alleging violations of any Environmental Law or requiring
the Parent, the Borrower, any other Subsidiary or any other Loan Party to take
any action in connection with the release of Hazardous Materials or (c) receive
any notice from a Governmental Authority or private party alleging that the
Parent, the Borrower, any other Subsidiary or any other Loan Party may be liable
or responsible for costs associated with a response to or cleanup of a release
of Hazardous Materials or any damages caused thereby, and the matters referred
to in such notices, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, the Parent shall provide the Agent
with a copy of such notice promptly, and in any event within 10 Business Days,
after the receipt thereof by the Parent, the Borrower, any other Subsidiary or
any other Loan Party. Except for matters that are being challenged or disputed
in good faith, the Parent and the Borrower shall, and shall cause each other
Subsidiary and each other Loan Party to, take promptly all actions necessary to
prevent the imposition of any Liens on any of their respective properties
arising out of or related to any Environmental Laws.
Section 7.10. Books and Records.
     The Parent and the Borrower shall, and shall cause each other Subsidiary
and the other Loan Parties to, maintain books and records pertaining to its
respective business operations in

- 64 -



--------------------------------------------------------------------------------



 



such detail, form and scope as is consistent with good business practice and in
accordance with GAAP.
Section 7.11. Further Assurances.
     The Parent and the Borrower shall, at the sole cost and expense of the
Parent and the Borrower and upon request of the Agent, execute and deliver or
cause to be executed and delivered, to the Agent such further instruments,
documents and certificates, and do and cause to be done such further acts that
may be reasonably necessary or advisable in the reasonable opinion of the Agent
to carry out more effectively the provisions and purposes of this Agreement and
the other Loan Documents or to perfect more fully or to renew the rights of the
Agent and the Lenders with respect to the Collateral (or with respect to any
additions thereto or replacements or proceeds thereof or with respect to any
other property or assets hereafter acquired by any Loan Party which may be
deemed to be part of the Collateral) pursuant to any of the Loan Documents.
Section 7.12. Additional Guarantors and Pledges.
     (a) Requirement to Become Guarantor. Within 30 days of (i) any Person
(other than an Excluded Subsidiary or Foreign Subsidiary) becoming a Material
Subsidiary after the Effective Date or (ii) any Excluded Subsidiary that is a
Material Subsidiary ceasing to be subject to the restriction which prevented it
from becoming a Guarantor on the Effective Date or delivering an Accession
Agreement pursuant to this Section, as the case may be, the Parent shall cause
to be delivered to the Agent each of the following in form and substance
satisfactory to the Agent: (x) an Accession Agreement and a supplement to the
Security Agreement substantially in the form of Annex 1 thereto, in each case,
executed by such Subsidiary and (y) the items that would have been delivered
under Sections 5.1.(a)(vii) through (xiii) and (xxii) if such Subsidiary had
been a Guarantor on the Effective Date. The Borrower shall send to each Lender
copies of each of the foregoing items once the Agent has received all such items
with respect to a Subsidiary.
     (b) Additional Pledges. Within 30 days of the Borrower or any Domestic
Subsidiary (other than an Excluded Subsidiary) acquiring, forming or otherwise
receiving after the Effective Date any Equity Interest in a Subsidiary (other
than an Unpledgeable Subsidiary), the Parent shall cause to be delivered to the
Agent each of the following in form and substance satisfactory to the Agent:
(i) a supplement to the Pledge Agreement executed by the Borrower or such
Domestic Subsidiary, as applicable, subjecting such Equity Interests to the Lien
of the Pledge Agreement, (ii) the items that would have been delivered under
Sections 5.1.(a)(v), (vii), (viii), (ix) and (xxii) if such Subsidiary Equity
Interests had been Collateral under the Pledge Agreement on the Effective Date
and (iii) if such Equity Interests are owned by a Domestic Subsidiary that is
not already a Guarantor, the items referred to in clauses (i) and (ii) of the
immediately preceding subsection (a). Notwithstanding the immediately preceding
sentence of this subsection, (x) in no event shall the Borrower and its Domestic
Subsidiaries be required to subject to the Lien of the Pledge Agreement or any
other Loan Document more than 65% (or such greater percentage that, due to a
change in an Applicable Law after the Agreement Date, (A) could not reasonably
be expected to cause the undistributed earnings of such Foreign Subsidiary as
determined for United States federal income tax purposes to be treated as a
deemed

- 65 -



--------------------------------------------------------------------------------



 



dividend to such Foreign Subsidiary’s United States parent and (B) could not
reasonably be expected to cause any material adverse tax consequences) of the
issued and outstanding Equity Interest of a Foreign Subsidiary entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) determined on a
collective basis, but (y) the Borrower and its Domestic Subsidiaries shall be
required to subject to the Lien of the Pledge Agreement 100% of the issued and
outstanding Equity Interest of a Foreign Subsidiary not entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2)).
Section 7.13. Release of Guarantors and Pledges.
     (a) Release of Guarantor. The Borrower may request in writing that the
Agent release, and upon receipt of such request the Agent shall release a
Guarantor from the Guaranty and Security Agreement so long as: (i) such
Guarantor qualifies, or will qualify simultaneously with its release from the
Guaranty, as an Excluded Subsidiary or has ceased to be, or simultaneously with
its release from the Guaranty will cease to be, a Material Subsidiary or a
Subsidiary; (ii) no Default or Event of Default shall then be in existence or
would occur as a result of such release; and (iii) the Agent shall have received
such written request at least 5 Business Days prior to the requested date of
release. Delivery by the Borrower to the Agent of any such request shall
constitute a representation by the Borrower that the matters set forth in the
preceding sentence (both as of the date of the giving of such request and as of
the date of the effectiveness of such request) are true and correct with respect
to such request.
     (b) Release of Pledge. The Borrower may request in writing that the Agent
release, and upon receipt of such request the Agent shall release the Equity
Interests of a Subsidiary from the Lien of the applicable Security Documents so
long as: (i) such Subsidiary qualifies, or will qualify simultaneously with the
release of its Equity Interests from such Security Documents, as an Unpledgeable
Subsidiary or has ceased to be, or simultaneously with the release of its Equity
Interests from such Security Documents will cease to be, a Subsidiary; (ii) no
Default or Event of Default shall then be in existence or would occur as a
result of such release; and (iii) the Agent shall have received such written
request at least 7 Business Days prior to the requested date of release.
Delivery by the Borrower to the Agent of any such request shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.
Section 7.14. REIT Status.
     The Parent shall at all times maintain its status as a REIT.
Section 7.15. Exchange Listing.
     The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is the subject of price quotations in the over-the-counter
market as reported by the National Association of Securities Dealers Automated
Quotation System.

- 66 -



--------------------------------------------------------------------------------



 



Article VIII. Information
     For so long as this Agreement is in effect, unless the Requisite Lenders
(or, if required pursuant to Section 12.6., all of the Lenders) shall otherwise
consent in the manner set forth in Section 12.6., the Borrower shall furnish to
each Lender (or to the Agent if so provided below) at its Lending Office:
Section 8.1. Quarterly Financial Statements.
     As soon as available and in any event within 5 days after the same is
required to be filed with the Securities and Exchange Commission (but in no
event later than 45 days after the end of each of the first, second and third
fiscal quarters of the Parent), the unaudited consolidated balance sheet of the
Parent and its Subsidiaries as at the end of such period and the related
unaudited consolidated statements of income, shareholders’ equity and cash flows
of the Parent and its Subsidiaries for such period, setting forth in each case
in comparative form the figures as of the end of and for the corresponding
periods of the previous fiscal year, all of which shall be certified by the
chief executive officer or chief financial officer of the Parent, in his or her
opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Parent and its Subsidiaries
as at the date thereof and the results of operations for such period (subject to
normal year-end audit adjustments).
Section 8.2. Year-End Statements.
     As soon as available and in any event within 5 days after the same is
required to be filed with the Securities and Exchange Commission (but in no
event later than 90 days after the end of each fiscal year of the Parent), the
audited consolidated balance sheet of the Parent and its Subsidiaries as at the
end of such fiscal year and the related audited consolidated statements of
income, shareholders’ equity and cash flows of the Parent and its Subsidiaries
for such fiscal year, setting forth in comparative form the figures as at the
end of and for the previous fiscal year, all of which shall be (a) certified by
the chief executive officer or chief financial officer of the Parent, in his or
her opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Parent and its Subsidiaries
as at the date thereof and the results of operations for such period and
(b) accompanied by the report thereon of independent certified public
accountants of recognized national standing acceptable to the Agent, whose
certificate shall be unqualified and in scope and substance satisfactory to the
Requisite Lenders.
Section 8.3. Compliance Certificate.
     At the time financial statements are furnished pursuant to Sections 8.1.
and 8.2., a certificate substantially in the form of Exhibit J (a “Compliance
Certificate”) executed by the chief financial officer of the Parent: (a) setting
forth in reasonable detail as at the end of such quarterly accounting period,
fiscal year, or other fiscal period, as the case may be, the calculations
required to establish whether or not the Parent was in compliance with the
covenants contained in Sections 9.1. and 9.4. and (b) stating that, to his or
her knowledge, after due inquiry, no Default or Event of Default exists, or, if
such is not the case, specifying such Default or Event of Default and its
nature, when it occurred, whether it is continuing and the steps being taken by

- 67 -



--------------------------------------------------------------------------------



 



the Parent and the Borrower with respect to such event, condition or failure.
Together with the delivery of each Compliance Certificate, the Parent shall
deliver (i) a report, in form and detail reasonably satisfactory to the Agent,
setting forth a statement of funds from operations for the fiscal period then
ending; and (ii) a report, in form and detail reasonably satisfactory to the
Agent, setting forth a list of all Properties acquired by the Parent and its
Subsidiaries since the date of the delivery of the previous such report, such
list to identify such Property’s name, location, cost of acquisition, amount of
related mortgage Indebtedness, if any, and the maturity of such mortgage
Indebtedness, and the net operating income for such Property for the immediately
preceding period of 12 consecutive months.
Section 8.4. Other Information.
     (a) Management Reports. Promptly upon receipt thereof, copies of all
management reports, if any, submitted to the Parent or its Board of Directors by
its independent public accountants, with respect to the internal audit and
financial controls of the Parent;
     (b) Securities Filings. Within 5 Business Days of the filing thereof,
copies of all registration statements (excluding the exhibits thereto (unless
requested by the Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which the Parent, any Subsidiary or any other Loan Party
shall file with the Securities and Exchange Commission (or any Governmental
Authority substituted therefor) or any national securities exchange;
     (c) Shareholder Information. Promptly upon the mailing thereof to the
shareholders of the Parent generally, copies of all financial statements,
reports and proxy statements so mailed and promptly upon the issuance thereof
copies of all press releases issued by the Parent, any Subsidiary or any other
Loan Party;
     (d) ERISA. If and when any member of the ERISA Group (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement, and of which has resulted or could
reasonably be expected to result in the imposition of a Lien or the posting of a
bond or other security, a certificate of the chief executive officer or chief
financial officer of the Parent setting forth details as to such occurrence and
the

- 68 -



--------------------------------------------------------------------------------



 



action, if any, which the Parent or applicable member of the ERISA Group is
required or proposes to take;
     (e) Litigation. To the extent the Parent or any Subsidiary is aware of the
same, prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating
adversely to, or adversely affecting, the Parent or any Subsidiary or any of
their respective properties, assets or businesses which could reasonably be
expected to have a Material Adverse Effect, and prompt notice of the receipt of
notice that any United States income tax returns of the Parent or any of its
Subsidiaries are being audited;
     (f) Change of Financial Condition. Prompt notice of any change in the
business, assets, liabilities, financial condition, results of operations or
business prospects of the Parent, the Borrower, any other Subsidiary or any
other Loan Party which has had or could reasonably be expected to have a
Material Adverse Effect;
     (g) Default. Notice of the occurrence of any of the following promptly upon
a Responsible Officer of the Parent obtaining knowledge thereof: (i) any Default
or Event of Default or (ii) any event which constitutes or which with the
passage of time, the giving of notice, or otherwise, would constitute a default
or event of default by the Parent, any Subsidiary or any other Loan Party under
any Material Contract to which any such Person is a party or by which any such
Person or any of its respective properties may be bound;
     (h) Judgments. Prompt notice of any order, judgment or decree in excess of
$5,000,000 having been entered against the Parent, any Subsidiary or any other
Loan Party or any of their respective properties or assets;
     (i) Material Asset Sales. Prompt notice of the sale, transfer or other
disposition of any assets of the Parent, any Subsidiary or any other Loan Party
having a book value in excess of $20,000,000 to any Person other than the
Parent, any Subsidiary or any other Loan Party;
     (j) Patriot Act Information. From time to time and promptly upon each
request, information identifying the Borrower as a Lender may request in order
to comply with the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)); and
     (k) Other Information. From time to time and promptly upon each request,
such data, certificates, reports, statements, opinions of counsel, documents or
further information regarding the business, assets, liabilities, financial
condition, results of operations or business prospects of the Borrower or any of
its Subsidiaries as the Agent or any Lender may reasonably request.
Section 8.5. Electronic Delivery of Certain Information.
     (a) The Parent and the Borrower may deliver documents, materials and other
information required to be delivered pursuant to Article VIII. (collectively,
“Information”) in an electronic format acceptable to the Agent by e-mailing any
such Information to an e-mail address of the Agent as specified by the Agent
from time to time. Any Information provided in such

- 69 -



--------------------------------------------------------------------------------



 



manner shall only be deemed to have been delivered to the Agent and the Lenders
on the date on which the Agent posts such Information on the Borrower’s behalf
(which the Agent shall do promptly upon receipt) on an internet or intranet
website to which each Lender and the Agent has access, whether a commercial,
third-party website (such as Intralinks or SyndTrak) or a website sponsored by
the Agent (the “Platform”).
     (b) In addition, the Borrower and the Parent may deliver Information
required to be delivered pursuant to Sections 8.1., 8.2., and 8.4.(b) and (c) by
posting any such Information to the Parent’s internet website (as of the
Agreement Date, www.ahtreit.com). Any such Information provided in such manner
shall only be deemed to have been delivered to the Agent or a Lender (i) on the
date on which the Agent or such Lender, as applicable, receives notice from the
Borrower or the Parent that such Information has been posted to the Parent’s
internet website and (ii) only if such Information is publicly available without
charge on such website. If for any reason, the Agent or a Lender either did not
receive such notice or after reasonable efforts was unable to access such
website, then the Agent or such Lender, as applicable, shall not be deemed to
have received such Information. In addition to any manner permitted by
Section 12.1., the Borrower and the Parent may notify the Agent or a Lender that
Information has been posted to such a website by causing an e-mail notification
to be sent to an e-mail address specified from time to time by the Agent or such
Lender, as applicable.
     (c) Notwithstanding anything in this Section to the contrary (i) the
Borrower and the Parent shall deliver paper copies of Information to the Agent
or any Lender that requests the Borrower and the Parent to deliver such paper
copies until a written request to cease delivering paper copies is given to the
Borrower by the Agent or such Lender and (ii) in every instance the Parent shall
be required to provide to the Agent a paper original of the Compliance
Certificate required by Section 8.3.
     (d) The Parent and the Borrower each acknowledges and agrees that the Agent
may make Information, as well as any other written information, reports, data,
certificates, documents, instruments, agreements and other materials relating to
the Parent, the Borrower, any other Subsidiary or any other Loan Party or any
other materials or matters relating to this Agreement, any of the other Loan
Documents or any of the transactions contemplated by the Loan Documents, in each
case to the extent that the Agent’s communication thereof to the Lenders is
otherwise permitted hereunder (collectively, the “Communications”) available to
the Lenders by posting the same on the Platform. The Parent and the Borrower
each acknowledges that (i) the distribution of material through an electronic
medium, such as the Platform, is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform.
     (e) The Agent shall have no obligation to request the delivery or to
maintain copies of any of the Information or other materials referred to above,
and in no event shall have any responsibility to monitor compliance by the
Parent or the Borrower with any such requests.

- 70 -



--------------------------------------------------------------------------------



 



Section 8.6. Public/Private Information.
     The Parent and the Borrower will cooperate with the Agent in connection
with the publication of certain materials and/or information provided by or on
behalf of the Parent or the Borrower to the Agent and the Lenders (collectively,
“Information Materials”) pursuant to this Article and will designate Information
Materials (a) that are either available to the public or not material with
respect to the Parent and its Subsidiaries or any of their respective securities
for purposes of United States federal and state securities laws, as “Public
Information” and (b) that are not Public Information as “Private Information”.
Article IX. Negative Covenants
     For so long as this Agreement is in effect, unless the Requisite Lenders
(or, if required pursuant to Section 12.6., all of the Lenders) shall otherwise
consent in the manner set forth in Section 12.6., the Parent and the Borrower
(as applicable) shall comply with the following covenants:
Section 9.1. Financial Covenants.
     The Parent shall not permit:
     (a) Maximum Leverage Ratio. The ratio of (i) Total Net Indebtedness to
(ii) Total Asset Value (excluding cash and cash equivalents), to exceed 0.750 to
1.00 at any time.
     (b) Minimum Fixed Charge Coverage Ratio. The ratio of (i) Adjusted EBITDA
for the period of four consecutive fiscal quarters of the Parent most recently
ending to (ii) Fixed Charges for such period, to be less than the ratio in the
table below corresponding to the applicable period:

      Four-Quarter Period Ending   Ratio
On or before December 31, 2008
  1.250 to 1.00
After December 31, 2008 and on or before December 31, 2009
  1.350 to 1.00
After December 31, 2009
  1.50 to 1.0

     (c) Minimum Tangible Net Worth. Tangible Net Worth at any time to be less
than (i) 915,000,000 plus (ii) 75.0% of the Net Proceeds of all Equity Issuances
effected by the Parent or any Subsidiary after the Effective Date (other than
Equity Issuances to the Parent or any Subsidiary).
     (d) Floating Rate Indebtedness. The ratio of (i) Floating Rate Indebtedness
of the Parent and its Subsidiaries determined on a consolidated basis to
(ii) Total Indebtedness, to exceed 0.50 to 1.00 at any time.
     (e) Assets Owned by Borrower and Guarantors. The amount of Adjusted Total
Asset Value attributable to assets directly owned by the Borrower and the
Guarantors to be less than 95.0% of Adjusted Total Asset Value at any time.

- 71 -



--------------------------------------------------------------------------------



 



Section 9.2. Restricted Payments.
     Subject to the following sentence, if a Default or Event of Default exists,
the Parent shall not, and shall not permit any of its Subsidiaries to, declare
or make any Restricted Payment except (a) to the Parent or any Subsidiary and
(b) the Borrower may pay cash dividends to the Parent and other holders of
partnership interests in the Borrower with respect to any fiscal year ending
during the term of this Agreement to the extent necessary for the Parent to
distribute, and the Parent may so distribute, cash dividends to its shareholders
in an aggregate amount not to exceed the amount required to be distributed for
the Parent to remain in compliance with Section 7.14. If a Default or Event of
Default specified in Section 10.1.(a), Section 10.1.(b), Section 10.1.(f) or
Section 10.1.(g) shall exist, or if as a result of the occurrence of any other
Event of Default any of the Obligations have been accelerated pursuant to
Section 10.2.(a), the Parent shall not, and shall not permit any Subsidiary to,
make any Restricted Payments to any Person other than to the Parent or any
Subsidiary.
Section 9.3. Indebtedness.
     The Parent and the Borrower shall not, and shall not permit any other
Subsidiary or any other Loan Party to, incur, assume, or otherwise become
obligated in respect of any Indebtedness after the Agreement Date if immediately
prior to the assumption, incurring or becoming obligated in respect thereof, or
immediately thereafter and after giving effect thereto, a Default or Event of
Default is or would be in existence, including without limitation, a Default or
Event of Default resulting from a violation of any of the covenants contained in
Section 9.1.
Section 9.4. Certain Permitted Investments.
     The Parent and the Borrower shall not, and shall not permit any other
Subsidiary to, make or otherwise own Investments in Unconsolidated Affiliates
and other Persons that are not Subsidiaries, such that the aggregate value of
such Investments (determined in a manner consistent with the definition of Total
Asset Value or, if not contemplated under the definition of Total Asset Value,
as determined in accordance with GAAP) of the Parent and its Subsidiaries
exceeds 30.0% of Total Asset Value at any time.
Section 9.5. Investments Generally.
     The Parent and the Borrower shall not, and shall not permit any other
Subsidiary or other Loan Party to, directly or indirectly, acquire, make or
purchase any Investment, or permit any Investment of such Person to be
outstanding on and after the Agreement Date, other than the following:
     (a) Investments in Subsidiaries in existence on the Agreement Date and
disclosed on Part I of Schedule 6.1.(b);
     (b) Investments to (x) acquire Equity Interests of a Subsidiary or any
other Person who after giving effect to such acquisition would be a Subsidiary
or (y) form a Subsidiary, so long as in each case (i) immediately prior to such
Investment, and after giving effect thereto, no

- 72 -



--------------------------------------------------------------------------------



 



Default or Event of Default is or would be in existence and (ii) the applicable
terms and conditions set forth in Section 7.12. are satisfied;
     (c) Investments in Unconsolidated Affiliates and other Persons that are not
Subsidiaries, in each case, to the extent permitted under Section 9.4.;
     (d) Investments in Cash Equivalents;
     (e) intercompany Indebtedness among the Parent and its Wholly Owned
Subsidiaries provided that such Indebtedness is permitted by the terms of
Section 9.3.;
     (f) loans and advances to officers and employees for moving, entertainment,
travel and other similar expenses in the ordinary course of business consistent
with past practices; and
     (g) any other Investment so long as immediately prior to making such
Investment, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence.
Section 9.6. Liens; Negative Pledges; Other Matters.
     (a) The Parent and the Borrower shall not, and shall not permit any other
Subsidiary or other Loan Party to, create, assume, or incur any Lien (other than
Permitted Liens) upon any of its properties, assets, income or profits of any
character whether now owned or hereafter acquired if immediately prior to the
creation, assumption or incurring of such Lien, or immediately thereafter, a
Default or Event of Default is or would be in existence, including without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 9.1.
     (b) The Parent and the Borrower shall not, and shall not permit any other
Subsidiary or other Loan Party to, enter into, assume or otherwise be bound by
any Negative Pledge except for a Negative Pledge contained in (i) an agreement
(x) evidencing Indebtedness which the Parent, the Borrower or such other
Subsidiary may create, incur, assume, or permit or suffer to exist under
Section 9.3., (y) which Indebtedness is secured by a Lien permitted to exist
under the Loan Documents, and (z) which prohibits the creation of any other Lien
on (A) only the property securing such Indebtedness as of the date such
agreement was entered into or (B) if such property is owned by an Excluded
Subsidiary, the Equity Interests issued by such Excluded Subsidiary or any
Excluded Subsidiary that directly or indirectly owns Equity Interests in such
Excluded Subsidiary; or (ii) an agreement relating to the sale of a Subsidiary
or assets pending such sale, provided that in any such case the Negative Pledge
applies only to the Subsidiary or the assets that are the subject of such sale.
     (c) The Parent and the Borrower shall not, and shall not permit any other
Subsidiary (other than an Excluded Subsidiary) or other Loan Party to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary (other
than an Excluded Subsidiary) to: (i) pay dividends or make any other
distribution on any of such Subsidiary’s capital stock or other equity interests
owned by the Parent, the Borrower or any other Subsidiary; (ii) pay any
Indebtedness owed to the Parent, the

- 73 -



--------------------------------------------------------------------------------



 



Borrower or any other Subsidiary; (iii) make loans or advances to the Parent,
the Borrower or any other Subsidiary; or (iv) transfer any of its property or
assets to the Parent, the Borrower or any other Subsidiary.
Section 9.7. Merger, Consolidation, Sales of Assets and Other Arrangements.
     The Parent, the Borrower shall not, and shall not permit any other
Subsidiary or other Loan Party to: (i) enter into any transaction of merger or
consolidation; (ii) liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution); or (iii) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or
substantially all of its business or assets, whether now owned or hereafter
acquired; provided, however, that:
     (a) any of the actions described in the immediately preceding clauses
(i) through (iii) may be taken with respect to any Subsidiary or any other Loan
Party (other than the Parent and the Borrower) so long as immediately prior to
the taking of such action, and immediately thereafter and after giving effect
thereto, no Default or Event of Default is or would be in existence;
notwithstanding the foregoing, any such Loan Party (other than the Parent and
the Borrower) may enter into a transaction of merger pursuant to which such Loan
Party is not the survivor of such merger only if (i) the Parent shall have given
the Agent and the Lenders at least 10 Business Days’ prior written notice of
such merger, such notice to include a certification to the effect that
immediately after and after giving effect to such action, no Default or Event of
Default is or would be in existence; (ii) if the survivor entity is a
Subsidiary, all applicable terms and conditions of Section 7.12. are complied
with within 30 days of consummation of such merger; and (iii) such Loan Party
and the survivor entity each takes such other action and delivers such other
documents, instruments, opinions and agreements as the Agent may reasonably
request consistent with Section 7.11.;
     (b) the Parent, the Borrower, the other Subsidiaries and the other Loan
Parties may lease and sublease their respective assets, as lessor or sublessor
(as the case may be), in the ordinary course of their business; and
     (c) the Parent, the Borrower and each other Subsidiary may sell, transfer
or dispose of assets among themselves.
Section 9.8. Fiscal Year.
     The Parent shall not change its fiscal year from that in effect as of the
Agreement Date.
Section 9.9. Modifications of Organizational Documents.
     The Parent and the Borrower shall not, and shall not permit any other
Subsidiary or other Loan Party to, amend, supplement, restate or otherwise
modify its articles or certificate of incorporation, by-laws, operating
agreement, declaration of trust, partnership agreement or other applicable
organizational document if such amendment, supplement, restatement or other
modification could reasonably be expected to have a Material Adverse Effect.

- 74 -



--------------------------------------------------------------------------------



 



Section 9.10. Transactions with Affiliates.
     The Borrower shall not, and shall not permit any of its Subsidiaries or any
other Loan Party to, permit to exist or enter into, any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate (other than a Guarantor), except (x) transactions in
the ordinary course of and pursuant to the reasonable requirements of the
business of the Borrower or any of its Subsidiaries and upon fair and reasonable
terms which are no less favorable to the Borrower or such Subsidiary than would
be obtained in a comparable arm’s length transaction with a Person that is not
an Affiliate and (y) transactions described on Schedule 9.10.
Section 9.11. ERISA Exemptions.
     The Parent and the Borrower shall not, and shall not permit any other
Subsidiary or any other Loan Party to, permit any of its respective assets to
become or be deemed to be “plan assets” within the meaning of ERISA, the
Internal Revenue Code and the respective regulations promulgated thereunder.
Article X. Default
Section 10.1. Events of Default.
     Each of the following shall constitute an Event of Default, whatever the
reason for such event and whether it shall be voluntary or involuntary or be
effected by operation of Applicable Law or pursuant to any judgment or order of
any Governmental Authority:
     (a) Default in Payment of Principal. The Borrower shall fail to pay when
due (whether upon demand, at maturity, by reason of acceleration or otherwise)
the principal of any of the Loans, or any Reimbursement Obligation.
     (b) Default in Payment of Interest and Other Obligations. The Borrower
shall fail to pay when due any interest on any of the Loans or any of the other
payment Obligations (other than Obligations referred to in Section 10.1.(a))
owing by the Borrower under this Agreement or any other Loan Document, or any
other Loan Party shall fail to pay when due any payment Obligation owing by such
other Loan Party under any Loan Document to which it is a party, and such
failure shall continue for a period of 5 Business Days.
     (c) Default in Performance. (i) The Parent or the Borrower shall fail to
perform or observe any term, covenant, condition or agreement contained in
Section 5.3.(b), Section 8.4.(g) or in Article IX. or (ii) the Borrower or any
other Loan Party shall fail to perform or observe any term, covenant, condition
or agreement contained in this Agreement or any other Loan Document to which it
is a party and not otherwise mentioned in this Section and in the case of this
clause (ii) only such failure shall continue for a period of 30 days after the
earlier of (x) the date upon which a Responsible Officer of the Parent or such
other Loan Party obtains knowledge of such failure or (y) the date upon which
the Parent has received written notice of such failure from the Agent.

- 75 -



--------------------------------------------------------------------------------



 



     (d) Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of the Parent, the Borrower or any other
Loan Party under this Agreement or under any other Loan Document, or any
amendment hereto or thereto, or in any other writing or statement at any time
furnished or made or deemed made by or on behalf of the Parent, the Borrower or
any other Loan Party to the Agent or any Lender, shall at any time prove to have
been incorrect or misleading, in light of the circumstances in which made or
deemed made, in any material respect when furnished or made or deemed made.
     (e) Indebtedness Cross-Default; Derivatives Contracts.
     (i) The Parent, the Borrower, any other Subsidiary or any other Loan Party
shall fail to pay when due and payable, within any applicable grace or cure
period, the principal of, or interest on, any Indebtedness (other than the Loans
and Reimbursement Obligations and Indebtedness in respect of Derivatives
Contracts) having an aggregate outstanding principal amount of $25,000,000 or
more (“Material Indebtedness”);
     (ii) (x) the maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid or repurchased prior to the stated maturity thereof;
     (iii) any other event shall have occurred and be continuing which permits
any holder or holders of Material Indebtedness, any trustee or agent acting on
behalf of such holder or holders or any other Person, to accelerate the maturity
of any such Material Indebtedness or require any such Material Indebtedness to
be prepaid or repurchased prior to its stated maturity; or
     (iv) as a result of the failure of the Parent, the Borrower, any other
Subsidiary or any other Loan Party to perform or observe any term, covenant,
condition or agreement contained in any Derivatives Contract, any such
Derivatives Contracts are terminated and the aggregate Derivatives Termination
Value of all such terminated Derivative Contracts owed by the Parent, the
Borrower, the other Subsidiaries and other Loan Parties as a result thereof is
$25,000,000 or more.
     (f) Voluntary Bankruptcy Proceeding. The Parent, the Borrower, any other
Loan Party or any Material Subsidiary shall: (i) commence a voluntary case under
the Bankruptcy Code of 1978, as amended, or other federal bankruptcy laws (as
now or hereafter in effect); (ii) file a petition seeking to take advantage of
any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts;
(iii) consent to, or fail to contest in a timely and appropriate manner, any
petition filed against it in an involuntary case under such bankruptcy laws or
other Applicable Laws or consent to any proceeding or action described in the
immediately following subsection; (iv) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, or liquidator of itself or of a
substantial part of its property, domestic or foreign; (v) admit in writing its
inability to pay its debts as they become

- 76 -



--------------------------------------------------------------------------------



 



due; (vi) make a general assignment for the benefit of creditors; (vii) make a
conveyance fraudulent as to creditors under any Applicable Law; or (viii) take
any corporate or partnership action for the purpose of effecting any of the
foregoing.
     (g) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Parent, the Borrower, any other Loan Party or any Material
Subsidiary in any court of competent jurisdiction seeking: (i) relief under the
Bankruptcy Code of 1978, as amended, or other federal bankruptcy laws (as now or
hereafter in effect) or under any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and such case or
proceeding shall continue undismissed or unstayed for a period of 60 consecutive
calendar days, or an order granting the remedy or other relief requested in such
case or proceeding against the Parent, the Borrower, such Material Subsidiary or
such other Loan Party (including, but not limited to, an order for relief under
such Bankruptcy Code or such other federal bankruptcy laws) shall be entered.
     (h) Litigation; Enforceability. The Parent, the Borrower or any other Loan
Party shall disavow, revoke or terminate (or attempt to terminate) any Loan
Document or shall otherwise challenge or contest in any action, suit or
proceeding in any court or before any Governmental Authority the validity or
enforceability of this Agreement, any Note or any other Loan Document or this
Agreement, any Note, the Guaranty or any other Loan Document shall cease to be
in full force and effect (except as a result of the express terms thereof).
     (i) Judgment. A judgment or order for the payment of money or for an
injunction shall be entered against the Parent, the Borrower, any Material
Subsidiary or any other Loan Party, by any court or other tribunal and (i) such
judgment or order shall continue for a period of 30 days without being paid,
stayed or dismissed through appropriate appellate proceedings and (ii) either
(A) the amount of such judgment or order for which insurance has not been
acknowledged in writing by the applicable insurance carrier (or the amount as to
which the insurer has denied liability) exceeds, individually or together with
all other such outstanding judgments or orders entered against the Parent, the
Borrower, such Subsidiaries and such other Loan Parties, $10,000,000 or (B) in
the case of an injunction or other non-monetary judgment, such injunction or
judgment could reasonably be expected to have a Material Adverse Effect.
     (j) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Parent, the Borrower, any Material
Subsidiary or any other Loan Party which exceeds, individually or together with
all other such warrants, writs, executions and processes, $10,000,000 in amount
and such warrant, writ, execution or process shall not be discharged, vacated,
stayed or bonded for a period of 30 days; provided, however, that if a bond has
been issued in favor of the claimant or other Person obtaining such warrant,
writ, execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Agent pursuant
to which the issuer of such bond subordinates its right of reimbursement,
contribution or subrogation to the Obligations and waives or subordinates any
Lien it may have on the assets of any Loan Party.

- 77 -



--------------------------------------------------------------------------------



 



     (k) ERISA. Any member of the ERISA Group shall fail to pay when due an
amount or amounts aggregating in excess of $10,000,000 which it shall have
become liable to pay under Title IV of ERISA; or notice of intent to terminate a
Plan or Plans having aggregate Unfunded Liabilities in excess of $10,000,000
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer, any Plan or Plans having aggregate
Unfunded Liabilities in excess of $10,000,000; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any such Plan must be terminated; or there shall occur a complete or partial
withdrawal from, or a default, within the meaning of Section 4219(c)(5) of
ERISA, with respect to, one or more Multiemployer Plans which could cause one or
more members of the ERISA Group to incur a current payment obligation in excess
of $10,000,000.
     (l) Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents.
     (m) Change of Control/Change in Management.
     (i) Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 35.0% of the total voting power of the then
outstanding voting stock of the Parent;
     (ii) During any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12-month period constituted
the Board of Directors of the Parent (together with any new directors whose
election by such Board or whose nomination for election by the shareholders of
the Parent was approved by a vote of at least two-thirds of the directors then
still in office who were either directors at the beginning of such period or
whose election or nomination for election was previously so approved but
excluding any director whose initial nomination for, or assumption of office as,
a director occurs as a result of an actual or threatened solicitation of proxies
or consents for the election or removal of one or more directors by any person
or group other than a solicitation for the election of one or more directors by
or on behalf of the Board of Directors) cease for any reason to constitute a
majority of the Board of Directors of the Parent then in office; or
     (iii) the Parent shall cease to own and control, directly or indirectly, at
least 60.0% of the outstanding Equity Interests of the Borrower; or
     (iv) the Parent or a Wholly Owned Subsidiary of the Parent shall cease to
be the sole general partner of the Borrower or shall cease to have the sole and
exclusive power to exercise all management and control over the Borrower.

- 78 -



--------------------------------------------------------------------------------



 



     (n) Failure of Security. The Agent shall cease to have a valid and
perfected first priority Lien in any material portion of the Collateral, in each
case, for any reason other than the failure of the Agent to take any action
within its control.
Section 10.2. Remedies Upon Event of Default.
     Upon the occurrence of an Event of Default the following provisions shall
apply:
     (a) Acceleration; Termination of Facilities.
     (i) Automatic. Upon the occurrence of an Event of Default specified in
Section 10.1.(f) or 10.1.(g), (A)(i) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (ii) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Collateral Account
pursuant to Section 10.5. and (iii) all of the other Obligations (other than
obligations in respect of Derivatives Contracts to the extent constituting
Obligations), including, but not limited to, the other amounts owed to the
Lenders and the Agent under this Agreement, the Notes or any of the other Loan
Documents shall become immediately and automatically due and payable without
presentment, demand, protest, or other notice of any kind, all of which are
expressly waived by the Borrower and (B) all of the Revolving Commitments, the
obligation of the Lenders to make Revolving Loans, and the obligation of the
Agent to issue Letters of Credit hereunder, shall all immediately and
automatically terminate.
     (ii) Optional. If any other Event of Default shall exist, the Agent shall,
at the direction of the Requisite Lenders: (A) declare (1) the principal of, and
accrued interest on, the Loans and the Notes at the time outstanding, (2) an
amount equal to the Stated Amount of all Letters of Credit outstanding as of the
date of the occurrence of such other Event of Default for deposit into the
Collateral Account pursuant to Section 10.5. and (3) all of the other
Obligations (other than obligations in respect of Derivatives Contracts to the
extent constituting Obligations), including, but not limited to, the other
amounts owed to the Lenders and the Agent under this Agreement, the Notes or any
of the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower and
(B) terminate the Revolving Commitments, the obligation of the Lenders to make
Revolving Loans hereunder and the obligation of the Agent to issue Letters of
Credit hereunder.
     (b) Loan Documents. The Requisite Lenders may direct the Agent to, and the
Agent if so directed shall, exercise any and all of its rights under any and all
of the other Loan Documents.
     (c) Applicable Law. The Requisite Lenders may direct the Agent to, and the
Agent if so directed shall, exercise all other rights and remedies it may have
under any Applicable Law.

- 79 -



--------------------------------------------------------------------------------



 



     (d) Appointment of Receiver. To the extent permitted by Applicable Law, the
Agent and the Lenders shall be entitled to the appointment of a receiver for the
assets and properties of the Parent and its Subsidiaries, without notice of any
kind whatsoever and without regard to the adequacy of any security for the
Obligations or the solvency of any party bound for its payment, to take
possession of all or any portion of the business operations of the Parent and
its Subsidiaries and to exercise such power as the court shall confer upon such
receiver.
Section 10.3. Remedies Upon Default.
     Upon the occurrence of a Default specified in Section 10.1.(g), the
Revolving Commitments shall immediately and automatically terminate.
Section 10.4. Allocation of Proceeds.
     If an Event of Default shall exist and maturity of any of the Obligations
has been accelerated, all payments received by the Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrower hereunder or thereunder, shall be applied
in the following order and priority:
     (a) amounts due the Agent in respect of fees and expenses due under
Section 12.2.;
     (b) amounts due the Lenders in respect of fees and expenses due under
Section 12.2., pro rata in the amount then due each Lender;
     (c) payments of interest on all Loans and Reimbursement Obligations, to be
applied for the ratable benefit of the Lenders;
     (d) payments of principal of all Loans, Reimbursement Obligations and other
Letter of Credit Liabilities, to be applied for the ratable benefit of the
Lenders; provided, however, to the extent that any amounts available for
distribution pursuant to this subsection are attributable to the issued but
undrawn amount of an outstanding Letter of Credit, such amounts shall be paid to
the Agent for deposit into the Collateral Account;
     (e) amounts due the Agent and the Lenders pursuant to Sections 11.7. and
12.9.;
     (f) payment of all other Obligations and other amounts due and owing by the
Borrower and the other Loan Parties under any of the Loan Documents, if any, to
be applied for the ratable benefit of the Lenders; and
     (g) any amount remaining after application as provided above, shall be paid
to the Borrower or whomever else may be legally entitled thereto.

- 80 -



--------------------------------------------------------------------------------



 



Section 10.5. Collateral Account.
     (a) As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Agent, for the ratable benefit of the Agent and the
Lenders as provided herein, a security interest in all of its right, title and
interest in and to the Collateral Account and the balances from time to time in
the Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Collateral Account
shall not constitute payment of any Letter of Credit Liabilities until applied
by the Agent as provided herein. Anything in this Agreement to the contrary
notwithstanding, funds held in the Collateral Account shall be subject to
withdrawal only as provided in this Section.
     (b) Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Agent in such Cash Equivalents as the Agent shall determine in
its sole discretion. All such investments and reinvestments shall be held in the
name of and be under the sole dominion and control of the Agent for the ratable
benefit of the Lenders. The Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Collateral Account and shall be deemed
to have exercised such care if such funds are accorded treatment substantially
equivalent to that which the Agent accords other funds deposited with the Agent,
it being understood that the Agent shall not have any responsibility for taking
any necessary steps to preserve rights against any parties with respect to any
funds held in the Collateral Account.
     (c) If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Agent to use the monies deposited in the Collateral Account and proceeds
thereof to make payment to the beneficiary with respect to such drawing or the
payee with respect to such presentment.
     (d) If an Event of Default exists, the Requisite Lenders may, in their
discretion, at any time and from time to time, instruct the Agent to liquidate
any such investments and reinvestments and apply proceeds thereof to the
Obligations in accordance with Section 10.4.
     (e) So long as no Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Collateral Account exceed the aggregate
amount of the Letter of Credit Liabilities then due and owing, the Agent shall,
from time to time, at the request of the Borrower, deliver to the Borrower
promptly upon the Agent’s receipt of such request from the Borrower, and in any
event within 3 Business Days of such receipt, against receipt but without any
recourse, warranty or representation whatsoever, such amount of the credit
balances in the Collateral Account as exceeds the aggregate amount of the Letter
of Credit Liabilities at such time.
     (f) The Borrower shall pay to the Agent from time to time such reasonable
and customary fees as the Agent charges for similar services in connection with
the Agent’s administration of the Collateral Account and investments and
reinvestments of funds therein.

- 81 -



--------------------------------------------------------------------------------



 



Section 10.6. Performance by Agent.
     If the Parent or the Borrower shall fail to perform any covenant, duty or
agreement contained in any of the Loan Documents, the Agent may, after notice to
the Parent or the Borrower, as applicable, perform or attempt to perform such
covenant, duty or agreement on behalf of the Parent or the Borrower, as
applicable, after the expiration of any cure or grace periods set forth herein.
In such event, the Borrower shall, at the request of the Agent, promptly pay any
amount reasonably expended by the Agent in such performance or attempted
performance to the Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid. Notwithstanding
the foregoing, neither the Agent nor any Lender shall have any liability or
responsibility whatsoever for the performance of any obligation of the Parent or
the Borrower under this Agreement or any other Loan Document.
Section 10.7. Rights Cumulative.
     The rights and remedies of the Agent and the Lenders under this Agreement
and each of the other Loan Documents shall be cumulative and not exclusive of
any rights or remedies which any of them may otherwise have under Applicable
Law. In exercising their respective rights and remedies the Agent and the
Lenders may be selective and no failure or delay by the Agent or any of the
Lenders in exercising any right shall operate as a waiver of it, nor shall any
single or partial exercise of any power or right preclude its other or further
exercise or the exercise of any other power or right.
Article XI. The Agent
Section 11.1. Authorization and Action.
     Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders. Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Nothing herein shall be construed to deem the
Agent a trustee or fiduciary for any Lender or to impose on the Agent duties or
obligations other than those expressly provided for herein. At the request of a
Lender, the Agent will forward to such Lender copies or, where appropriate,
originals of the documents delivered to the Agent pursuant to this Agreement or
the other Loan Documents. The Agent will also furnish to any Lender, upon the
request of such Lender, a copy of any certificate or notice furnished to the
Agent by the Parent, the Borrower, any other Loan Party or any other Affiliate
of the Borrower, pursuant to this Agreement or any other Loan Document not
already delivered to such Lender pursuant to the terms of this Agreement or any
such other Loan Document. As to any matters not expressly provided for by the
Loan Documents (including, without limitation, enforcement or collection of any
of the Obligations), the Agent shall not be required to exercise any discretion
or take any

- 82 -



--------------------------------------------------------------------------------



 



action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Agent shall not
be required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or Applicable
Law. Not in limitation of the foregoing, the Agent shall not exercise any right
or remedy it or the Lenders may have under any Loan Document upon the occurrence
of a Default or an Event of Default unless the Requisite Lenders (or all of the
Lenders if explicitly required under any provision of this Agreement) have so
directed the Agent to exercise such right or remedy.
Section 11.2. Agent’s Reliance, Etc.
     Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. Without limiting the generality of the foregoing, the Agent: (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for the Parent, the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(c) makes no warranty or representation to any Lender or any other Person and
shall not be responsible to any Lender or any other Person for any statements,
warranties or representations made by any Person in or in connection with this
Agreement or any other Loan Document; (d) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of any of this Agreement or any other Loan Document or the
satisfaction of any conditions precedent under this Agreement or any Loan
Document on the part of the Parent, the Borrower or other Persons (except for
the delivery to it of any certificate or document specifically required to be
delivered to it pursuant to Section 5.1.) or inspect the property, books or
records of the Parent, the Borrower or any other Person; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document, any other instrument or document furnished pursuant thereto or
any Collateral covered thereby or the perfection or priority of any Lien in
favor of the Agent on behalf of the Lenders in any such Collateral; and
(f) shall incur no liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telephone or telecopy) believed by it to
be genuine and signed, sent or given by the proper party or parties. Not in
limitation of the foregoing, the Agent shall have no obligation to the Lenders
or to any other Person to assure that the Collateral exists or is owned by any
Loan Party or is cared for, protected or insured or that the Liens granted to
the Agent pursuant to the Security Documents have been properly or sufficiently
or lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any

- 83 -



--------------------------------------------------------------------------------



 



of the rights, authorities and powers granted or available to the Agent in any
of the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Agent may act in
any manner it may reasonably deem appropriate given the Agent’s own interest in
the Collateral as one of the Lenders and that the Agent shall have no duty or
liability whatsoever to the Lenders in this regard, except for its gross
negligence or willful misconduct. The Lenders hereby authorize the Agent (i) to
release any Lien granted to or held by the Agent in any Collateral as provided
in Section 7.13. or 12.10. and (ii) to release a Guarantor from the Guaranty as
provided in Section 7.13. Upon request by the Agent at any time, the Lenders
will confirm in writing the Agent’s authority to release particular types or
items of Collateral or a Guarantor pursuant to such Sections.
Section 11.3. Notice of Defaults.
     The Agent shall not be deemed to have knowledge or notice of the occurrence
of a Default or Event of Default unless the Agent has received notice from a
Lender, the Parent or the Borrower referring to this Agreement, describing with
reasonable specificity such Default or Event of Default and stating that such
notice is a “notice of default.” If any Lender (excluding the Lender which is
also serving as the Agent) has actual knowledge of any Default or Event of
Default, it shall promptly send to the Agent such a “notice of default.”
Further, if the Agent receives such a “notice of default”, the Agent shall give
prompt notice thereof to the Lenders.
Section 11.4. Wachovia as Lender.
     Wachovia, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Wachovia in each case in its
individual capacity. Wachovia and its Affiliates may each accept deposits from,
maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with, the Parent, the Borrower, any other Loan Party or
any other Affiliate thereof as if it were any other bank and without any duty to
account therefor to the other Lenders. Further, the Agent and any Affiliate may
accept fees and other consideration from the Parent, the Borrower, any other
Loan Party or any other Affiliate of the Borrower for services in connection
with this Agreement and otherwise without having to account for the same to the
other Lenders. The Lenders acknowledge that, pursuant to such activities,
Wachovia or its Affiliates may receive information regarding the Parent, the
Borrower, other Loan Parties, other Subsidiaries and other Affiliates of the
Borrower (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Agent shall be
under no obligation to provide such information to them.
Section 11.5. Approvals of Lenders.
     All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe

- 84 -



--------------------------------------------------------------------------------



 



the matter or issue to be resolved, (c) shall include, if reasonably requested
by such Lender and to the extent not previously provided to such Lender, written
materials and, as appropriate, a brief summary of all oral information provided
to the Agent by the Parent in respect of the matter or issue to be resolved, and
(d) shall include the Agent’s recommended course of action or determination in
respect thereof. Each Lender shall reply promptly, but in any event within 10
Business Days (or such lesser or greater period as may be specifically required
under the Loan Documents) of receipt of such communication. Except as otherwise
provided in this Agreement, unless a Lender shall give written notice to the
Agent that it specifically objects to the recommendation or determination of the
Agent (together with a written explanation of the reasons behind such objection)
within the applicable time period for reply, such Lender shall be deemed to have
conclusively approved of or consented to such recommendation or determination.
Section 11.6. Lender Credit Decision, Etc.
     Each Lender expressly acknowledges and agrees that neither the Agent nor
any of its officers, directors, employees, agents, counsel, attorneys-in-fact or
other Affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Parent, the Borrower, any other Loan
Party, any Subsidiary or any other Person to such Lender and that no act by the
Agent hereafter taken, including any review of the affairs of the Parent, the
Borrower, any other Loan Party or any other Subsidiary, shall be deemed to
constitute any such representation or warranty by the Agent to any Lender. Each
Lender acknowledges that it has made its own credit and legal analysis and
decision to enter into this Agreement and the transactions contemplated hereby,
independently and without reliance upon the Agent, any other Lender or counsel
to the Agent, or any of their respective officers, directors, employees and
agents, and based on the financial statements of the Parent, the Borrower, the
other Subsidiaries or any other Affiliate thereof, and inquiries of such
Persons, its independent due diligence of the business and affairs of the
Parent, the Borrower, the other Loan Parties, the other Subsidiaries and other
Persons, its review of the Loan Documents, the legal opinions required to be
delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent,
any other Lender or counsel to the Agent or any of their respective officers,
directors, employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents. Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Agent under this Agreement or any of the other
Loan Documents, the Agent shall have no duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Parent, the
Borrower, any other Loan Party or any other Affiliate thereof which may come
into possession of the Agent, or any of its officers, directors, employees,
agents, attorneys-in-fact or other Affiliates. Each Lender acknowledges that the
Agent’s legal counsel in connection with the transactions contemplated by this
Agreement is only acting as counsel to the Agent and is not acting as counsel to
such Lender.

- 85 -



--------------------------------------------------------------------------------



 



Section 11.7. Indemnification of Agent.
     Each Lender agrees to indemnify the Agent (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so) pro
rata in accordance with such Lender’s respective Aggregate Exposure Percentage,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, reasonable out-of-pocket costs and
expenses, or disbursements of any kind or nature whatsoever which may at any
time be imposed on, incurred by, or asserted against the Agent (in its capacity
as Agent but not as a Lender) in any way relating to or arising out of the Loan
Documents, any transaction contemplated hereby or thereby or any action taken or
omitted by the Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Agent’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final, non-appealable judgment or if the Agent fails to follow
the written direction of the Requisite Lenders (or all of the Lenders if
expressly required hereunder) unless such failure results from the Agent
following the advice of counsel to the Agent (of which advice the Lenders have
received notice) that following such written direction would violate Applicable
Law. Without limiting the generality of the foregoing but subject to the
preceding proviso, each Lender agrees to reimburse the Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), promptly upon demand for its ratable share of any out-of-pocket
expenses (including counsel fees of the counsel(s) of the Agent’s own choosing)
incurred by the Agent in connection with the preparation, negotiation,
execution, or enforcement of, or legal advice with respect to the rights or
responsibilities of the parties under, the Loan Documents, any suit or action
brought by the Agent to enforce the terms of the Loan Documents and/or collect
any Obligations, any “lender liability” suit or claim brought against the Agent
and/or the Lenders, and any claim or suit brought against the Agent, and/or the
Lenders arising under any Environmental Laws. Such out-of-pocket expenses
(including counsel fees) shall be advanced by the Lenders on the request of the
Agent notwithstanding any claim or assertion that the Agent is not entitled to
indemnification hereunder upon receipt of an undertaking by the Agent that the
Agent will reimburse the Lenders if it is actually and finally determined by a
court of competent jurisdiction that the Agent is not so entitled to
indemnification. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder or under the other Loan Documents
and the termination of this Agreement. If the Borrower shall reimburse the Agent
for any Indemnifiable Amount following payment by any Lender to the Agent in
respect of such Indemnifiable Amount pursuant to this Section, the Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.
Section 11.8. Successor Agent.
     The Agent may resign at any time as Agent under the Loan Documents by
giving written notice thereof to the Lenders and the Borrower. The Agent may be
removed as Agent under the Loan Documents for gross negligence or willful
misconduct upon 30-day’s prior written notice by all Lenders (other than the
Lender then acting as Agent) to the Agent and the Borrower. Upon any such
resignation or removal the Requisite Lenders shall have the right to appoint a
successor Agent which appointment shall, provided no Default or Event of Default
exists, be subject to the Borrower’s approval, which approval shall not be
unreasonably withheld or

- 86 -



--------------------------------------------------------------------------------



 



delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender and its Affiliates as a successor Agent). If no successor
Agent shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within 30 days after the
resigning Agent’s giving of notice of resignation or the giving of notice of the
removal of the Agent, then the resigning or removed Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a Lender, if any Lender shall
be willing to serve, and otherwise shall be a commercial bank having total
combined assets of at least $50,000,000,000. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Agent, and the retiring or removed Agent
shall be discharged from its duties and obligations under the Loan Documents.
Such successor Agent shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or shall
make other arrangements satisfactory to the current Agent, in either case, to
assume effectively the obligations of the current Agent with respect to such
Letters of Credit. After any Agent’s resignation or removal hereunder as Agent,
the provisions of this Article XI. shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Agent under the Loan
Documents.
Section 11.9. Titled Agents.
     Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, or for any duties as
an agent hereunder for the Lenders. The titles of the Titled Agents are solely
honorific and imply no fiduciary responsibility on the part of the Titled Agents
to the Agent, the Borrower or any Lender and the use of such titles does not
impose on the Titled Agents any duties or obligations greater than those of any
other Lender or entitle the Titled Agents to any rights other than those to
which any other Lender is entitled.
Article XII. Miscellaneous
Section 12.1. Notices.
     Unless otherwise provided herein, communications provided for hereunder
shall be in writing and shall be mailed, telecopied or delivered as follows:
     If to the Borrower:
Ashford Hospitality Limited Partnership
14185 Dallas Parkway, Suite 1100
Dallas, Texas 75245
Attn: David Brooks, Chief Legal Officer
Telephone: (972) 778-9207
Telecopy: (972) 490-9605

- 87 -



--------------------------------------------------------------------------------



 



     If to the Agent:
Wachovia Bank, National Association
301 S. College Street, NC0172
Charlotte, North Carolina 28288
Attn: David M. Blackman
Telephone: (704) 374-6272
Telecopy: (704) 383-6205
     If to a Lender:
To such Lender’s address or telecopy number, as applicable, set forth in its
Administrative Details Form;
or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered. Notwithstanding the
immediately preceding sentence, all notices or communications to the Agent or
any Lender under Article II. shall be effective only when actually received.
Neither the Agent nor any Lender shall incur any liability to any Loan Party
(nor shall the Agent incur any liability to the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Agent or such Lender,
as the case may be, believes in good faith to have been given by a Person
authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to any other
Person.
Section 12.2. Expenses.
     The Borrower agrees (a) to pay or reimburse the Agent for all of its
reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expenses and
travel expenses relating to closing), and the consummation of the transactions
contemplated thereby, including the reasonable fees and disbursements of counsel
to the Agent and costs and expenses in connection with the use of IntraLinks,
Inc., SyndTrak or other similar information transmission systems in connection
with the Loan Documents, (b) to pay or reimburse the Agent and the Lenders for
all their reasonable costs and expenses incurred in connection with the
enforcement or preservation of any rights under the Loan Documents, including
the reasonable fees and disbursements of their respective counsel (including the
allocated fees and expenses of in-house counsel) and any payments in
indemnification or otherwise payable by the Lenders to the Agent pursuant to the
Loan Documents, (c) to pay, and indemnify and hold harmless the Agent and the
Lenders from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document and (d) to the extent not already covered

- 88 -



--------------------------------------------------------------------------------



 



by any of the preceding subsections, to pay or reimburse the Agent and the
Lenders for all their costs and expenses incurred in connection with any
bankruptcy or other proceeding of the type described in Section 10.1.(f) or
10.1.(g), including the reasonable fees and disbursements of counsel to the
Agent and any Lender, whether such fees and expenses are incurred prior to,
during or after the commencement of such proceeding or the confirmation or
conclusion of any such proceeding. If the Borrower shall fail to pay any amounts
required to be paid by it pursuant to this Section, the Agent and/or the Lenders
may pay such amounts on behalf of the Borrower and either deem the same to be
Loans outstanding hereunder or otherwise Obligations owing hereunder.
Section 12.3. Setoff.
     Subject to Section 3.3. and in addition to any rights now or hereafter
granted under Applicable Law and not by way of limitation of any such rights,
the Borrower hereby authorizes the Agent, each Lender, each Affiliate of the
Agent or any Lender, and each Participant, at any time while an Event of Default
exists, without prior notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of a Lender, an Affiliate
of a Lender or a Participant subject to receipt of the prior written consent of
the Agent exercised in its sole discretion, to set off and to appropriate and to
apply any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Agent, such Lender,
any such Affiliate of the Agent or such Lender, or such Participant, to or for
the credit or the account of the Borrower against and on account of any of the
Obligations, irrespective of whether or not any or all of the Loans and all
other Obligations have been declared to be, or have otherwise become, due and
payable as permitted by Section 10.2., and although such obligations shall be
contingent or unmatured.
Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers.
     (a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN
OR AMONG THE PARENT, THE BORROWER, THE AGENT OR ANY OF THE LENDERS WOULD BE
BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY
AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE LENDERS, THE AGENT, THE PARENT AND THE BORROWER HEREBY WAIVES
ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE
IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN
DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER
BETWEEN OR AMONG THE PARENT, THE BORROWER, THE AGENT OR ANY OF THE LENDERS OF
ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.
     (b) EACH OF THE PARENT, THE BORROWER, THE AGENT AND EACH LENDER HEREBY
AGREES THAT THE FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND
ANY STATE COURT LOCATED IN THE BUROUGH OF MANHATTAN, NEW YORK, NEW YORK, SHALL
HAVE JURISDICTION

- 89 -



--------------------------------------------------------------------------------



 



TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE PARENT, THE
BORROWER, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO
THIS AGREEMENT, THE LOANS AND LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN
DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. THE PARENT, THE
BORROWER AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT
TO SUCH CLAIMS OR DISPUTES. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM,
AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN
THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.
     (c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.
Section 12.5. Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Parent nor the Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of the immediately following subsection (f) (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
the immediately following subsection (d) and, to the extent expressly
contemplated hereby, the Affiliates and the partners, directors, officers,
employees, agents and advisors of the Agent and the Lenders and of their
respective Affiliates) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees (an “Assignee”) all or a portion of its rights and obligations
under this Agreement

- 90 -



--------------------------------------------------------------------------------



 



(including all or a portion of its Commitments and the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
     (B) in any case not described in the immediately preceding subsection (A),
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000 in the case of any assignment in respect of a Commitment,
or $1,000,000 in the case of any assignment in respect of a Term Loan, unless
each of the Agent and, so long as no Default or Event of Default shall exist,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed).
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or Event of Default
shall exist at the time of such assignment or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; and
     (B) the consent of the Agent (such consent not to be unreasonably withheld
or delayed) shall be required for assignments in respect of (x) a Commitment if
such assignment is to a Person that is not already a Lender with a Commitment,
an Affiliate of such Lender or an Approved Fund with respect to such Lender or
(y) a Term Loan to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund.
     (iv) Assignment and Acceptance. The parties to each assignment shall
execute and deliver to the Agent an Assignment and Acceptance, together with a
processing and recordation fee of $3,500 for each assignment, and the assignee,
if it is not a Lender, shall deliver to the Agent an Administrative Details
Form.

- 91 -



--------------------------------------------------------------------------------



 



     (v) No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
Subject to acceptance and recording thereof by the Agent pursuant to the
immediately following subsection (c), from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.4., 12.2. and 12.9. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 12.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).
     (c) Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Principal Office a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Parent,
the Borrower, the Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Parent, the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Parent, the Borrower or the Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Parent, the Borrower, the Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided

- 92 -



--------------------------------------------------------------------------------



 



that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
of any provision of any Loan Document described in Section 12.6.(d) that
adversely affects such Participant. Subject to the immediately following
subsection (e), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.12., 4.1., and 4.4. to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by Applicable Law, each Participant
also shall be entitled to the benefits of Section 12.3. as though it were a
Lender, provided such Participant agrees to be subject to Section 3.3. as though
it were a Lender. Upon request from the Agent, a Lender shall notify the Agent
and the Borrower of the sale of any participation hereunder.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 3.12., 4.1., and 4.4.
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.12. unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower and the Agent, to comply with Section 3.12.(c) as though
it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or central bank or similar authority of a
country other than the United States of America in which such Lender is located;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
     (g) No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Agent, it will not make any assignment hereunder
in any manner or under any circumstances that would require registration or
qualification of, or filings in respect of, any Loan or Note under the
Securities Act or any other securities laws of the United States of America or
of any other jurisdiction.
Section 12.6. Amendments.
     (a) Except as otherwise expressly provided in this Agreement, any consent
or approval required or permitted by this Agreement or any other Loan Document
to be given by the Lenders may be given, and any term of this Agreement or of
any other Loan Document may be amended, and the performance or observance by the
Parent, the Borrower or any other Loan Party or any Subsidiary of any terms of
this Agreement or such other Loan Document or the continuance of any Default or
Event of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Requisite Lenders (and, in the case of an amendment to any Loan Document,
the written consent of each Loan Party a party thereto).

- 93 -



--------------------------------------------------------------------------------



 



     (b) Subject to the immediately following subsection (d), any term of this
Agreement or of any other Loan Document relating to the rights or obligations of
the Revolving Lenders, and not any other Lenders, may be amended, and the
performance or observance by the Borrower or any other Loan Party or any
Subsidiary of any such terms may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, and only with, the
written consent of the Requisite Revolving Lenders (and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party a party
thereto).
     (c) Subject to the immediately following subsection (d), any term of this
Agreement or of any other Loan Document relating to the rights or obligations of
the Term Lenders, and not any other Lenders, may be amended, and the performance
or observance by the Borrower or any other Loan Party or any Subsidiary of any
such terms may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Requisite Term Lenders (and, in the case of an amendment to any Loan
Document, the written consent of each Loan Party a party thereto).
     (d) Notwithstanding the foregoing, without the prior written consent of
each Lender adversely affected thereby, no amendment, waiver or consent shall do
any of the following:
     (i) increase the Commitment of any Lender, increase the aggregate amount of
the Commitments of all Lenders or subject the Lenders to any additional
obligations;
     (ii) reduce the principal of, or principal payments due with respect to, or
interest that has accrued or the rates of interest that will be charged on the
outstanding principal amount of, any Loans or other Obligations;
     (iii) reduce the amount of any Fees payable hereunder or postpone any date
fixed for payment thereof;
     (iv) modify the definition of the term “Revolving Termination Date” (except
as contemplated under Section 2.12.(a)) or the term “Term Loan Maturity Date”
(except as contemplated under Section 2.12.(b) or (c)), or otherwise postpone
any date fixed for any payment of any principal of, or interest on, any Loans or
any other Obligations (including the waiver of any Default or Event of Default
as a result of the nonpayment of any such Obligations as and when due), or
extend the expiration date of any Letter of Credit beyond the Revolving
Termination Date;
     (v) amend or otherwise modify the provisions of Section 3.2.;
     (vi) modify the definition of the term “Requisite Lenders”, “Requisite
Revolving Lenders” or “Requisite Term Lenders” or otherwise modify in any other
manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof,
including without limitation, any modification of this Section 12.6. if such
modification would have such effect;

- 94 -



--------------------------------------------------------------------------------



 



     (vii) release any Guarantor from its obligations under the Guaranty (except
as otherwise permitted under Section 7.13.(a)) or release any material part of
the Collateral or any Pledgor or Grantor from any Security Document (except as
otherwise permitted under Section 7.13.(a) or (b), as applicable); or
     (viii) amend or otherwise modify the provisions of Section 2.14.; or
     (ix) increase the number of Interest Periods permitted with respect to
Loans under Section 2.5.
     (e) No amendment, waiver or consent, unless in writing and signed by the
Agent, in such capacity, in addition to the Lenders required hereinabove to take
such action, shall affect the rights or duties of the Agent under this Agreement
or any of the other Loan Documents.
     (f) Notwithstanding anything in this Section to the contrary, a Default or
Event of Default may not be waived for purposes of Section 5.2. without the
prior written consent of the Requisite Revolving Lenders.
     (g) No waiver shall extend to or affect any obligation not expressly waived
or impair any right consequent thereon and any amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
set forth therein. Except as otherwise provided in Section 11.5., no course of
dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Except as otherwise explicitly provided for herein or in
any other Loan Document, no notice to or demand upon the Parent or the Borrower
shall entitle the Parent or the Borrower to any other or further notice or
demand in similar or other circumstances.
Section 12.7. Nonliability of Agent and Lenders.
     The relationship between the Borrower and the Lenders and the Agent shall
be solely that of borrower and lender. Neither the Agent nor any Lender shall
have any fiduciary responsibilities to the Parent, the Borrower or any other
Loan Party and no provision in this Agreement or in any of the other Loan
Documents, and no course of dealing between or among any of the parties hereto,
shall be deemed to create any fiduciary duty owing by the Agent or any Lender to
any Lender, the Parent, the Borrower, any other Subsidiary or any other Loan
Party. Neither the Agent nor any Lender undertakes any responsibility to the
Parent or the Borrower to review or inform the Parent or the Borrower of any
matter in connection with any phase of business or operations of the Parent or
the Borrower.
Section 12.8. Confidentiality.
     Each of the Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by, or required to be
disclosed to, any nationally

- 95 -



--------------------------------------------------------------------------------



 



recognized rating agency or regulatory or similar authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) having or purporting to have jurisdiction over it, (c) to the
extent required by Applicable Laws or regulations or by any subpoena or similar
legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies under any Loan Document (or any Derivatives Contract
with a Lender or the Agent) or any action or proceeding relating to any Loan
Document (or any such Derivatives Contract) or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any actual or proposed
Assignee or Participant, or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Parent or the
Borrower and its respective obligations, (g) subject to each such Person being
informed of the confidential nature of the Information and to their agreement to
keep such Information confidential, to (i) an investor or prospective investor
in securities issued by an Approved Fund that also agrees that Information shall
be used solely for the purpose of evaluating an investment in such securities
issued by the Approved Fund, (ii) a trustee, collateral manager, servicer,
backup servicer, noteholder or secured party in securities issued by an Approved
Fund in connection with the administration, servicing and reporting on the
assets serving as collateral for securities issued by an Approved Fund, or
(iii) a nationally recognized rating agency that requires access to information
regarding the Loan Parties, the Loans and Loan Documents in connection with
ratings issued in respect of securities issued by an Approved Fund, (h) with the
consent of the Borrower, (i) to Gold Sheets and other similar bank trade
publications, such information to consist of deal terms and other information
customarily found in such publications, and (j) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section actually know by the Agent or such Lender to be a breach of this Section
or (y) becomes available to the Agent, any Lender or any Affiliate of the Agent
or any Lender on a nonconfidential basis from a source other than the Borrower
or the Parent. Notwithstanding the foregoing, the Agent and each Lender may
disclose any such confidential information, without notice to the Parent, the
Borrower or any other Loan Party, to Governmental Authorities in connection with
any regulatory examination of the Agent or such Lender or in accordance with the
regulatory compliance policy of the Agent or such Lender. As used in this
Section, the term “Information” means all information received from the Parent,
the Borrower, any other Loan Party or any other Subsidiary or Affiliate relating
to any Loan Party or any of their respective businesses, other than any such
information that is available to the Agent or any Lender on a nonconfidential
basis prior to disclosure by the Parent, the Borrower, any other Loan Party or
any other Subsidiary or Affiliate, provided that, in the case of any such
information received from the Borrower, any other Loan Party or any other
Subsidiary or Affiliate after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Section 12.9. Indemnification.
     (a) The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Agent, each of the Lenders, any Affiliate of the Agent or any
Lender, and their respective directors, officers, shareholders, agents,
employees and counsel (each referred to herein as an

- 96 -



--------------------------------------------------------------------------------



 



“Indemnified Party”) from and against any and all of the following
(collectively, the “Indemnified Costs”): losses, costs, claims, damages,
liabilities, deficiencies, judgments or reasonable expenses of every kind and
nature (including, without limitation, amounts paid in settlement, court costs
and the reasonable fees and disbursements of counsel incurred in connection with
any litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.12. or 4.1. or expressly excluded from the
coverage of such Section 3.12. or 4.1.) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
Loans or issuance of Letters of Credit hereunder; (iii) any actual or proposed
use by the Borrower of the proceeds of the Loans or Letters of Credit; (iv) the
Agent’s or any Lender’s entering into this Agreement; (v) the fact that the
Agent and the Lenders have established the credit facility evidenced hereby in
favor of the Borrower; (vi) the fact that the Agent and the Lenders are
creditors of the Borrower and have or are alleged to have information regarding
the financial condition, strategic plans or business operations of the Parent,
the Borrower and the other Subsidiaries; (vii) the fact that the Agent and the
Lenders are material creditors of the Borrower and are alleged to influence
directly or indirectly the business decisions or affairs of the Parent, the
Borrower and the other Subsidiaries or their financial condition; (viii) the
exercise of any right or remedy the Agent or the Lenders may have under this
Agreement or the other Loan Documents; (ix) any civil penalty or fine assessed
by the OFAC against, and all reasonable costs and expenses (including counsel
fees and disbursements) incurred in connection with defense thereof by, the
Agent or any Lender as a result of conduct of the Parent, the Borrower, any
other Loan Party or any other Subsidiary that violates a sanction enforced by
the OFAC; or (x) any violation or non-compliance by the Parent, the Borrower or
any other Subsidiary of any Applicable Law (including any Environmental Law)
including, but not limited to, any Indemnity Proceeding commenced by (A) the
Internal Revenue Service or state taxing authority or (B) any Governmental
Authority or other Person under any Environmental Law, including any Indemnity
Proceeding commenced by a Governmental Authority or other Person seeking
remedial or other action to cause the Parent, the Borrower or any other
Subsidiary (or any of their respective properties) (or the Agent and/or the
Lenders as successors to the Borrower) to be in compliance with such
Environmental Laws; provided, however, that the Borrower shall not be obligated
to indemnify any Indemnified Party for (A) any acts or omissions of such
Indemnified Party in connection with matters described in this subsection to the
extent arising from the gross negligence or willful misconduct of such
Indemnified Party, as determined by a court of competent jurisdiction in a
final, non-appealable judgment or (B) Indemnified Costs to the extent arising
directly out of or resulting directly from claims of one or more Indemnified
Parties against another Indemnified Party.
     (b) The Borrower’s indemnification obligations under this Section 12.9.
shall apply to all Indemnity Proceedings arising out of, or related to, the
foregoing whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this regard, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any

- 97 -



--------------------------------------------------------------------------------



 



subpoena requesting the production of documents). This indemnification shall,
among other things, apply to any Indemnity Proceeding commenced by other
creditors of the Parent, the Borrower or any Subsidiary, any shareholder of the
Parent, the Borrower or any other Subsidiary (whether such shareholder(s) are
prosecuting such Indemnity Proceeding in their individual capacity or
derivatively on behalf of the any such Person), any account debtor of the
Parent, the Borrower or any other Subsidiary or by any Governmental Authority.
If indemnification is to be sought hereunder by an Indemnified Party, then such
Indemnified Party shall notify the Borrower of the commencement of any Indemnity
Proceeding; provided, however, that the failure to so notify the Borrower shall
not relieve the Borrower from any liability that it may have to such Indemnified
Party pursuant to this Section 12.9.
     (c) This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against the Parent,
the Borrower and/or any other Subsidiary.
     (d) All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder, upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.
     (e) An Indemnified Party may conduct its own investigation and defense of,
and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower. No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.
     (f) If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.

- 98 -



--------------------------------------------------------------------------------



 



     (g) The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.
     (h) Notwithstanding anything to the contrary in this Section 12.9., the
Borrower shall not be required to indemnify the Indemnified Parties for more
than one counsel, who shall be chosen by the Agent, in a particular jurisdiction
in respect of a particular matter unless the counsel chosen by the Agent shall
have advised in writing that a conflict of interest between or among the
Indemnified Parties exists..
Section 12.10. Termination; Survival.
     At such time as (a) all of the Commitments have been terminated, (b) all
Letters of Credit have terminated or expired, (c) none of the Lenders is
obligated any longer under this Agreement to make any Loans and (d) all
Obligations (other than obligations which survive as provided in the following
sentence) have been paid and satisfied in full, this Agreement shall terminate
and upon the request of the Borrower, the Agent shall (without notice to, or
vote or consent of, any Lender) take such actions as shall be required to
release its security interest in all Collateral, and to release all guarantee
obligations under any Loan Document. Any such release of guarantee obligations
shall be subject to the provision of Section 9 of the Guaranty providing for
automatic reinstatement as provided therein. The indemnities to which the Agent
and the Lenders are entitled under the provisions of Sections 3.12., 4.1., 4.4.,
11.7., 12.2. and 12.9. and any other provision of this Agreement and the other
Loan Documents, and the provisions of Section 12.4., shall continue in full
force and effect and shall protect the Agent and the Lenders (i) notwithstanding
any termination of this Agreement, or of the other Loan Documents, against
events arising after such termination as well as before and (ii) at all times
after any such party ceases to be a party to this Agreement with respect to all
matters and events existing on or prior to the date such party ceased to be a
party to this Agreement.
Section 12.11. Severability of Provisions.
     Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.
Section 12.12. GOVERNING LAW.
     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
Section 12.13. Patriot Act.
     The Lenders and the Agent each hereby notifies the Parent and the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law

- 99 -



--------------------------------------------------------------------------------



 



October 26, 2001)), it is required to obtain, verify and record information that
identifies the Parent, the Borrower and the other Loan Parties, which
information includes the name and address of the Parent, the Borrower and the
other Loan Parties and other information that will allow such Lender or the
Agent, as applicable, to identify the Parent, the Borrower and the other Loan
Parties in accordance with such Act.
Section 12.14. Counterparts.
     This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.
Section 12.15. Obligations with Respect to Loan Parties.
     The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.
Section 12.16. Limitation of Liability.
     Neither the Agent nor any Lender, nor any Affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrower hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents. The Borrower hereby waives, releases, and agrees
not to sue the Agent or any Lender or any of the Agent’s or any Lender’s
Affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.
Section 12.17. Entire Agreement.
     This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto. There are no
oral agreements among the parties hereto.
Section 12.18. Construction.
     The Agent, each Lender, the Parent and the Borrower acknowledge that each
of them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and

- 100 -



--------------------------------------------------------------------------------



 



the other Loan Documents shall be construed as if jointly drafted by the Agent,
each Lender, the Parent and the Borrower.
[Signatures on Following Pages]

- 101 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to
be executed by their authorized officers all as of the day and year first above
written.

            ASHFORD HOSPITALITY LIMITED PARTNERSHIP
By: Ashford OP General Partner LLC, its general partner
                By:   /s/ David Brooks         Name:   David Brooks       
Title:   Vice President     

            ASHFORD HOSPITALITY TRUST, INC.
      By:   /s/ David Brooks         Name:   David Brooks         Title:   Vice
President     

[Signatures Continued on Next Page]

- 102 -



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement with Ashford Hospitality Limited
Partnership]

            WACHOVIA BANK, NATIONAL ASSOCIATION, as
   Agent and as a Lender
      By:   /s/ Matthew Ricketts         Name:   Matthew Ricketts        
Title:   Vice President     

[Signatures Continued on Next Page]

- 103 -



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement with Ashford Hospitality Limited
Partnership]

            MERRILL LYNCH BANK USA, as a Lender
      By:   /s/ Derek Betus         Name:   Derek Betus         Title:   Vice
President     

[Signatures Continued on Next Page]

- 104 -



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement with Ashford Hospitality Limited
Partnership]

            MORGAN STANLEY SENIOR FUNDING, INC.,
as a Lender
      By:   /s/ Daniel Twenge         Name:   Daniel Twenge         Title:  
Morgan Stanley Senior Funding Inc.     

[Signatures Continued on Next Page]

- 105 -



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement with Ashford Hospitality Limited
Partnership]

            BANK OF AMERICA, N.A., as a Lender
      By:   /s/ Lesa J. Butler         Name:   Lesa J. Butler         Title:  
Senior Vice President     

[Signatures Continued on Next Page]

- 106 -



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement with Ashford Hospitality Limited
Partnership]

            CALYON NEW YORK BRANCH, as a Lender
      By:   /s/ David Bowers         Name:   David Bowers         Title:  
Managing Director              By:   /s/ Joseph Asciolla         Name:   Joseph
Asciolla         Title:   Managing Director     

[Signatures Continued on Next Page]

- 107 -



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement with Ashford Hospitality Limited
Partnership]

            AAREAL BANK AG, as a Lender
      By:   /s/ Stefan Kolle         Name:   Stefan Kolle         Title:  
Director, Credit Management-America              By:   /s/ Barbara Tracinski    
    Name:   Barbara Tracinski         Title:   Credit Management Transaction
Advisory (Legal Advisory)     

[Signatures Continued on Next Page]

- 108 -



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement with Ashford Hospitality Limited
Partnership]

            ROYAL BANK OF CANADA, as a Lender
      By:   /s/ Dan LePage         Name:   Dan LePage         Title:  
Attorney-in-Fact     

[Signatures Continued on Next Page]

- 109 -



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement with Ashford Hospitality Limited
Partnership]

            CREDIT SUISSE, CAYMAN ISLANDS, as a Lender
      By:   /s/ Ian Nalitt         Name:   Ian Nalitt         Title:   Managing
Director              By:   /s/ James Neira         Name:   James Neira        
Title:   Associate     

[Signatures Continued on Next Page]

- 110 -



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement with Ashford Hospitality Limited
Partnership]

            ALLIED IRISH BANKS, P.L.C., as a Lender
      By:   /s/ Brian Deegan         Name:   Brian Deegan         Title:   Vice
President     

                  By:   /s/ Kathryn E. Murdoch         Name:   Kathryn E.
Murdoch         Title:   Vice President     

[Signatures Continued on Next Page]

- 111 -



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement with Ashford Hospitality Limited
Partnership]

            KEYBANK NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Kevin P. Murray         Name:   Kevin P. Murray         Title:  
Vice President     

[Signatures Continued on Next Page]

- 112 -



--------------------------------------------------------------------------------



 



SCHEDULE I
Commitments

                                          Lender   Revolving Commitment   Term
Loan Commitment
Wachovia Bank, National Association
  $ 25,000,000     $ 85,000,000  
Merrill Lynch Bank USA
  $ 22,000,000     $ 50,000,000  
Morgan Stanley Senior Funding, Inc.
  $ 22,000,000     $ 50,000,000  
Bank of America, N.A.
  $ 22,000,000     $ 25,000,000  
Calyon New York Branch
  $ 15,000,000     $ 35,000,000  
Aareal Bank AG
  $ 15,000,000     $ 35,000,000  
Royal Bank of Canada
  $ 15,000,000     $ 20,000,000  
Credit Suisse, Cayman Islands Branch
  $ 22,000,000       -0-  
Allied Irish Banks, p.l.c.
  $ 22,000,000       -0-  
KeyBank National Association
  $ 20,000,000     $ 25,000,000  

I-1 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing the extent related to
the amount and percentage interest identified below, including, but not limited
to, contract claims, tort claims, malpractice claims, statutory claims and all
other claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except
 

1   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.   2   For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.   3   Select as appropriate.  
4   Include bracketed language if there are either multiple Assignors or
multiple Assignees.

A-1



--------------------------------------------------------------------------------



 



as expressly provided in this Assignment and Assumption, without representation
or warranty by [the][any] Assignor.

         
1. Assignor[s]:
       
 
       
 
       
 
       
 
       
2. Assignee[s]:
       
 
       
 
       
 
            [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]
 
        3. Borrower(s):   Ashford Hospitality Limited Partnership
 
        4. Administrative Agent:   Wachovia Bank, National Association, as the
administrative agent under the Credit Agreement
 
        5. Credit Agreement:   [Credit Agreement dated as of April 10, 2007
among Ashford Hospitality Limited Partnership, the Lenders parties thereto,
Wachovia Bank, National Association, as Administrative Agent and the other
parties thereto]
6. Assigned Interest[s]:
       

                                                                      Aggregate
Amount                                         of Commitment/     Amount of    
Percentage Assigned         Assignor[s]   Assignee[s]     Facility     Loans for
all     Commitment/     of Commitment/     CUSIP   5   6     Assigned7    
Lenders8     Loans Assigned     Loans9     Number  
 
                  $       $         %          
 
                  $       $         %          

[7. Trade Date: ______________]10
[Page break]
 

5   List each Assignor, as appropriate.   6   List each Assignee, as
appropriate.   7   Fill in the appropriate terminology for the types of
facilities under the Credit Agreement that are being assigned under this
Assignment (e.g. “Revolving Credit Commitment,” “Term Loan Commitment,” etc.)  
8   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.   9
  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.   10   To be completed if the Assignor(s) and the
Assignee(s) intend that the minimum assignment amount is to be determined as of
the Trade Date.

A-2



--------------------------------------------------------------------------------



 



Effective Date: ___, 20___[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

                      ASSIGNOR[S]11    
 
                    [NAME OF ASSIGNOR]    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                    [NAME OF ASSIGNOR]    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                    ASSIGNEE[S]12    
 
                    [NAME OF ASSIGNEE]    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                    [NAME OF ASSIGNEE]    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

[Page Break]
 

11   Add additional signature blocks as needed.   12   Add additional signature
blocks as needed.

A-3



--------------------------------------------------------------------------------



 



[Consented to and]13 Accepted:
[NAME OF ADMINISTRATIVE AGENT], as Agent

             
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           

[Consented to:]14
[NAME OF RELEVANT PARTY]

             
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           

 

13   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   14   To be added only if the consent of the
Borrower and/or other parties is required by the terms of the Credit Agreement.

A-4



--------------------------------------------------------------------------------



 



ANNEX 1
[                                        ] 15
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
     1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 12.5.(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 12.5.(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.1. or 8.2., as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently
 

15   Describe Credit Agreement at option of Administrative Agent.

A-5



--------------------------------------------------------------------------------



 



and without reliance on the Administrative Agent, [the][any] Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date
specified for this Assignment and Assumption. The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the Agent for
periods prior to such Effective Date or with respect to the making of this
assignment directly between themselves.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

A-6



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF NOTICE OF BORROWING
                                        , 20__
Wachovia Bank, National Association, as Agent
One Wachovia Center
301 South College Street, NC0172
Charlotte, North Carolina 28288
Attention: David M. Blackman
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement dated as of April 10,
2007 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Ashford Hospitality Limited
Partnership (the “Borrower”), the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), Wachovia Bank, National
Association, as Agent (the “Agent”) and the other parties thereto. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

1.   Pursuant to Section 2.1.(b) of the Credit Agreement, the Borrower hereby
requests that the Lenders make Revolving Loans to the Borrower in an aggregate
principal amount equal to $                                        .

2.   The Borrower requests that such Revolving Loans be made available to the
Borrower on                     , 20___.

3.   The Borrower hereby requests that the requested Revolving Loans all be of
the following Type:       [Check one box only]

o Base Rate Loans
o LIBOR Loans, each with an initial Interest Period for a duration of:

             
 
  [Check one box only]   o   1 month
 
      o   2 months
 
      o   3 months
 
      o   6 months

4.   The proceeds of this borrowing of Revolving Loans will be used for the
following
purpose:                                                                
                      
 
.

B-1



--------------------------------------------------------------------------------



 



5.   The Borrower requests that the proceeds of this borrowing of Revolving
Loans be made available to the Borrower by
                                                            .

     The Borrower hereby certifies to the Agent and the Lenders that as of the
date hereof and as of the date of the making of the requested Revolving Loans
and after giving effect thereto, (a) no Default or Event of Default exists, and
(b) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party are
and shall be true and correct in all material respects with the same force and
effect as if made on and as of the date hereof, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents. In addition,
the Borrower certifies to the Agent and the Lenders that all conditions to the
making of the requested Revolving Loans contained in Article V. of the Credit
Agreement will have been satisfied (or waived in accordance with the applicable
provisions of the Loan Documents) at the time such Revolving Loans are made.
     If notice of the requested borrowing of Revolving Loans was previously
given by telephone, this notice is to be considered the written confirmation of
such telephone notice required by Section 2.1.(b) of the Credit Agreement.
     IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Notice of Borrowing as of the date first written above.

                          ASHFORD HOSPITALITY LIMITED PARTNERSHIP
By: Ashford OP General Partner LLC, its general partner    
 
                   
 
      By:                              
 
          Name:        
 
          Title:  
 
   
 
             
 
   

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF NOTICE OF CONTINUATION
                    , 20__
Wachovia Bank, National Association, as Agent
One Wachovia Center
301 South College Street, NC0172
Charlotte, North Carolina 28288
Attention: David M. Blackman
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement dated as of April 10,
2007 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Ashford Hospitality Limited
Partnership (the “Borrower”), the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), Wachovia Bank, National
Association, as Agent (the “Agent”) and the other parties thereto. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.
     Pursuant to Section 2.8. of the Credit Agreement, the Borrower hereby
requests a Continuation of a borrowing of Loans under the Credit Agreement, and
in that connection sets forth below the information relating to such
Continuation as required by such Section of the Credit Agreement:
1. The proposed date of such Continuation is , 20___.

2.   The aggregate principal amount of Loans subject to the requested
Continuation is $                                         and was originally
borrowed by the Borrower on                     , 20___.

3.   The portion of such principal amount subject to such Continuation is
$                                        .

4.   The current Interest Period for each of the Loans subject to such
Continuation ends on                     , 20___.

5.   The duration of the new Interest Period for each of such Loans or portion
thereof subject to such Continuation is:

             
 
  [Check one box only]   o   1 month
 
      o   2 months
 
      o   3 months
 
      o   6 months

C-1



--------------------------------------------------------------------------------



 



     If notice of the requested Continuation was given previously by telephone,
this notice is to be considered the written confirmation of such telephone
notice required by Section 2.8. of the Credit Agreement.
     IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Notice of Continuation as of the date first written above.

                          ASHFORD HOSPITALITY LIMITED PARTNERSHIP
By: Ashford OP General Partner LLC, its general partner    
 
                   
 
      By:                              
 
          Name:        
 
          Title:  
 
   
 
             
 
   

C-2



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF NOTICE OF CONVERSION
                    , 20__
Wachovia Bank, National Association, as Agent
One Wachovia Center
301 South College Street, NC0172
Charlotte, North Carolina 28288
Attention: David M. Blackman
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement dated as of April 10,
2007 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Ashford Hospitality Limited
Partnership (the “Borrower”), the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), Wachovia Bank, National
Association, as Agent (the “Agent”) and the other parties thereto. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.
     Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby
requests a Conversion of a borrowing of Loans of one Type into Loans of another
Type under the Credit Agreement, and in that connection sets forth below the
information relating to such Conversion as required by such Section of the
Credit Agreement:

1.   The proposed date of such Conversion is
                                        , 20___.   2.   The Loans to be
Converted pursuant hereto are currently:

             
 
  [Check one box only]   o   Base Rate Loans
 
      o   LIBOR Loans

3.   The aggregate principal amount of Loans subject to the requested Conversion
is $                                         and was originally borrowed
by the Borrower on                                          , 20___.   4.   The
portion of such principal amount subject to such Conversion is
$                                        .

D-1



--------------------------------------------------------------------------------



 

\

5.   The amount of such Loans to be so Converted is to be converted into Loans
of the following Type:       [Check one box only]

o Base Rate Loans
o LIBOR Loans, each with an initial Interest Period for a duration of:

             
 
  [Check one box only]   o   1 month
 
      o   2 months
 
      o   3 months
 
      o   6 months

     The Borrower hereby certifies to the Agent and the Lenders that as of the
date hereof and as of the date of the requested Conversion and after giving
effect thereto, (a) no Default or Event of Default exists or will exist
(provided the certification under this clause (a) shall not be made in
connection with the Conversion of a Loan into a Base Rate Loan), and (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party are and
shall be true and correct in all material respects, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents
(provided the certification under this clause (b) shall not be made in
connection with the Conversion of a Loan into a Base Rate Loan).
     If notice of the requested Conversion was given previously by telephone,
this notice is to be considered the written confirmation of such telephone
notice required by Section 2.9. of the Credit Agreement.
     IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Notice of Conversion as of the date first written above.

                          ASHFORD HOSPITALITY LIMITED PARTNERSHIP
By: Ashford OP General Partner LLC, its general partner    
 
      By:                              
 
          Name:        
 
          Title:  
 
   
 
             
 
   

D-2



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF PLEDGE AGREEMENT
     THIS PLEDGE AGREEMENT dated as of April 10, 2007 executed and delivered by
each of the undersigned parties identified as “Pledgors” on the signature pages
hereto and the other Persons who may become Pledgors hereunder pursuant to the
execution and delivery of a Pledge Agreement Supplement substantially in the
form of Annex 1 hereto (each a “Pledgor” and collectively, the “Pledgors”) in
favor of WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent (the “Pledgee”).
     WHEREAS, pursuant to that certain Credit Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Ashford Hospitality Limited
Partnership (the “Borrower”), the financial institutions from time to time party
thereto as “Lenders” and the Pledgee, the Lenders, the Pledgee and other parties
thereto have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions contained in the Credit Agreement;
     WHEREAS, the Borrower and each of the other Pledgors, though separate legal
entities, are members of the same corporate family and have determined it to be
in their mutual best interests to obtain financing from the Lenders and the
Pledgee through their collective efforts;
     WHEREAS, each Pledgor acknowledges that it will receive direct and indirect
benefits from the Lenders and the Pledgee making such financial accommodations
available to the Borrower under the Credit Agreement; and
     WHEREAS, it is a condition precedent to the extension of such financial
accommodations under the Credit Agreement that the Pledgors execute and deliver
this Agreement, among other things, to grant to the Pledgee for the benefit of
the Lenders a security interest in the Collateral as security for the Secured
Obligations.
     NOW, THEREFORE, in consideration of the mutual agreements herein contained
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by the parties, the parties agree as follows:
     Section 1. Definitions. Terms not otherwise defined herein are used herein
with the respective meanings given them in the Credit Agreement. Terms defined
in the Uniform Commercial Code as in effect in the State of New York shall have
the respective definitions as so defined. In addition, as used in this
Agreement:
     “Bankruptcy Code” means United States Bankruptcy Code (11 U.S.C.
Section 101 et seq.), as in effect from time to time, and any successor statute
thereto.
     “Collateral” has the meaning given such term in the first paragraph of
Section 2 of this Agreement.

E-1



--------------------------------------------------------------------------------



 



     “Issuer” means with respect to an Equity Interest, the Person who issued
such Equity Interest and shall include each of the Persons identified as an
Issuer on Schedule 1 attached hereto (or any addendum or supplement thereto),
and any successors thereto, whether by merger or otherwise.
     “Proceeds” means all proceeds (including proceeds of proceeds) of any of
the Collateral including all: (a) rights, benefits, distributions, premiums,
profits, dividends, interest, cash, instruments, documents of title, accounts,
contract rights, inventory, equipment, general intangibles, payment intangibles,
deposit accounts, chattel paper, and other property from time to time received,
receivable, or otherwise distributed in respect of or in exchange for, or as a
replacement of or a substitution for, any of the Collateral, or proceeds thereof
(including any cash, Equity Interests, or other instruments issued after any
recapitalization, readjustment, reclassification, merger or consolidation with
respect to the Issuers and any security entitlements, as defined in
Section 8-102(a)(17) of the UCC, with respect thereto); (b) “proceeds,” as such
term is defined in Section 9-102(a)(64) of the UCC; (c) proceeds of any
insurance, indemnity, warranty, or guaranty (including guaranties of delivery)
payable from time to time with respect to any of the Collateral, or proceeds
thereof; and (d) payments (in any form whatsoever) made or due and payable to a
Pledgor from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral, or
proceeds thereof.
     “Secured Obligations” means, collectively, (a) with respect to the
Borrower, the unpaid principal of and interest on all Loans, all Reimbursement
Obligations, all other Letter of Credit Liabilities and all other indebtedness,
liabilities, obligations, covenants and duties of the Borrower owing to the
Pledgee or any Lender (or, in the case of any Derivatives Contract, any
Affiliate of any Lender) of any kind, nature or description, under or in respect
of the Credit Agreement, any other Loan Document to which the Borrower is a
party or any Derivatives Contract entered into by the Borrower with any Person
that is or was a Lender (or any Affiliate of any Lender) at the time such
Derivatives Contract was executed, whether direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and including all interest (including interest that accrues after
the filing of a case under the Bankruptcy Code) and any and all costs, fees
(including reasonable attorneys fees), and expenses which the Borrower is
required to pay pursuant to any of the foregoing, under Applicable Law, or
otherwise and (b) with respect to any other Pledgor, all indebtedness,
liabilities, obligations, covenants and duties of such Pledgor owing to the
Pledgee or any Lender (or, in the case of any Derivatives Contract, any
Affiliate of any Lender) of any kind, nature or description, under or in respect
of the Guaranty, any other Loan Document to which such Pledgor is a party or any
Derivatives Contract entered into by such Pledgor with any Person that is or was
a Lender (or any Affiliate of any Lender) at the time such Derivatives Contract
was executed, whether direct or indirect, absolute or contingent, due or to
become due, contractual or tortious, liquidated or unliquidated, and including
all interest (including interest that accrues after the filing of a case under
the Bankruptcy Code) and any and all costs, fees (including reasonable attorneys
fees), and expenses which such Pledgor is required to pay or has guaranteed
pursuant to any of the foregoing, under Applicable Law, or otherwise.
     “Securities Act” means the Securities Act of 1933, as amended.

E-2



--------------------------------------------------------------------------------



 



     “UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.
     Section 2. Pledge. As security for the prompt performance and payment in
full of the Secured Obligations, each Pledgor hereby pledges to the Pledgee for
the benefit of the Lenders, and grants to the Pledgee for the benefit of the
Lenders a security interest in, all of such Pledgor’s right, title and interest
in, to and under the following (collectively, the “Collateral”):
     (a) all Equity Interests now or hereafter owned, acquired or held by such
Pledgor, including without limitation, the Equity Interests described in
Schedule 1 attached hereto;
     (b) all other Investments of such Pledgor;
     (c) all payments due or to become due to such Pledgor in respect of any of
the foregoing;
     (d) all of such Pledgor’s claims, rights, powers, privileges, authority,
puts, calls, options, security interests, liens and remedies, if any, in respect
of any of the foregoing;
     (e) all of such Pledgor’s rights to exercise and enforce any and every
right, power, remedy, authority, option and privilege of such Pledgor relating
to any of the foregoing including, without limitation, any power to
(i) terminate, cancel or modify any agreement, (ii) execute any instruments and
to take any and all other action on behalf of and in the name of such Pledgor in
respect of any of the foregoing and the applicable Issuer thereof,
(iii) exercise voting rights or make determinations, (iv) exercise any election
(including, but not limited to, election of remedies), (v) exercise any “put”,
right of first offer or first refusal, or other option, (vi) exercise any right
of redemption or repurchase, (vii) give or receive any notice, consent,
amendment, waiver or approval, (viii) demand, receive, enforce, collect or
receipt for any of the foregoing, (ix) enforce or execute any checks, or other
instruments or orders, and (x) file any claims and to take any action in
connection with any of the foregoing;
     (f) all certificates and instruments representing or evidencing any of the
foregoing;
     (g) all other rights, titles, interests, powers, privileges and preferences
pertaining to any of the foregoing; and
     (h) all Proceeds of any of the foregoing.
     Section 3. Representations and Warranties. Each Pledgor hereby represents
and warrants to the Pledgee and the Lenders as follows:
     (a) Title and Liens. Such Pledgor is, and will at all times continue to be,
the legal and beneficial owner of the Collateral of such Pledgor. None of the
Collateral is subject to any adverse claim or other Lien other than Permitted
Liens. No Person has control of any of the Collateral other than the Pledgee.

E-3



--------------------------------------------------------------------------------



 



     (b) Authorization. Such Pledgor has the right and power, and has taken all
necessary action to authorize it, to execute, deliver and perform this Agreement
in accordance with its terms. The execution, delivery and performance of this
Agreement in accordance with its terms, including the granting of the security
interest hereunder, do not and will not, by the passage of time, the giving of
notice, or both: (i) require any Governmental Approval or violate any Applicable
Law (including any Environmental Law) relating to such Pledgor; (ii) conflict
with, result in a breach of or constitute a default under the organizational
documents of such Pledgor, or any indenture, agreement or other instrument to
which such Pledgor is a party or by which it or any of the Collateral of such
Pledgor or its other property may be bound, except to the extent the exercise of
remedies with respect to Equity Interests subject to the Lien of this Agreement
may require compliance with a “change in control” provision or other similar
change in ownership provision contained in an indenture, agreement or other
instrument to which the Issuer of such Equity Interest is a party; or
(iii) result in or require the creation or imposition of any Lien upon or with
respect to any of the Collateral of such Pledgor or such Pledgor’s other
property whether now owned or hereafter acquired.
     (c) Validity and Perfection of Security Interest. This Agreement is
effective to create in favor of the Pledgee, for the benefit of the Lenders, a
legal, valid and enforceable security interest in the Collateral. Such security
interest will be perfected in the Collateral of each Pledgor (i) with respect to
any such Collateral that is a “security” (as such term is defined in the UCC)
and is evidenced by a certificate, when such Collateral is delivered to the
Pledgee with duly executed stock powers with respect thereto, (ii) with respect
to any such Collateral that is a “security” (as such term is defined in the UCC)
but is not evidenced by a certificate, when UCC financing statements in
appropriate form are filed in the appropriate filing offices in the jurisdiction
of organization of such Pledgor or when control is established by the Pledgee
over such interests in accordance with the provision of Section 8-106 of the
UCC, or any successor provision, and (iii) with respect to any such Collateral
that is not a “security” (as such term is defined in the UCC), when UCC
financing statements in appropriate form are filed in the appropriate filing
offices in the jurisdiction of organization of such Pledgor. Except as set forth
in this subsection, no action is necessary to perfect the security interest
granted by any Pledgor under this Agreement.
     (d) Pledged Equity Interests. The information set forth on Schedule 1
hereto with respect to the Collateral of such Pledgor is true and correct.
     (e) Name, Organization, Etc. Such Pledgor’s exact legal name, type of legal
entity, jurisdiction of formation, organizational identification number and
location of its chief executive office are as set forth on Schedule 1. Except as
set forth on such Schedule, since the date of such Pledgor’s formation, such
Pledgor has not changed its name or merged with or otherwise combined its
business with any other Person.
     (f) Authorization of Equity Interest. All Equity Interests which constitute
Collateral are duly authorized, validly issued, fully paid and nonassessable and
are not subject to preemptive rights of any Person.

E-4



--------------------------------------------------------------------------------



 



     (g) Interests in Partnerships and LLCs. None of the Collateral consisting
of an interest in a partnership or in a limited liability company (i) is dealt
in or traded on a securities exchange or in securities markets, (ii) by its
terms expressly provides that it is a security governed by Article 8 of the UCC,
(iii) is an investment company security, (iv) otherwise constitutes a security
or (v) constitutes a financial asset.
     Section 4. Covenants. Each Pledgor hereby unconditionally covenants and
agrees as follows:
     (a) No Liens; No Sale of Collateral. Such Pledgor will not create, assume,
incur or permit or suffer to exist any adverse claim or other Lien on any of the
Collateral other than Permitted Liens and shall not enter into any document,
instrument or agreement (other than this Agreement) which prohibits or purports
to prohibit the creation or assumption of any Lien on any of the Collateral.
Except as expressly permitted by any Loan Document, such Pledgor will not sell,
lease, lend, assign, transfer or otherwise dispose of all or any portion of the
Collateral (or any interest therein).
     (b) Change of Name, Etc. Without giving the Pledgee at least 30-days’ prior
written notice and to the extent such action is not otherwise prohibited by any
of the Loan Documents, such Pledgor shall not: (i) change its name;
(ii) reorganize or otherwise become formed under the laws of another
jurisdiction or (iii) become bound by a security agreement of another Person
under Section 9-203(d) of the UCC.
     (c) Defense of Title. Such Pledgor will warrant and defend its title to and
ownership of the Collateral of such Pledgor, at its sole cost and expense,
against the claims of all Persons.
     (d) Delivery of Certificates, Etc. If a Pledgor shall receive any
certificate (including, without limitation, any certificate representing a stock
and/or liquidating dividends, other distributions in property, return of capital
or other distributions made on or in respect of the Collateral, whether
resulting from a subdivision, combination or reclassification of outstanding
Equity Interests or received in exchange for Collateral or any part thereof or
as a result of any merger, consolidation, acquisition or other exchange of
assets or on the liquidation, whether voluntary or involuntary, or otherwise),
instrument, option or rights in respect of any Collateral, whether in addition
to, in substitution of, as a conversion of, or in exchange for, any Collateral,
or otherwise in respect thereof, such Pledgor shall hold the same in trust for
the Pledgee and the Lenders and promptly deliver the same to the Pledgee in the
exact form received, duly indorsed by such Pledgor to the Pledgee, if required,
together with an undated stock power covering such certificate (or other
appropriate instrument of transfer) duly executed in blank by such Pledgor and
with, if the Pledgee so requests, signature guaranteed, to be held by the
Pledgee, subject to the terms of this Agreement, as Collateral.
     (e) Uncertificated Securities. With respect to any Collateral that
constitutes a security and is not represented or evidence by a certificate or
instrument, such Pledgor shall cause the Issuer thereof either (i) to register
the Pledgee as the registered owner of such security or (ii) to agree in writing
with the Pledgee and such Pledgor that such Issuer will comply with the

E-5



--------------------------------------------------------------------------------



 



instructions with respect to such security originated by the Pledgee without
further consent of such Pledgor.
     (f) Security Entitlements and Securities Accounts. With respect to any
Collateral consisting of a security entitlement or a securities account (other
than any securities account, or any security entitlement credited or required to
be credited to a securities account, with an individual average balance during
any 30-day period of less than $100,000), such Pledgor shall, and shall cause
the applicable securities intermediary to, enter into an agreement with, and in
form and substance reasonably acceptable to, the Pledgee, granting control to
the Pledgee over such Collateral.
     (g) Additional Shares. Such Pledgor shall not permit any Issuer to issue
any additional Equity Interests unless such Equity Interests are pledged
hereunder as provided herein. Further, such Pledgor shall not permit any Issuer
to amend or modify its articles or certificate of incorporation, articles of
organization, certificate of limited partnership, by-laws, operating agreement,
partnership agreement or other comparable organizational instrument in a manner
which would adversely affect the voting, liquidation, preference or other
similar rights of any holder of the Equity Interests pledged hereunder.
     (h) Issuer Acknowledgment. Such Pledgor shall, upon the Pledgee’s request
therefor, cause each Issuer of Collateral pledged by such Pledgor and which
Issuer is not a Pledgor itself, to execute and deliver to the Pledgee an
Acknowledgment and Consent substantially in the form of Schedule 2 attached
hereto.
     Section 5. Voting Rights; Dividends, etc.
     (a) So long as no Event of Default exists:
     (i) each Pledgor shall be entitled to exercise any and all voting and/or
consensual rights and powers accruing to an owner of the Collateral or any part
thereof for any purpose not inconsistent with the terms and conditions of any of
the Loan Documents or any agreement giving rise to or otherwise relating to any
of the Secured Obligations; and
     (ii) each Pledgor shall be entitled to retain and use any and all cash
dividends or interest paid on the Collateral in the normal course of the
applicable Issuer’s business, but any and all stock and/or liquidating
dividends, other distributions in property, return of capital or other
distributions made on or in respect of the Collateral, whether resulting from a
subdivision, combination or reclassification of outstanding Equity Interests or
received in exchange for Collateral or any part thereof or as a result of any
merger, consolidation, acquisition or other exchange of assets or on the
liquidation, whether voluntary or involuntary, or otherwise, shall be and become
part of the Collateral and, if received by a Pledgor, shall forthwith be
delivered to the Pledgee.
The Pledgee agrees to execute and deliver to a Pledgor, or cause to be executed
and delivered to a Pledgor, as appropriate, at the sole cost and expense of such
Pledgor, all such proxies, powers

E-6



--------------------------------------------------------------------------------



 



of attorney, dividend orders and other instruments as such Pledgor may
reasonably request for the purpose of enabling such Pledgor to exercise the
voting and/or consensual rights and powers which such Pledgor is entitled to
exercise pursuant to clause (i) above and/or to receive the dividends which such
Pledgor is authorized to retain pursuant to clause (ii) above.
     (b) If an Event of Default exists, all rights of a Pledgor to exercise the
voting and/or consensual rights and powers which a Pledgor is entitled to
exercise pursuant to subsection (a)(i) above and/or to receive the dividends and
distributions which a Pledgor is authorized to receive and retain pursuant to
subsection (a)(ii) above shall cease, and all such rights thereupon shall become
immediately vested in the Pledgee, which shall have the sole and exclusive right
and authority to exercise such voting and/or consensual rights and powers which
any Pledgor shall otherwise be entitled to exercise pursuant to subsection
(a)(i) above and/or to receive and retain the dividends and distributions which
any Pledgor shall otherwise be authorized to retain pursuant to subsection
(a)(ii) above. Any and all money and other property paid over to or received by
the Pledgee pursuant to the provisions of this subsection (b) shall be retained
by the Pledgee as additional Collateral hereunder and shall be applied in
accordance with the provisions of Section 7. If any Pledgor shall receive any
dividends, distributions or other property which it is not entitled to receive
under this Section, such Pledgor shall hold the same in trust for the Pledgee
and the Lenders, without commingling the same with other funds or property of or
held by such Pledgor, and shall promptly deliver the same to the Pledgee, in the
identical form received, together with any necessary endorsements.
     Section 6. Remedies.
     In addition to any right or remedy that the Pledgee or any Lender may have
under the other Loan Documents or otherwise under Applicable Law, if an Event of
Default shall exist, the Pledgee may exercise any and all the rights and
remedies of a secured party under the UCC and may otherwise sell, assign,
transfer, endorse and deliver the whole or, from time to time, any part of the
Collateral at a public or private sale or on any securities exchange, for cash,
upon credit or for other property, for immediate or future delivery, and for
such price or prices and on such terms as the Pledgee in its discretion shall
deem appropriate. With respect to any Collateral held or maintained with a
securities intermediary, the Pledgee shall be entitled to notify such securities
intermediary that such securities intermediary should follow the entitlement
orders of the Pledgee and that such securities intermediary should no longer
follow entitlement orders of the Pledgor, without further consent of the
Pledgor. The Pledgee shall have the right (in its sole and absolute discretion)
to register any Equity Interests which are part of the Collateral in its own
name as pledgee or the name of its nominee (as Pledgee or as sub-agent),
endorsed or assigned in blank or in favor of the Pledgee. The Pledgee shall be
authorized at any sale (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers to Persons who will represent and agree that
they are purchasing the Collateral for their own account in compliance with the
Securities Act and any other Applicable Law and upon consummation of any such
sale the Pledgee shall have the right to assign, transfer, endorse and deliver
to the purchaser or purchasers thereof the Collateral so sold. Each purchaser at
any sale of Collateral shall take and hold the property sold absolutely free
from any claim or right on the part of any Pledgor, and each Pledgor hereby
waives (to the fullest extent permitted by Applicable Law) all rights of
redemption, stay and/or appraisal which such Pledgor now has or may at any time
in the future

E-7



--------------------------------------------------------------------------------



 



have under any Applicable Law now existing or hereafter enacted. Each Pledgor
agrees that, to the extent notice of sale shall be required by Applicable Law,
at least 10 days’ prior written notice to such Pledgor of the time and place of
any public sale or the time after which any private sale is to be made shall
constitute reasonable notification. Any such public sale shall be held at such
time or times within ordinary business hours and at such place or places as the
Pledgee may fix and shall state in the notice or publication (if any) of such
sale. At any such sale, the Collateral, or portion thereof to be sold, may be
sold in one lot as an entirety or in separate parcels, as the Pledgee may
determine in its sole and absolute discretion. The Pledgee shall not be
obligated to make any sale of the Collateral if it shall determine not to do so
regardless of the fact that notice of sale of the Collateral may have been
given. The Pledgee may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case the
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Pledgee until the sale
price is paid by the purchaser or purchasers thereof, but neither the Pledgee
nor any Lender shall incur any liability to any Pledgor in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice. At any public sale made pursuant to this Agreement, the Pledgee, any
Lender and any other holder of any of the Secured Obligations, to the extent
permitted by Applicable Law, may bid for or purchase, free from any right of
redemption, stay and/or appraisal on the part of any Pledgor (all said rights
being also hereby waived and released to the extent permitted by Applicable
Law), any part of or all the Collateral offered for sale. For purposes hereof, a
written agreement to purchase all or any part of the Collateral shall be treated
as a sale thereof; the Pledgee shall be free to carry out such sale pursuant to
such agreement and no Pledgor shall be entitled to the return of any Collateral
subject thereto, notwithstanding the fact that after the Pledgee shall have
entered into such an agreement all Events of Default may have been remedied or
the Secured Obligations may have been paid in full as herein provided. Each
Pledgor hereby waives any right to require any marshaling of assets and any
similar right. In addition to exercising the power of sale herein conferred upon
it, the Pledgee shall also have the option to proceed by suit or suits at law or
in equity to foreclose this Agreement and sell the Collateral or any portion
thereof pursuant to judgment or decree of a court or courts having competent
jurisdiction. The rights and remedies of the Pledgee and the Lenders under this
Agreement are cumulative and not exclusive of any rights or remedies which any
of them otherwise have.
     Section 7. Application of Proceeds of Sale and Cash. The proceeds of any
sale of the whole or any part of the Collateral upon the exercise of remedies
pursuant to Section 6 of this Agreement, together with any other moneys held by
the Pledgee under the provisions of this Agreement, shall be applied in
accordance with Section 10.4. of the Credit Agreement. Each Pledgor shall remain
liable and will pay, on demand, any deficiency remaining in respect of the
Secured Obligations.
     Section 8. Pledgee Appointed Attorney-in-Fact. Each Pledgor hereby
constitutes and appoints the Pledgee as the attorney-in-fact of such Pledgor
with full power of substitution either in the Pledgee’s name or in the name of
such Pledgor to do any of the following: (a) to perform any obligation of such
Pledgor hereunder in such Pledgor’s name or otherwise; (b) to ask for,

E-8



--------------------------------------------------------------------------------



 



demand, sue for, collect, receive, receipt and give acquittance for any and all
moneys due or to become due under and by virtue of any Collateral; (c) to
prepare, execute, file, record or deliver notices, assignments, financing
statements, continuation statements, applications for registration or like
papers to perfect, preserve or release the Pledgee’s security interest in the
Collateral; (d) to issue entitlement orders, instructions and other orders to
any securities intermediary in connection with any of the Collateral held by or
maintained with such securities intermediary; (e) to verify facts concerning the
Collateral in such Pledgor’s name, its own name or a fictitious name; (f) to
endorse checks, drafts, orders and other instruments for the payment of money
payable to such Pledgor, representing any interest or dividend or other
distribution payable in respect of the Collateral or any part thereof or on
account thereof and to give full discharge for the same; (g) to exercise all
rights, powers and remedies which such Pledgor would have, but for this
Agreement, with respect to any of the Collateral; and (h) to carry out the
provisions of this Agreement and to take any action and execute any instrument
which the Pledgee may deem necessary or advisable to accomplish the purposes
hereof, and to do all acts and things and execute all documents in the name of
such Pledgor or otherwise, deemed by the Pledgee as necessary, proper and
convenient in connection with the preservation, perfection or enforcement of its
rights hereunder; provided, however, the Pledgee may only exercise its rights
described in the immediately preceding clauses (a), (b), (d) and (g) if an Event
of Default exists; provided further, that the Pledgee will give notice to the
Borrower as soon as reasonably possible upon its exercise of the rights under
the immediately preceding clauses (a) through (h), except (1) any such notice
regarding the exercise of rights under the immediately preceding clauses (a),
(b), (d) or (g) shall be given if and to the extent required by Applicable Law
and (2) in no event will the failure to give such notice have any effect on the
validity of the exercise of any such right or give rise to liability on the part
of the Pledgee or any Lender. Nothing herein contained shall be construed as
requiring or obligating the Pledgee or any Lender to make any commitment or to
make any inquiry as to the nature or sufficiency of any payment received by it,
or to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby, and no action taken by the Pledgee or
omitted to be taken with respect to the Collateral or any part thereof shall
give rise to any defense, counterclaim or offset in favor of any Pledgor or to
any claim or action against the Pledgee. The power of attorney granted herein is
irrevocable and coupled with an interest.
     Section 9. Pledgee’s Duty of Care. Other than the exercise of reasonable
care to ensure that safe custody of the Collateral while being held by the
Pledgee hereunder, the Pledgee shall have no duty or liability to preserve
rights pertaining thereto, it being understood and agreed that each Pledgor
shall responsible for preservation of all rights of such Pledgor in the
Collateral. The Pledgee shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if such Collateral
is accorded treatment substantially equal to that which the Pledgee accords its
own property, it being understood that the Pledgee shall not have responsibility
for (a) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relating to any Collateral,
whether or not the Pledgee has or is deemed to have knowledge of such matters or
(b) taking any necessary steps to preserve rights against any parties with
respect to any Collateral.

E-9



--------------------------------------------------------------------------------



 



     Section 10. Reimbursement of Pledgee. Each Pledgor agrees to pay upon
demand to the Pledgee the amount of any and all expenses, including the
reasonable fees, disbursements and other charges of its counsel and of any
experts or agents, and its fully allocated internal costs, that the Pledgee may
incur in connection with (a) the administration of this Agreement, (c) the
custody or preservation of, or any sale of, collection from, or other
realization upon, any of the Collateral, (c) the exercise or enforcement of any
of the rights of the Pledgee hereunder, or (d) the failure by any Pledgor to
perform or observe any of the provisions hereof or otherwise in respect of the
Collateral.
     Section 11. Indemnification. Each Pledgor agrees to pay, indemnify, and
hold the Pledgee, each Lender and each of their respective predecessor,
affiliate, subsidiaries, successors and assigns, together with their past,
present and future officers, directors, agents, attorneys, financial advisors,
representatives, partners, joint ventures, affiliates and the successor and
assigns of any and all of them (each, an “Indemnified Person”) harmless from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever (“Indemnified Amounts”) brought against or incurred by an
Indemnified Person, in any manner arising out of or, directly or indirectly,
related in any way to or connected with this Agreement, including without
limitation, the exercise by the Pledgee or any Lender of any of its rights and
remedies under this Agreement or any other action taken by the Pledgee or any
Lender pursuant to the terms of this Agreement; provided, however, a Pledgor
shall have no obligation hereunder to any Indemnified Person with respect to
Indemnified Amounts to the extent arising from the gross negligence or willful
misconduct of such Indemnified Party, as determined by a court of competent
jurisdiction in a final, non-appealable judgment.
     Section 12. Further Assurances. Each Pledgor shall, at its sole cost and
expense, take all action that may be necessary or desirable in the Pledgee’s
sole discretion, so as at all times to maintain the validity, perfection,
enforceability and priority of the Pledgee’s security interest in the
Collateral, or to enable the Pledgee to exercise or enforce its rights
hereunder, including without limitation or otherwise in respect of the
Collateral. The Pledgee shall at all times have the right to exchange the
certificates representing such Equity Interests for certificates of smaller or
larger numbers of shares for any purpose consistent with this Agreement.
     Section 13. Securities Act. In view of the position of the Pledgors in
relation to the Collateral, or because of other current or future circumstances,
a question may arise under the Securities Act, or any similar Applicable Law
hereafter enacted analogous in purpose or effect (the Securities Act and any
such similar Applicable Law as from time to time in effect being called the
“Federal Securities Laws”) with respect to any disposition of the Collateral
permitted hereunder. Each Pledgor understands that compliance with the Federal
Securities Laws might very strictly limit the course of conduct of the Pledgee
if the Pledgee were to attempt to dispose of all or any part of the Collateral
in accordance with the terms hereof, and might also limit the extent to which or
the manner in which any subsequent transferee of any Collateral could dispose of
the same. Similarly, there may be other legal restrictions or limitations
affecting the Pledgee in any attempt to dispose of all or part of the Collateral
in accordance with the terms hereof under applicable Blue Sky or other state
securities laws or similar Applicable Law analogous in purpose or effect. Each
Pledgor recognizes that in light of the foregoing restrictions and

E-10



--------------------------------------------------------------------------------



 



limitations the Pledgee may, with respect to any sale of the Collateral, limit
the purchasers to those who will agree, among other things, to acquire such
Collateral for their own account, for investment, and not with a view to the
distribution or resale thereof. Each Pledgor acknowledges and agrees that in
light of the foregoing restrictions and limitations, the Pledgee, in its sole
and absolute discretion, may, in accordance with Applicable Law, (a) proceed to
make such a sale whether or not a registration statement for the purpose of
registering such Collateral or part thereof shall have been filed under the
Federal Securities Laws and (b) approach and negotiate with a single potential
purchaser to effect such sale. Each Pledgor acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions. In the event of
any such sale, the Pledgee shall incur no responsibility or liability for
selling all or any part of the Collateral in accordance with the terms hereof at
a price that the Pledgee, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached. To the extent permitted by Applicable Law, the provisions of this
Section will apply notwithstanding the existence of public or private market
upon which the quotations or sales prices may exceed substantially the price at
which the Pledgee sells.
     Section 14. Continuing Security Interest. This Agreement shall create a
continuing security interest in the Collateral and shall remain in full force
and effect until it terminates in accordance with its terms.
     Section 15. Security Interest Absolute. All rights of the Pledgee
hereunder, the grant of a security interest in the Collateral and all
obligations of each Pledgor hereunder, shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of any Loan Document,
any agreement with respect to any of the Secured Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of the payment of, or in any other term of, all or any of
the Secured Obligations, or any other amendment or waiver of or any consent to
any departure from any Loan Document, or any other agreement or instrument
relating to any of the foregoing, (c) any exchange, release or nonperfection of
any other collateral, or any release or amendment or waiver of or consent to or
departure from any guaranty, for all or any of the Secured Obligations or
(d) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, any Pledgor in respect of the Secured Obligations or in
respect of this Agreement (other than the indefeasible payment in full of all
the Secured Obligations).
     Section 16. No Waiver. Neither the failure on the part of the Pledgee or
any Lender to exercise, nor the delay on the part of the Pledgee or any Lender
in exercising any right, power or remedy hereunder, nor any course of dealing
between the Pledgee or any Lender, on the one hand, and any Pledgor, on the
other hand, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power, or remedy hereunder preclude any other or the
further exercise thereof or the exercise of any other right, power or remedy.
     Section 17. Notices. Notices, requests and other communications required or
permitted hereunder shall be given in accordance with, and subject to the
provisions of, Section 12.1. of the

E-11



--------------------------------------------------------------------------------



 



Credit Agreement, in the case of the Borrower, and Section 25 of the Guaranty,
in the case of any other Pledgor.
     SECTION 18. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
SECTION 19. LITIGATION; JURISDICTION; OTHER MATTERS; WAIVERS.
     (a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY AMONG
ANY OF THE PLEDGORS AND THE PLEDGEE WOULD BE BASED ON DIFFICULT AND COMPLEX
ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.
ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PLEDGEE AND
THE PLEDGORS HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY
BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF OR RELATING IN ANY
WAY TO THIS AGREEMENT OR THE COLLATERAL.
     (b) EACH OF PLEDGORS AND THE PLEDGEE HEREBY AGREES THAT THE FEDERAL
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY STATE COURT LOCATED
IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, SHALL HAVE JURISDICTION TO HEAR
AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE PLEDGORS AND THE
PLEDGEE, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE COLLATERAL OR
TO ANY MATTER ARISING HEREFROM OR THEREFROM. EACH PLEDGOR AND THE PLEDGEE
EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES.
EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE PLEDGEE OR THE ENFORCEMENT
BY THE PLEDGEE OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.
     (c) EACH PLEDGOR EXPRESSLY WAIVES TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW: (i) ANY CONSTITUTIONAL OR OTHER RIGHT TO A JUDICIAL HEARING
PRIOR TO THE TIME THE PLEDGEE DISPOSES OF ALL OR ANY PART OF THE COLLATERAL AS
PROVIDED IN THIS AGREEMENT; (ii) ALL RIGHTS OF REDEMPTION, STAY, OR APPRAISAL
THAT SUCH PLEDGOR NOW HAS OR MAY AT ANY TIME IN THE FUTURE HAVE UNDER ANY
APPLICABLE LAW NOW EXISTING OR HEREAFTER ENACTED; AND (iii) EXCEPT AS EXPRESSLY
REQUIRED

E-12



--------------------------------------------------------------------------------



 



UNDER THIS AGREEMENT OR APPLICABLE LAW, ANY REQUIREMENT OF NOTICE, DEMAND, OR
ADVERTISEMENT FOR SALE.
     (d) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE SECURED OBLIGATIONS AND THE
TERMINATION OF THIS AGREEMENT.
     Section 20. Amendments. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Pledgor herefrom shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.
     Section 21. Binding Agreement; Assignment. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, except that no Pledgor shall be permitted to
assign this Agreement or any interest herein or in the Collateral or any part
thereof and any such assignment by a Pledgor shall be null and void absent the
prior written consent of the Pledgee.
     Section 22. Termination. Upon indefeasible payment in full of all of the
Secured Obligations (other than Secured Obligations in respect of Derivatives
Contracts) and termination of the Credit Agreement in accordance with its terms,
this Agreement shall terminate. Upon termination of this Agreement in accordance
with its terms, the Pledgee agrees to take such actions as any Pledgor may
reasonably request, and at the sole cost and expense of such Pledgor, to
evidence the termination of this Agreement.
     Section 23. Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under Applicable Law, but if any provision of this Agreement shall be prohibited
by or invalid under Applicable Law, such provisions shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provisions or the remaining provisions of this Agreement.
     Section 24. Headings. Section headings used herein are for convenience only
and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.
     Section 25. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which shall
constitute but one agreement.
     Section 26. Joint and Several Obligations of Pledgors. THE OBLIGATIONS OF
THE PLEDGORS HEREUNDER SHALL BE JOINT AND SEVERAL.
[Signatures on Next Page]

E-13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Pledgor has executed and delivered this Pledge
Agreement under seal as of this the date first written above.

                      PLEDGORS:  
 
                    [NAME OF PLEDGORS]
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Agreed to, accepted and acknowledged
as of the date first written above.

              PLEDGEE:    
 
            WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           

E-14



--------------------------------------------------------------------------------



 



ANNEX 1 TO PLEDGE AGREEMENT
FORM OF PLEDGE AGREEMENT SUPPLEMENT
     THIS PLEDGE AGREEMENT SUPPLEMENT dated as of ___, 200___(this “Supplement”)
executed and delivered by ___, a ___(the “New Pledgor”) in favor of WACHOVIA
BANK, NATIONAL ASSOCIATION, as Agent (the “Pledgee”).
     WHEREAS, pursuant to that certain Credit Agreement dated as of April 10,
2007 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Ashford Hospitality Limited
Partnership (the “Borrower”), the financial institutions from time to time party
thereto as “Lenders”, the Pledgee, and the other parties thereto, the Lenders
have agreed to make available to the Borrower certain financial accommodations
on the terms and conditions set forth in the Credit Agreement;
     WHEREAS, to secure obligations owning by certain parties under the Credit
Agreement and the other Loan Documents, the Borrower and the other “Pledgors”
thereunder have executed and delivered that certain Pledge Agreement dated as of
April 10, 2007 (as amended, restated, supplemented or otherwise modified from
time to time, the “Pledge Agreement”) in favor of the Pledgee;
     WHEREAS, it is a condition precedent to the continued extension by the
Lenders and the Pledgee of such financial accommodations that the New Pledgor
execute this Supplement to become a party to the Pledge Agreement.
     NOW, THEREFORE, in consideration of the above premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the New Pledgor, the New Pledgor hereby agrees as follows:
     Section 1. Accession to Pledge Agreement; Grant of Security Interest. The
New Pledgor agrees that it is a “Pledgor” under the Pledge Agreement and assumes
all obligations of a “Pledgor” thereunder, all as if the New Pledgor had been an
original signatory to the Pledge Agreement. Without limiting the generality of
the foregoing, the New Pledgor hereby:
     (a) pledges to the Pledgee for the benefit of the Lenders, and grants to
the Pledgee for the benefit of the Lenders a security interest in, all of the
New Pledgor’s right, title and interest in, to and under the Collateral,
including the Equity Interests described on Exhibit I attached hereto, as
security for the Secured Obligations;
     (b) makes to the Pledgee and the Lenders as of the date hereof each of the
representations and warranties contained in Section 3 of the Pledge Agreement
and agrees to be bound by each of the covenants contained in the Pledge
Agreement, including without limitation, those contained in Section 4 thereof;
and

E-15



--------------------------------------------------------------------------------



 



     (c) consents and agrees to each other provision set forth in the Pledge
Agreement.
     SECTION 2. GOVERNING LAW. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
     Section 3. Definitions. Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Pledge Agreement.
[Signatures on Next Page]

E-16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Pledgor has caused this Pledge Agreement
Supplement to be duly executed and delivered under seal by its duly authorized
officers as of the date first written above.

                 
 
  [NEW PLEDGOR]    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Address for Notices:
                                                            
                                                            
                                                            
Attention:                     
Telecopy Number: (        )                     
Telephone Number: (        )                     

              Accepted:    
 
            WACHOVIA BANK, NATIONAL
       ASSOCIATION, as Agent    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           

E-17



--------------------------------------------------------------------------------



 



EXHIBIT I
Pledged Equity Interests

                                                      Jurisdiction of     Class
of Equity     Certificate     Percentage of   Pledgor   Issuer     Formation    
Interest     Number (if any)     Ownership  
 
                                       

This Exhibit shall be deemed to be a supplement to Schedule 1 attached to the
Pledge Agreement.

E-18



--------------------------------------------------------------------------------



 



SCHEDULE 1 TO PLEDGE AGREEMENT
Pledged Equity Interests:

                                                      Jurisdiction     Class of
    Certificate                     of Formation     Equity     Number    
Percentage of   Pledgor   Issuer     of Issuer     Interest     (if any)    
Ownership  
 
                                       

Pledgor Information:

                              Jurisdiction of               Pledgor   Formation
    Organizational ID No.     Location of Chief Executive Office  
 
                       

E-19



--------------------------------------------------------------------------------



 



SCHEDULE 2 TO PLEDGE AGREEMENT
Form of Acknowledgement and Consent
     The undersigned hereby acknowledges receipt of a copy of the Pledge
Agreement dated as of April 10, 2007 (the “Pledge Agreement”), made by Ashford
Hospitality Limited Partnership and the other Pledgors party thereto in favor of
Wachovia Bank, National Association, as Agent. Terms not otherwise defined
herein have the respective meanings given them in the Pledge Agreement.
     The undersigned agrees for the benefit of the Pledgee and the Lenders as
follows:
     (a) The undersigned will be bound by, and comply with, the terms of the
Pledge Agreement applicable to the undersigned, including without limitation,
Sections 4(e) and 4(g).
     (b) The undersigned will notify the Pledgee in writing promptly of the
occurrence of any of the events described in Section 4(d) of the Pledge
Agreement.
     [(c) The undersigned will not permit any of the Equity Interests issued by
it (i) to be dealt in or traded on a securities exchange or in securities
markets; or (ii) to provide by its terms that it is a security governed by
Article 8 of the UCC.] 16
     IN WITNESS WHEREOF, the undersigned has executed and delivered this
Acknowledgement and Consent under seal as of this the date first written above.

                      [ISSUER]    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

 

16   Include only if the Issuer is a partnership or limited liability company.

E-20



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF SECURITY AGREEMENT
     THIS SECURITY AGREEMENT dated as of April 10, 2007 executed and delivered
by each of the undersigned parties identified as “Grantors” on the signature
pages hereto and the other Persons who may become Grantors hereunder pursuant to
the execution and delivery of a Security Agreement Supplement substantially in
the form of Annex 1 hereto (each a “Grantor” and collectively, the “Grantors”)
in favor of WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent (the “Secured Party”).
     WHEREAS, pursuant to that certain Credit Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Ashford Hospitality Limited
Partnership (the “Borrower”), the financial institutions from time to time party
thereto as “Lenders” and the Secured Party, the Lenders, the Secured Party and
the other parties thereto have agreed to make available to the Borrower certain
financial accommodations on the terms and conditions contained in the Credit
Agreement;
     WHEREAS, the Borrower and each of the other Grantors, though separate legal
entities, are members of the same corporate family and have determined it to be
in their mutual best interests to obtain financing from the Lenders and the
Secured Party through their collective efforts;
     WHEREAS, each Grantor acknowledges that it will receive direct and indirect
benefits from the Lenders and the Secured Party making such financial
accommodations available to the Borrower under the Credit Agreement; and
     WHEREAS, it is a condition precedent to the extension of such financial
accommodations under the Credit Agreement that the Grantors execute and deliver
this Agreement, among other things, to grant to the Secured Party for the
benefit of the Lenders a security interest in the Collateral as security for the
Secured Obligations.
     NOW, THEREFORE, in consideration of the mutual agreements herein contained
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by the parties, the parties agree as follows:
     Section 1. Definitions.
     (a) The following terms shall have the following meanings:
     “Additional Pledged Collateral” means any Pledged Collateral acquired by
any Grantor after the date hereof and in which a security interest is granted
pursuant to Section 2, including, to the extent a security interest is granted
therein pursuant to such Section, (i) all additional Indebtedness from time to
time owed to any Grantor by any obligor on the Pledged Debt

F-1



--------------------------------------------------------------------------------



 



Instruments and the Instruments evidencing such Indebtedness and (ii) all
interest, cash, Instruments and other property or Proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any of the foregoing.
     “Agreement” means this Security Agreement.
     “Bankruptcy Code” means United States Bankruptcy Code (11 U.S.C.
Section 101 et seq.), as in effect from time to time, and any successor statute
thereto.
     “Credit Agreement” has the meaning given that term in the recitals of this
Agreement.
     “Collateral” means, with respect to a Grantor, all of such Grantor’s right,
title and interest to and under all of the following property, whether now owned
or hereafter acquired by such Grantor or in which a Grantor now has or at any
time in the future may acquire any right, title or interest, and whether now
existing or hereafter arising:
     (a) all Deposit Accounts;
     (b) all Instruments;
     (c) all Securities Accounts;
     (d) all books and records pertaining to any property described in this
definition;
     (e) all Supporting Obligations pertaining to any property described in this
definition;
     (f) all property of the types described in clauses (a) through (e) of this
definition of any Grantor held by the Secured Party, including all such
property, in the possession or custody of or in transit to the Secured Party for
any purpose, including safekeeping, collection or pledge, for the account of
such Grantor or as to which such Grantor may have any right or power; and
     (g) to the extent not otherwise included, all Proceeds.
When the term “Collateral” is used without reference to a Grantor, then it shall
be deemed to be a collective reference to the “Collateral” of all Grantors.
     “Deposit Account” means a deposit account of a Grantor in which such
Grantor maintains any reserves for furniture, Fixtures and/or Equipment.
     “Deposit Account Control Agreement” means an agreement, in form and
substance satisfactory to the Secured Party, entered into by a Grantor, the
Secured Party and the bank at which such Grantor maintains a Deposit Account
giving the Secured Party control over such Deposit Account.

F-2



--------------------------------------------------------------------------------



 



     “Permitted Liens” means, as to any Person: (i) Liens securing taxes,
assessments and other charges or levies imposed by any governmental authority
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
pursuant to any environmental laws) or the claims of materialmen, mechanics,
carriers, warehousemen or landlords for labor, materials, supplies or rentals
incurred in the ordinary course of business, which are not at the time required
to be paid or discharged under the applicable provisions of the Loan Documents;
(ii) Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance or similar laws; and (iii) Liens
in favor of the Secured Party for the benefit of the Lenders.
     “Pledged Collateral” means, collectively, Pledged Debt Instruments, any
other Investment Property of any Grantor, all chattel paper, certificates or
other Instruments representing any of the foregoing and all Security
Entitlements of any Grantor in respect of any of the foregoing. Pledged
Collateral may be General Intangibles, Instruments or Investment Property.
Pledged Collateral shall not include any property that constitutes “Collateral”
under and as defined in the Pledge Agreement.
     “Pledged Debt Instruments” means all right, title and interest of any
Grantor in Instruments evidencing any Indebtedness owed to such Grantor,
including all Indebtedness described on Schedule 1, issued by the obligors named
therein.
     “Proceeds” means all proceeds (including proceeds of proceeds) of any of
the Collateral including all: (i) rights, benefits, distributions, premiums,
profits, dividends, interest, cash, Instruments, Documents, Accounts, contract
rights, Inventory, Equipment, General Intangibles, Payment Intangibles, Deposit
Accounts, Chattel Paper, and other property from time to time received,
receivable, or otherwise distributed in respect of or in exchange for, or as a
replacement of or a substitution for, any of the Collateral, or proceeds
thereof; (ii) “proceeds,” as such term is defined in Section 9-102(a)(64) of the
UCC; (iii) proceeds of any insurance, indemnity, warranty, or guaranty
(including guaranties of delivery) payable from time to time with respect to any
of the Collateral, or proceeds thereof; and (iv) payments (in any form
whatsoever) made or due and payable to a Grantor from time to time in connection
with any requisition, confiscation, condemnation, seizure or forfeiture of all
or any part of the Collateral, or proceeds thereof.
     “Secured Obligations” means, collectively, (a) with respect to the
Borrower, the unpaid principal of and interest on all Loans, all Reimbursement
Obligations, all other Letter of Credit Liabilities and all other indebtedness,
liabilities, obligations, covenants and duties of the Borrower owing to the
Secured Party or any Lender (or, in the case of any Derivatives Contract, any
Affiliate of any Lender) of any kind, nature or description, under or in respect
of the Credit Agreement, any other Loan Document to which the Borrower is a
party or any Derivatives Contract entered into by the Borrower with any Person
that is or was a Lender (or any Affiliate of any Lender) at the time such
Derivatives Contract was executed, whether direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and including all interest (including interest that accrues after
the filing of a case under the Bankruptcy Code) and any and all costs, fees
(including reasonable attorneys fees), and expenses

F-3



--------------------------------------------------------------------------------



 



which the Borrower is required to pay pursuant to any of the foregoing, under
Applicable Law, or otherwise and (b) with respect to any other Grantor, all
indebtedness, liabilities, obligations, covenants and duties of such Grantor
owing to the Secured Party or any Lender (or, in the case of any Derivatives
Contract, any Affiliate of any Lender) of any kind, nature or description, under
or in respect of the Guaranty, any other Loan Document to which such Grantor is
a party or any Derivatives Contract entered into by such Grantor with any Person
that is or was a Lender (or any Affiliate of any Lender) at the time such
Derivatives Contract was executed, whether direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and including all interest (including interest that accrues after
the filing of a case under the Bankruptcy Code) and any and all costs, fees
(including reasonable attorneys fees), and expenses which such Grantor is
required to pay or has guaranteed pursuant to any of the foregoing, under
Applicable Law, or otherwise.
     “Securities Account” means a securities account of a Grantor in which such
Grantor maintains any reserves for furniture, Fixtures and/or Equipment.
     “Securities Account Control Agreement” means an agreement, in form and
substance satisfactory to the Secured Party, entered into by a Grantor, the
Secured Party and the Securities Intermediary at which such Grantor maintains a
Securities Account giving the Secured Party control over such Securities
Account.
     “UCC” means the Uniform Commercial Code as from time to time in effect in
the State of New York; provided, however, to the extent that, by reason of
mandatory provisions of law, any of the attachment, perfection, or priority of,
or remedies with respect to, the Secured Party’s security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction solely for
purposes of the provisions hereof relating to such attachment, perfection,
priority or remedies and for purposes of definitions related to such provisions.
     (b) Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein have the respective meanings given them in the Credit Agreement.
     (c) Terms used herein without definition that are defined in the UCC have
the respective meanings given them in the UCC and if defined in more than one
article of the UCC, such terms shall have the meaning defined in Article 9 of
the UCC, including the following terms (which are capitalized herein):
“Account”
“Certificated Security”
“Chattel Paper”
“Documents”
“Entitlement Holder”
“Entitlement Order”
“Equipment”
“Financial Asset”

F-4



--------------------------------------------------------------------------------



 



“Fixtures”
“General Intangible”
“Goods”
“Instruments”
“Inventory”
“Investment Property”
“Securities Intermediary”
“Security”
“Security Entitlement”
“Supporting Obligation”
“Uncertificated Security”
“Payment Intangible”
     (d) In this Agreement, in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding” and the
word “through” means “to and including.” The terms “herein,” “hereof,” “hereto”
and “hereunder” and similar terms refer to this Agreement as a whole and not to
any particular Article, Section, subsection or clause in this Agreement. Unless
otherwise noted, references herein to an Annex, Schedule, Section, subsection or
clause refer to the appropriate Annex or Schedule to, or Section, subsection or
clause of this Agreement. The meanings given to terms defined herein shall be
equally applicable to both the singular and plural forms of such terms. Where
the context requires, provisions relating to any Collateral, when used in
relation to a Grantor, shall refer to such Grantor’s Collateral or any relevant
part thereof. Any reference in this Agreement to a Loan Document shall include
all appendices, exhibits and schedules thereto, and, unless specifically stated
otherwise all amendments, restatements, supplements or other modifications
thereto, and as the same may be in effect at any time such reference becomes
operative. The term “including” means “including without limitation” except when
used in the computation of time periods. The terms “Lender,” and “Secured Party”
include their respective successors and permitted assigns.
     Section 2. Grant of Security Interests in Collateral. Each Grantor, as
security for the full, prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations, hereby mortgages, pledges and hypothecates to the Secured Party for
the benefit of the Lenders, and grants to the Secured Party for the benefit of
the Lenders a lien on and security interest in, all of such Grantor’s right,
title and interest in, to and under the Collateral of such Grantor.
     Section 3. Grantors Remain Obligated. Notwithstanding any other provision
of this Agreement to the contrary, (a) each Grantor shall remain liable to
observe and perform all the conditions and obligations to be observed and
performed by it under each and every contract or other agreement included as
part of the Collateral, all in accordance with the terms of each such contract
and agreement, (b) neither the Secured Party nor any Lender shall have any
obligation or liability under any contract or other agreement included as part
of the Collateral by reason of or arising out of this Agreement or the receipt
by the Secured Party or any Lender of any payment relating thereto, (c) the
exercise by the Secured Party of any rights under this Agreement or otherwise in
respect of the Collateral shall not release any Grantor from its

F-5



--------------------------------------------------------------------------------



 



obligations under any contract or other agreement included as part of the
Collateral and (d) neither the Secured Party nor any Lender shall be obligated
to take any of the following actions with respect to any contract or other
agreement included as part of the Collateral: (i) perform any obligation of any
Grantor, (ii) make any payment, (iii) make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party, (iv) present or file any claim or (v) take any action
to enforce any performance or to collect the payment of any amounts that may
have been assigned to it or to which it may be entitled at any time or times.
     Section 4. Representations and Warranties. Each Grantor represents and
warrants to the Secured Party and the Lenders as follows:
     (a) Title and Liens. Such Grantor is, and will at all times continue to be,
the legal and beneficial owner of the Collateral of such Grantor except for
Collateral disposed of by such Grantor as expressly permitted by any Loan
Document. Not in limitation of the preceding sentence, such Grantor is the
Entitlement Holder of all Investment Property held in a Securities Account of
such Grantor. None of the Collateral is subject to any adverse claim or other
Lien other than Permitted Liens.
     (b) Authorization. Such Grantor has the right and power, and has taken all
necessary action to authorize it, to execute, deliver and perform this Agreement
in accordance with its terms. The execution, delivery and performance of this
Agreement in accordance with its terms, including the granting of the security
interest hereunder, do not and will not, by the passage of time, the giving of
notice, or both: (i) require any Government Approval or violate any Applicable
Law (including any Environmental Law) relating to such Grantor; (ii) require and
consent or approval of, or authorization, order or other action by, any
Governmental Authority or other Person, (iii) conflict with, result in a breach
of or constitute a default under the organizational documents of such Grantor,
or any indenture, agreement or other instrument to which such Grantor is a party
or by which it or any of the Collateral of such Grantor or its other property
may be bound; or (iv) result in or require the creation or imposition of any
Lien upon or with respect to any of the Collateral of such Grantor or such
Grantor’s other property whether now owned or hereafter acquired.
     (c) Validity and Perfection of Security Interest. This Agreement is
effective to create in favor of the Secured Party, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral.
Such security interest will be perfected upon (i) in the case of all Collateral
in which a security interest may be perfected by the filing of a financing
statement under the UCC, the completion of the filings and other actions
specified on Schedule 2 (which, in the case of all filings and other documents
referred to on such Schedule, have been delivered to the Secured Party in
completed and duly executed form), (ii) the delivery to the Secured Party of all
Collateral consisting of Instruments and Certificated Securities, in each case
properly endorsed for transfer to the Secured Party or in blank, (iii) the
execution of Securities Account Control Agreements with respect to Investment
Property not in certificated form, and (iv) the execution of Deposit Account
Control Agreements with respect to all Deposit Accounts of a Grantor. Except as
set forth in this subsection, no action is necessary to perfect the security
interest granted by any Grantor under this Agreement. Each such security
interest shall be prior

F-6



--------------------------------------------------------------------------------



 



to all other Liens on the Collateral except for Permitted Liens having priority
over the Secured Party’s security interest solely by operation of Applicable
Law.
     (d) Jurisdiction of Formation, Locations, Etc. Such Grantor’s jurisdiction
of organization, exact legal name, organizational identification number, if any,
and the location of such Grantor’s chief executive office or sole place of
business, in each case as of the date hereof, is specified on Schedule 3 and
such Schedule also lists all jurisdictions of incorporation, legal names and
locations of such Grantor’s chief executive office or sole place of business for
the five years preceding the date hereof.
     (e) Pledged Collateral. All Pledged Collateral and, if applicable, any
Additional Pledged Collateral, consisting of Certificated Securities or
Instruments has been delivered to the Secured Party in accordance with Section
5(f) or (g).
     (f) Deposit Accounts and Securities Accounts. Schedule 4 sets forth all
Deposit Accounts and Securities Accounts maintained by any Grantor on the date
hereof or on the date of the delivery of any update to such Schedule pursuant to
the terms hereof, which sets forth such information separately for each Grantor.
     Section 5. Covenants. Each Grantor hereby unconditionally covenants and
agrees as follows:
     (a) No Liens, Sale, Etc. Such Grantor shall (i) except for the security
interests created by this Agreement, not create or suffer to exist any Lien upon
or with respect to any Collateral, except Permitted Liens, (ii) not sell,
transfer or assign (by operation of law or otherwise) any Collateral except as
expressly permitted under the Loan Documents, and (iii) not enter into any
agreement or undertaking restricting the right or ability of such Grantor or the
Secured Party to sell, assign or transfer, or grant any Lien in, any Collateral
except as expressly permitted under the Loan Documents.
     (b) Maintenance of Perfection. Such Grantor shall maintain the security
interests created by this Agreement as perfected security interests having at
least the priority described in Section 4(c) and shall defend such security
interests and the applicable priorities of such security interests against the
claims and demands of all Persons.
     (c) Statements of Collateral. Such Grantor shall furnish to the Secured
Party from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Secured Party may reasonably request, all in reasonable detail
and in form and substance reasonably satisfactory to the Secured Party.
     (d) Changes in Locations, Name, Etc. Unless a Grantor shall have given the
Secured Party at least 30 days’ prior written notice (or such shorter time as
shall be acceptable to the Secured Party) and shall have delivered to the
Secured Party all additional financing statements and other documents reasonably
requested by the Secured Party to maintain the validity, perfection and priority
of the security interests provided for herein, such Grantor shall not do any of
the following:

F-7



--------------------------------------------------------------------------------



 



     (i) change its jurisdiction of organization or its location, in each case
from that referred to in Section 4(d); or
     (ii) change its legal name or organizational identification number, if any,
or corporation, limited liability company or other organizational structure to
such an extent that any financing statement filed in connection with this
Agreement would become misleading.
     (e) Control Agreements. Each Grantor shall obtain and deliver to the
Secured Party an authenticated Deposit Account Control Agreement, from each bank
holding a Deposit Account (other than any Deposit Account having an individual
average balance during any 30-day period of less than $100,000) for such
Grantor. Each Grantor shall obtain an authenticated Securities Account Control
Agreement from each Securities Intermediary issuing or holding any Securities
Account (other than any Securities Account having an individual average balance
during any 30-day period of less than $100,000) to or for any Grantor.
     (f) Pledged Collateral. Such Grantor shall deliver to the Secured Party,
all certificates and Instruments representing or evidencing any Pledged
Collateral (including Additional Pledged Collateral), whether now existing or
hereafter acquired, in suitable form for transfer by delivery or, as applicable,
accompanied by such Grantor’s endorsement, where necessary, or duly executed
instruments of transfer or assignment in blank, all in form and substance
reasonably satisfactory to the Secured Party. While an Event of Default exists,
the Secured Party shall have the right, at any time in its discretion and
without notice to any Grantor, (i) to transfer to or to register in its name or
in the name of its nominees any Pledged Collateral and (ii) to exchange any
certificate or instrument representing or evidencing any Pledged Collateral for
certificates or instruments of smaller or larger denominations. Except as
permitted by the Credit Agreement, such Grantor shall not grant control over any
Investment Property that is Collateral to any Person other than the Secured
Party.
     (g) Delivery of Instruments. Each Grantor shall promptly deliver to the
Secured Party each Instrument payable to such Grantor, duly indorsed in a manner
reasonably satisfactory to the Secured Party.
     (h) Further Assurances. At any time and from time to time, at the request
of the Secured Party, and at the sole expense of such Grantor, such Grantor
shall promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further action as the Secured Party may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted, including the
filing of any financing or continuation statement under the UCC (or other
similar laws) in effect in any jurisdiction with respect to the security
interests created hereby and the execution and delivery of Securities Account
Control Agreements and Deposit Account Control Agreements.
     Section 6. Remedial Provisions.

F-8



--------------------------------------------------------------------------------



 



     (a) General Remedies. While an Event of Default exists, the Secured Party
may exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other Applicable Law. Without limiting the generality of
the foregoing, the Secured Party, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by Applicable Law referred to below) to or upon any Grantor or any
other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived by each Grantor), may in such circumstances forthwith
collect, receive, appropriate and realize upon any Collateral, and may forthwith
sell, lease, assign, give option or options to purchase, or otherwise dispose of
and deliver any Collateral (or contract to do any of the foregoing), in one or
more parcels at public or private sale or sales, at any exchange, broker’s board
or office of the Secured Party or any Lender or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
The Secured Party shall have the right upon any such public sale or sales, and,
to the extent permitted by the UCC and other Applicable Law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption of any Grantor, which right or
equity is hereby waived and released by each Grantor. To the extent permitted by
Applicable Law, each Grantor waives all claims, damages and demands it may
acquire against the Secured Party or any Lender arising out of the exercise by
the Secured Party of any rights hereunder. If any notice of a proposed sale or
other disposition of Collateral shall be required by Applicable Law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition.
     (b) Pledged Collateral. While an Event of Default exists, upon notice by
the Secured Party to the relevant Grantor or Grantors, (i) the Secured Party
shall have the right to receive any Proceeds of the Pledged Collateral and make
application thereof to the Secured Obligations in the order provided in
Section 10.4. of the Credit Agreement and (ii) the Secured Party or its nominee
may exercise any voting, consent, corporate and other right pertaining to the
Pledged Collateral as if the Secured Party were the absolute owner thereof, all
without liability except to account for property actually received by it;
provided, however, that the Secured Party shall have no duty to any Grantor to
exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing. In order to permit the Secured Party
to exercise the voting and other consensual rights that it is entitled to
exercise pursuant hereto and to receive all distributions that it is entitled to
receive hereunder, (i) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Secured Party all such orders and
instruments as the Secured Party may from time to time request and (ii) without
limiting the immediately preceding clause (i), such Grantor hereby grants to the
Secured Party an irrevocable proxy to exercise all rights, powers, privileges
and remedies to which a holder of the Pledged Collateral would be entitled,
which proxy shall be effective, automatically and without the necessity of any
action (including any transfer of any Pledged Collateral on the record books of
the issuer thereof) by any other Person (including the issuer of such Pledged
Collateral or any officer or agent thereof) while an Event of Default exists.
Each Grantor hereby expressly authorizes and irrevocably instructs each issuer
of any Pledged Collateral pledged hereunder by such Grantor to (x) comply with
any instruction received by it from the Secured Party in writing that states
that an Event of Default exists and is otherwise in accordance with the terms of
this

F-9



--------------------------------------------------------------------------------



 



Agreement, without any other or further instructions from such Grantor, and each
Grantor agrees that such issuer shall be fully protected in so complying and
(y) pay any payment with respect to the Pledged Collateral directly to the
Secured Party.
     (c) Writ of Possession; Receiver. Each Grantor hereby acknowledges that the
Secured Obligations arose out of a commercial transaction, and agrees that while
an Event of Default exists the Secured Party shall have the right to an
immediate writ of possession with respect to the Collateral without notice of a
hearing or the requirement of posting a bond. The Secured Party shall have the
right to the appointment of a receiver for the properties and assets of each
Grantor, and each Grantor hereby consents to such rights and such appointment
and hereby waives any objection such Grantor may have thereto or the right to
have a bond or other security posted by the Secured Party.
     (d) Remedies Cumulative. Each right, power, and remedy of the Secured Party
as provided for in this Agreement or in the other Loan Documents or now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Agreement or in the other Loan Documents or now
or hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by the Secured Party, of any one or more
of such rights, powers, or remedies shall not preclude the simultaneous or later
exercise by the Secured Party of any or all such other rights, powers, or
remedies.
     (e) Marshaling. The Secured Party shall not be required to marshal any
present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Secured Obligations or
any of them or to resort to such collateral security or other assurances of
payment in any particular order. To the fullest extent that it lawfully may,
each Grantor hereby agrees that it will not invoke any Applicable Law relating
to the marshaling of collateral which might cause delay in or impede the
enforcement of the Secured Party’s rights and remedies under this Agreement or
under any other instrument creating or evidencing any of the Secured Obligations
or under which any of the Secured Obligations is outstanding or by which any of
the Secured Obligations is secured or payment thereof is otherwise assured, and,
to the fullest extent that it lawfully may, each Grantor hereby irrevocably
waives the benefits of all such laws.
     (f) Application of Proceeds. The proceeds of any sale of the whole or any
part of the Collateral pursuant to this Agreement, together with any other
moneys held by the Secured Party under the provisions of this Agreement, shall
be applied in accordance with Section 10.4. of the Credit Agreement. Each
Grantor shall remain liable and will pay, on demand, any deficiency remaining in
respect of the Secured Obligations.
     (g) Deposit Accounts and Securities Accounts. If any Event of Default shall
exist, the Secured Party may (i) instruct the bank at which any Deposit Account
is maintained to comply with instructions originated by the Secured Party
directing disposition of the funds in such Deposit Account without further
consent of any Grantor and (ii) instruct the Securities Intermediary at which
any Securities Account is maintained to comply with the Entitlement Order
originated by the Secured Party without further consent of any Grantor.

F-10



--------------------------------------------------------------------------------



 



     Section 7. Secured Party Appointed Attorney-in-Fact. Each Grantor hereby
constitutes and appoints the Secured Party as the attorney-in-fact of such
Grantor with full power of substitution either in the Secured Party’s name or in
the name of such Grantor to do any of the following: (a) to perform any
obligation of such Grantor hereunder in such Grantor’s name or otherwise; (b) to
ask for, demand, sue for, collect, receive, receipt and give acquittance for any
and all moneys due or to become due under and by virtue of any Collateral;
(c) to prepare, execute, file, record or deliver notices, assignments, financing
statements, continuation statements, applications for registration or like
papers to perfect, preserve or release the Secured Party’s security interest in
the Collateral; (d) to issue Entitlement Orders, instructions and other orders
to any bank or Securities Intermediary in connection with any of the Collateral
held by or maintained with such bank or Securities Intermediary; (e) to verify
facts concerning the Collateral in such Grantor’s name, its own name or a
fictitious name; (f) to endorse checks, drafts, orders and other instruments for
the payment of money payable to such Grantor, representing any payment in
respect of the Collateral or any part thereof or on account thereof and to give
full discharge for the same; (g) to exercise all rights, powers and remedies
which such Grantor would have, but for this Agreement, with respect to any of
the Collateral; and (h) to carry out the provisions of this Agreement and to
take any action and execute any instrument which the Secured Party may deem
necessary or advisable to accomplish the purposes hereof, and to do all acts and
things and execute all documents in the name of such Grantor or otherwise,
deemed by the Secured Party as necessary, proper and convenient in connection
with the preservation, perfection or enforcement of its rights hereunder;
provided, however, the Secured Party may only exercise its rights described in
the immediately preceding clauses (a), (b), (d) and (g) if an Event of Default
exists; provided, further, that the Secured Party will give notice to the
Borrower as soon as reasonably possible upon its exercise of its rights under
the immediately preceding clauses (a) through (h), except (1) any such notice
regarding the exercise of rights under the immediately preceding clauses (a),
(b), (d) or (g) shall be given if and to the extent required by Applicable Law
and (2) in no event will the failure to give such have any effect on the
validity of the exercise of any such right or give rise to liability on the part
of the Secured Party or any Lender. Nothing herein contained shall be construed
as requiring or obligating the Secured Party or any Lender to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by it, or to present or file any claim or notice, or to take any action
with respect to the Collateral or any part thereof or the moneys due or to
become due in respect thereof or any property covered thereby, and no action
taken by the Secured Party or omitted to be taken with respect to the Collateral
or any part thereof shall give rise to any defense, counterclaim or offset in
favor of any Grantor or to any claim or action against the Secured Party. The
power of attorney granted herein is irrevocable and coupled with an interest.
     Section 8. Secured Party Duties. The powers conferred on the Secured Party
hereunder are solely to protect the Secured Party’s interest in the Collateral,
for the benefit of the Lenders, and shall not impose any duty upon the Secured
Party to exercise any such powers. Except for the safe custody of any Collateral
in its actual possession and the accounting for moneys actually received by it
hereunder, the Secured Party shall have no duty as to any Collateral or as to
the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Secured Party shall be deemed
to have exercise reasonable care in the custody and preservation of any
Collateral in its actual possession if the Secured Party accords

F-11



--------------------------------------------------------------------------------



 



such Collateral treatment substantially equal to that which the Secured Party
accords its own property.
     Section 9. Authorization of Financing Statements. Each Grantor authorizes
the Secured Party, and its counsel and other representatives, at any time and
from time to time, to file or record financing statements, amendments to
financing statements, and other filing or recording documents or instruments
with respect to the Collateral in such form and in such offices as the Secured
Party reasonably determines appropriate to perfect the security interests of the
Secured Party under this Agreement. Each Grantor hereby also authorizes the
Secured Party, and its counsel and other representatives, at any time and from
time to time, to file continuation statements with respect to previously filed
financing statements. A photographic or other reproduction of this Agreement
shall be sufficient as a financing statement or other filing or recording
document or instrument for filing or recording in any jurisdiction. Each Grantor
acknowledges that it is not authorized to file any financing statement or
amendment or termination statement with respect to any financing statement filed
in connection with this Agreement without the prior written consent of the
Secured Party, subject to such Grantor’s rights under Section 9-509(d)(2) of the
UCC.
     Section 10. Amendments. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Grantor herefrom shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
Schedules to this Agreement may be supplemented through Security Agreement
Supplements executed by a Grantor and accepted by the Secured Party.
     Section 11. Notices. Notices, requests and other communications required or
permitted hereunder shall be given in accordance with, and be subject to, the
applicable terms of the Credit Agreement in the case of the Borrower or the
Guaranty in the case of any other Grantor.
     Section 12. No Waiver. Neither the failure on the part of the Secured Party
or any Lender to exercise, nor the delay on the part of the Secured Party or any
Lender in exercising any right, power or remedy hereunder, nor any course of
dealing between the Secured Party or any Lender, on the one hand, and any
Grantor, on the other hand, shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power, or remedy hereunder
preclude any other or the further exercise thereof or the exercise of any other
right, power or remedy.
     Section 13. Binding Agreement; Assignment. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, except that no Grantor shall be permitted to
assign this Agreement or any interest herein or in the Collateral or any part
thereof and any such assignment by a Grantor shall be null and void absent the
prior written consent of the Secured Party.
     Section 14. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which shall
constitute but one agreement.

F-12



--------------------------------------------------------------------------------



 



     Section 15. Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under applicable law, such provisions shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provisions or the remaining provisions of this Agreement.
     Section 16. Headings. Section headings used herein are for convenience only
and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.
     SECTION 17. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
     SECTION 18. LITIGATION; JURISDICTION; OTHER MATTERS; WAIVERS.
     (a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY AMONG
ANY OF THE GRANTORS AND THE SECURED PARTY WOULD BE BASED ON DIFFICULT AND
COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
SECURED PARTY AND THE GRANTORS HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN
ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF OR
RELATING IN ANY WAY TO THIS AGREEMENT OR THE COLLATERAL.
     (b) EACH OF THE GRANTORS AND THE SECURED PARTY HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY STATE COURT
LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, SHALL HAVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE GRANTORS AND
THE SECURED PARTY, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE
COLLATERAL OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. EACH GRANTOR AND THE
SECURED PARTY EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR
DISPUTES. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES
NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION
SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE SECURED PARTY
OR THE ENFORCEMENT BY THE SECURED PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM
IN ANY OTHER APPROPRIATE JURISDICTION.

F-13



--------------------------------------------------------------------------------



 



     (c) EACH GRANTOR EXPRESSLY WAIVES TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW: (i) ANY CONSTITUTIONAL OR OTHER RIGHT TO A JUDICIAL HEARING
PRIOR TO THE TIME THE SECURED PARTY DISPOSES OF ALL OR ANY PART OF THE
COLLATERAL AS PROVIDED IN THIS AGREEMENT; (ii) ALL RIGHTS OF REDEMPTION, STAY,
OR APPRAISAL THAT SUCH GRANTOR NOW HAS OR MAY AT ANY TIME IN THE FUTURE HAVE
UNDER ANY APPLICABLE LAW NOW EXISTING OR HEREAFTER ENACTED; AND (iii) EXCEPT AS
EXPRESSLY REQUIRED UNDER THIS AGREEMENT OR APPLICABLE LAW, ANY REQUIREMENT OF
NOTICE, DEMAND, OR ADVERTISEMENT FOR SALE.
     (d) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE SECURED OBLIGATIONS AND THE
TERMINATION OF THIS AGREEMENT.
     Section 19. Additional Grantors. If, pursuant to Section 7.12. of the
Credit Agreement, the Borrower shall be required to cause any Subsidiary that is
not a Grantor to become a Grantor hereunder, such Subsidiary shall execute and
deliver to the Secured Party a Security Agreement Supplement substantially in
the form of Annex 1 hereto and shall thereafter for all purposes be party hereto
as a “Grantor” and have the same rights, benefits and obligations as a Grantor
initially party hereto.
     Section 20. Termination. Upon indefeasible payment in full of all of the
Secured Obligations (other than Secured Obligations in respect of Derivatives
Contracts) and termination of the Credit Agreement in accordance with its terms,
this Agreement shall terminate. Upon termination of this Agreement in accordance
with its terms, the Secured Party agrees to take such actions as any Grantor may
reasonably request, and at the sole cost and expense of such Grantor, to
evidence the termination of this Agreement.
     Section 21. Continuing Security Interest. This Agreement shall create a
continuing security interest in the Collateral and shall remain in full force
and effect until it terminates in accordance with its terms.
     Section 22. Reinstatement. Each Grantor further that, if any payment made
by any Loan Party or other Person and applied to the Secured Obligations is at
any time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of Collateral are required to be returned by the Secured Party to
such Loan Party, its estate, trustee, receiver or any other party, including any
Grantor, under any bankruptcy law or other applicable law, then, to the extent
of such payment or repayment, any Lien or other Collateral securing such
liability shall be and remain in full force and effect, as fully as if such
payment had never been made or, if prior thereto the Lien granted hereby or
other Collateral securing such liability hereunder shall have been released or
terminated by virtue of such cancellation or surrender, such Lien or other
Collateral shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or

F-14



--------------------------------------------------------------------------------



 



otherwise affect any Lien or other Collateral securing the obligations of any
Grantor in respect of the amount of such payment.
     Section 23. Security Interest Absolute. All rights of the Secured Party
hereunder, the grant of a security interest in the Collateral and all
obligations of each Grantor hereunder, shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of any Loan Document,
any agreement with respect to any of the Secured Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of the payment of, or in any other term of, all or any of
the Secured Obligations, or any other amendment or waiver of or any consent to
any departure from any Loan Document, or any other agreement or instrument
relating to any of the foregoing, (c) any exchange, release or nonperfection of
any other collateral, or any release or amendment or waiver of or consent to or
departure from any guaranty, for all or any of the Secured Obligations or
(d) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, any Grantor in respect of the Secured Obligations or in
respect of this Agreement (other than the indefeasible payment in full of all
the Secured Obligations).
     Section 24. Joint and Several Obligations of Grantors. THE OBLIGATIONS OF
THE GRANTORS HEREUNDER SHALL BE JOINT AND SEVERAL.
[Signatures on Next Page]

F-15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Grantor has executed and delivered this Security
Agreement under seal as of this the date first written above.

                      GRANTORS:    
 
                    [NAME OF GRANTORS]    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

Agreed to, accepted and acknowledged
as of the date first written above.
SECURED PARTY:
WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent

             
By:
                     
 
  Name:        
 
  Title:  
 
   
 
     
 
   

F-16



--------------------------------------------------------------------------------



 



SCHEDULE 1 TO SECURITY AGREEMENT
Pledged Debt Instruments
[TO BE COMPLETED BY GRANTORS]

F-17



--------------------------------------------------------------------------------



 



SCHEDULE 2 TO SECURITY AGREEMENT
Necessary Filings
UCC Financing Statement Filings:

          Grantor   Jurisdiction Where to be Filed  
 
       

[TO BE COMPLETED BY GRANTORS]

F-18



--------------------------------------------------------------------------------



 



SCHEDULE 3 TO SECURITY AGREEMENT
Jurisdictions of Organization, Names, Organizational ID Numbers, Locations, Etc.

                              Jurisdiction of             Chief Executive
Office/Sole Place of   Grantor (Exact Legal Name)   Formation     Org. ID No.  
  Business  
 
                       

[TO BE COMPLETED BY GRANTORS]

F-19



--------------------------------------------------------------------------------



 



SCHEDULE 4 TO SECURITY AGREEMENT
Deposit Accounts and Securities Accounts
Deposit Accounts:

                  Grantor   Bank     Account No.  
 
               

Securities Accounts:
[NONE]
[TO BE COMPLETED BY GRANTORS]

F-20



--------------------------------------------------------------------------------



 



ANNEX 1 TO SECURITY AGREEMENT
FORM OF SECURITY AGREEMENT SUPPLEMENT
     THIS SECURITY AGREEMENT SUPPLEMENT dated as of                     ,
200___(this “Supplement”) executed and delivered by                     , a
                     (the “New Grantor”) in favor of WACHOVIA BANK, NATIONAL
ASSOCIATION, as Agent (the “Secured Party”).
     WHEREAS, pursuant to that certain Credit Agreement dated as of April 10,
2007 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Ashford Hospitality Limited
Partnership (the “Borrower”), the financial institutions from time to time party
thereto as “Lenders”, the Secured Party, and the other parties thereto, the
Secured Party and the Lenders have agreed to make available to the Borrower
certain financial accommodations on the terms and conditions set forth in the
Credit Agreement;
     WHEREAS, to secure obligations owning by certain parties under the Credit
Agreement and the other Loan Documents, the Borrower and the other “Grantors”
thereunder have executed and delivered that certain Security Agreement dated as
of April 10, 2007 (as amended, restated, supplemented or otherwise modified from
time to time, the “Security Agreement”) in favor of the Secured Party;
     WHEREAS, it is a condition precedent to the continued extension by the
Lenders and the Secured Party of such financial accommodations that the New
Pledgor execute this Supplement to become a party to the Security Agreement.
     NOW, THEREFORE, in consideration of the above premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the New Grantor, the New Grantor hereby agrees as follows:
     Section 1. Accession to Security Agreement; Grant of Security Interest. The
New Grantor agrees that it is a “Grantor” under the Security Agreement and
assumes all obligations of a “Grantor” thereunder, all as if the New Grantor had
been an original signatory to the Security Agreement. Without limiting the
generality of the foregoing, the New Grantor hereby:
     (a) mortgages, pledges and hypothecates to the Secured Party for the
benefit of the Lenders, and grants to the Secured Party for the benefit of the
Lenders a lien on and security interest in, all of such Grantor’s right, title
and interest in, to and under the Collateral of such Grantor, all as collateral
security for the full, prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations;
     (b) makes to the Secured Party and the Lenders as of the date hereof each
of the representations and warranties contained in Section 4 of the Security
Agreement and agrees to be

F-21



--------------------------------------------------------------------------------



 



bound by each of the covenants contained in the Security Agreement, including
without limitation, those contained in Section 5 thereof; and
     (c) consents and agrees to each other provision set forth in the Security
Agreement.
     Section 2. Supplement to Schedules. The information set forth in Annex 1
attached hereto is hereby added to the information set forth in Schedules 1
through 4 of the Security Agreement.
     SECTION 3. GOVERNING LAW. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
     Section 3. Definitions. Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Security Agreement.
[Signatures on Next Page]

F-22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Grantor has caused this Security Agreement
Supplement to be duly executed and delivered under seal by its duly authorized
officers as of the date first written above.

                      [NEW GRANTOR]    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   
 
                    Address for Notices:    
 
                         
 
                         
 
                         

 
  Attention:                        
 
  Telecopy Number:         (___)        
 
  Telephone Number:       (___)  
 
   
 
     
 
   

              Accepted:        
 
            WACHOVIA BANK, NATIONAL
   ASSOCIATION, as Agent    
 
           
By:
                     
 
  Name:        
 
  Title:  
 
   
 
     
 
   

F-23



--------------------------------------------------------------------------------



 



ANNEX 1
[Set forth information to be disclosed on Schedules 1 through 4
with respect to the New Grantor]
This Annex shall be deemed to be a supplement to Schedules 1 through 4 attached
to the Security Agreement.

F-24



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF REVOLVING NOTE

$                                           , 20___

     FOR VALUE RECEIVED, the undersigned, ASHFORD HOSPITALITY LIMITED
PARTNERSHIP, a limited partnership formed under the laws of the State of
Delaware (the “Borrower”), hereby promises to pay to the order of ___(the
“Lender”), in care of Wachovia Bank, National Association, as Agent (the
“Agent”) at Wachovia Bank, National Association, One Wachovia Center, 301 South
College Street, Charlotte, North Carolina 28288, or at such other address as may
be specified in writing by the Agent to the Borrower, the principal sum of
___AND ___/100 DOLLARS ($___) (or such lesser amount as shall equal the
aggregate unpaid principal amount of Revolving Loans made by the Lender to the
Borrower under the Credit Agreement (as herein defined)), on the dates and in
the principal amounts provided in the Credit Agreement, and to pay interest on
the unpaid principal amount owing hereunder, at the rates and on the dates
provided in the Credit Agreement.
     The date and amount of each Revolving Loan made by the Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Note,
endorsed by the Lender on the schedule attached hereto or any continuation
thereof, provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Credit Agreement or hereunder.
     This Note is one of the Revolving Notes referred to in the Credit Agreement
dated as of April 10, 2007 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”) and the Agent. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.
     The Credit Agreement provides for the acceleration of the maturity of this
Note upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.
     Except as permitted by Section 12.5. of the Credit Agreement, this Note may
not be assigned by the Lender to any Person.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

G-1



--------------------------------------------------------------------------------



 



     The Borrower hereby waives presentment for payment, demand, notice of
demand, notice of non-payment, protest, notice of protest and all other similar
notices.
     Time is of the essence for this Note.
     IN WITNESS WHEREOF, the undersigned has executed and delivered this
Revolving Note under seal as of the date first written above.

                          ASHFORD HOSPITALITY LIMITED PARTNERSHIP
By: Ashford OP General Partner LLC, its general partner    
 
                   
 
      By:                              
 
          Name:        
 
          Title:  
 
 
 
    

G-2



--------------------------------------------------------------------------------



 



SCHEDULE OF REVOLVING LOANS
     This Note evidences Revolving Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

                      Principal   Amount   Unpaid     Date of   Amount of   Paid
or   Principal   Notation Loan   Loan   Prepaid   Amount   Made By
 
               

G-3



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF TERM NOTE

$                                           , 20___

     FOR VALUE RECEIVED, the undersigned, ASHFORD HOSPITALITY LIMITED
PARTNERSHIP, a limited partnership formed under the laws of the State of
Delaware (the “Borrower”), hereby promises to pay to the order of ___(the
“Lender”), in care of Wachovia Bank, National Association, as Agent (the
“Agent”) at Wachovia Bank, National Association, One Wachovia Center, 301 South
College Street, Charlotte, North Carolina 28288, or at such other address as may
be specified in writing by the Agent to the Borrower, the principal sum of
___AND ___/100 DOLLARS ($___) (or such lesser amount as shall equal the
aggregate unpaid principal amount of the Term Loan made by the Lender to the
Borrower under the Credit Agreement (as herein defined)), on the dates and in
the principal amounts provided in the Credit Agreement, and to pay interest on
the unpaid principal amount owing hereunder, at the rates and on the dates
provided in the Credit Agreement.
     The date and amount of each payment made on account of the principal of
such Term Loan shall be recorded by the Lender on its books and, prior to any
transfer of this Note, endorsed by the Lender on the schedule attached hereto or
any continuation thereof, provided that the failure of the Lender to make any
such recordation or endorsement shall not affect the obligations of the Borrower
to make a payment when due of any amount owing under the Credit Agreement or
hereunder.
     This Note is one of the Term Notes referred to in the Credit Agreement
dated as of April 10, 2007 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”) and the Agent. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.
     The Credit Agreement provides for the acceleration of the maturity of this
Note upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.
     Except as permitted by Section 12.5. of the Credit Agreement, this Note may
not be assigned by the Lender to any Person.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

H-1



--------------------------------------------------------------------------------



 



     The Borrower hereby waives presentment for payment, demand, notice of
demand, notice of non-payment, protest, notice of protest and all other similar
notices.
     Time is of the essence for this Note.
     IN WITNESS WHEREOF, the undersigned has executed and delivered this Term
Note under seal as of the date first written above.

                          ASHFORD HOSPITALITY LIMITED PARTNERSHIP
By: Ashford OP General Partner LLC, its general partner    
 
                   
 
      By:                              
 
          Name:        
 
          Title:  
 
 
 
    

H-2



--------------------------------------------------------------------------------



 



SCHEDULE TO TERM NOTE
     This Note evidences one of the Term Loans made under the within-described
Credit Agreement to the Borrower, subject to the payments and prepayments of
principal set forth below:

          Amount         Paid or   Unpaid Principal   Notation Prepaid   Amount
  Made By
 
       

H-3



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF OPINION OF COUNSEL
     Opinion of counsel to the Loan Parties shall address the following matters,
and such other matters as the Agent may reasonably request:

1.   Due organization or formation of each Loan Party;   2.   Power of each Loan
Party to (a) execute and deliver, and to perform its obligations under, the Loan
Documents to which it is a party, (b) own and use its assets, and (c) conduct
its business as presently conducted;   3.   Good standing of each Loan Party in
jurisdiction of organization or formation and qualification of each Loan Party
to transact business in jurisdictions where required to be so qualified;   4.  
Each Loan Party’s authorization of the execution and delivery of the Loan
Documents to which it is a party and the performance by such Loan Party of all
of its obligations under each such Loan Document;   5.   Each Loan Party’s due
execution and delivery of the Loan Documents to which it is a party;   6.   Each
Loan Document being a valid and binding obligation of each Loan Party which is a
party thereto, enforceable against each such Loan Party in accordance with its
terms, except as such enforceability may be limited by: (a) applicable
bankruptcy, insolvency, reorganization, moratorium, arrangement or similar laws
relating to or affecting the enforcement of creditors’ rights generally and
(b) the fact that equitable remedies or relief (including, but not limited to,
the remedy of specific performance) are subject to the discretion of the court
before which any such remedies or relief may be sought;   7.   The Pledge
Agreement creating a valid and enforceable security interest in favor of the
Agent in the Collateral (as defined in the Pledge Agreement) and perfection of
such security interest;   8.   The Security Agreement creating a valid and
enforceable security interest in favor of the Agent in the Collateral (as
defined in the Security Agreement) and perfection of such security interest;  
9.   All financing statements being filed in connection with the Pledge
Agreement and Security Agreement being in appropriate form for filing;

I-1



--------------------------------------------------------------------------------



 



10.   The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party not resulting in any: (a) violation of such
Loan Party’s organizational documents; (b) violation of any existing federal or
state constitution, statute, regulation, rule, order, or law to which such Loan
Party or its assets are subject; (c) breach or violation of or default under,
any agreement, instrument, indenture or other document evidencing any
indebtedness for money borrowed or any other material agreement to which, to our
knowledge, such Loan Party is bound or under which a Loan Party or its assets is
subject; (d) creation or imposition of a lien or security interest in, on or
against the assets of such Loan Party under any agreement, instrument, indenture
or other document evidencing any indebtedness for money borrowed or any other
material agreement to which, to the knowledge of counsel, such Loan Party is
bound or under which a Loan Party or its assets is subject; or (e) violation of
any judicial or administrative decree, writ, judgment or order to which, to the
knowledge of counsel, such Loan Party or its assets are subject;   11.   The
execution, delivery and performance by each Loan Party of each Loan Document to
which it is a party, and the consummation of the transactions thereunder, not
requiring any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority of the United States of
America or the States of Delaware, New York or Texas;   12.   None of the Loan
Parties being, or, after giving effect to any Loan will be, subject to
regulation under the Investment Company Act of 1940 or to any federal or state
statute or regulation limiting its ability to incur indebtedness for borrowed
money;   13.   No transfer, mortgage, intangible, documentary stamp or similar
taxes being payable by the Agent or the Lenders in connection with (a) the
execution and delivery of the Loan Documents, (b) the creation of the
Indebtedness and the other Obligations evidenced by any of the Loan Documents or
(c) the perfection of the Agent’s Lien in any of the Collateral;   14.  
Assuming that the Borrower applies the proceeds of the Loans as provided in the
Credit Agreement, the transactions contemplated by the Loan Documents not
violating the provisions of Regulations T, U or X of the Board of Governors of
the Federal Reserve System of the United States of America; and   15.   The
consideration to be paid to the Agent and the Lenders for the financial
accommodations to be provided to the Loan Parties pursuant to the Credit
Agreement not violating any law of the States of New York or Texas relating to
interest and usury.

I-2



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF COMPLIANCE CERTIFICATE
                    , 20___
Wachovia Bank, National Association, as Agent
One Wachovia Center
301 South College Street, NC0172
Charlotte, North Carolina 28288
Attention: David M. Blackman
Each of the Lenders Party to the Credit
Agreement referred to below
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement dated as of April 10,
2007 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Ashford Hospitality Limited
Partnership (the “Borrower”), the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”) Wachovia Bank, National
Association, as Agent (the “Agent”), and the other parties thereto. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.
     Pursuant to Section 8.3. of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders as follows:
     (1) The undersigned is the                      of the Parent.
     (2) The undersigned has examined the books and records of the Parent and/or
the Borrower and has conducted such other examinations and investigations as are
reasonably necessary to provide this Compliance Certificate.
     (3) To the undersigned’s knowledge, after due inquiry, no Default or Event
of Default exists [if such is not the case, specify such Default or Event of
Default and its nature, when it occurred and whether it is continuing and the
steps being taken by the Borrower with respect to such event, condition or
failure].
     (4) Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Borrower and its Subsidiaries were in compliance
with the covenants contained in Sections 9.1. and 9.4. of the Credit Agreement.

J-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this certificate as of the
date first above written.

                       
 
  Name:
Title:    
 
 
 
    

J-2



--------------------------------------------------------------------------------



 



Schedule 1
[Calculations to be Attached]

J-3



--------------------------------------------------------------------------------



 



EXHIBIT K
FORM OF GUARANTY
     THIS GUARANTY dated as of April 10, 2007, executed and delivered by each of
the undersigned and the other Persons from time to time party hereto pursuant to
the execution and delivery of an Accession Agreement in the form of Annex I
hereto (all of the undersigned, together with such other Persons each a
“Guarantor” and collectively, the “Guarantors”) in favor of (a) WACHOVIA BANK,
NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”) for the Lenders
under that certain Credit Agreement dated as of April 10, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Ashford Hospitality Limited Partnership (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”) and the Agent and (b) the Lenders.
     WHEREAS, pursuant to the Credit Agreement, the Agent and the Lenders have
agreed to make available to the Borrower certain financial accommodations on the
terms and conditions set forth in the Credit Agreement;
     WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are members of the same corporate family and have determined it to be
in their mutual best interests to obtain financing from the Agent and the
Lenders through their collective efforts;
     WHEREAS, each Guarantor acknowledges that it will receive direct and
indirect benefits from the Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, each Guarantor is willing to guarantee the Borrower’s obligations
to the Agent and the Lenders on the terms and conditions contained herein; and
     WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a
condition to the Agent and the Lenders making, and continuing to make, such
financial accommodations to the Borrower.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each Guarantor, each Guarantor
agrees as follows:
     Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower to any Lender or the Agent
under or in connection with the Credit Agreement and any other Loan Document,
including without limitation, the repayment of all principal of the Loans and
the Reimbursement Obligations, and the payment of all interest, Fees, charges,
attorneys’ fees and other amounts payable to any Lender or the Agent thereunder
or in connection therewith; (b) any and all extensions, renewals, modifications,
amendments or substitutions of the foregoing; (c) all

K-1



--------------------------------------------------------------------------------



 



expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, that are incurred by the Lenders and the Agent in the enforcement
of any of the foregoing or any obligation of such Guarantor hereunder; and
(d) all other Obligations.
     Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, none of the Lenders or the Agent shall be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy any of them may have against the Borrower, any other Guarantor
or any other Person or commence any suit or other proceeding against the
Borrower, any other Guarantor or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Guarantor or any other Person; or (c) to make demand of the Borrower,
any other Guarantor or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Lenders or the Agent which may
secure any of the Guarantied Obligations.
     Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Agent or
the Lenders with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):
     (a) (i) any change in the amount, interest rate or due date or other term
of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;
     (b) any lack of validity or enforceability of the Credit Agreement, any of
the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;
     (c) any furnishing to the Agent or the Lenders of any security for the
Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any Collateral securing any of the Obligations;
     (d) any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any

K-2



--------------------------------------------------------------------------------



 



subordination of the payment of the Guarantied Obligations to the payment of any
other liability of the Borrower or any other Loan Party;
     (e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;
     (f) any act or failure to act by the Borrower, any other Loan Party or any
other Person which may adversely affect such Guarantor’s subrogation rights, if
any, against the Borrower to recover payments made under this Guaranty;
     (g) any nonperfection or impairment of any security interest or other Lien
on any Collateral securing in any way any of the Obligations;
     (h) any application of sums paid by the Borrower, any other Guarantor or
any other Person with respect to the liabilities of the Borrower to the Agent or
the Lenders, regardless of what liabilities of the Borrower remain unpaid;
     (i) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;
     (j) any defense, set-off, claim or counterclaim (other than indefeasible
payment and performance in full) which may at any time be available to or be
asserted by the Borrower, any other Loan Party or any other Person against the
Agent or any Lender;
     (k) any change in the corporate existence, structure or ownership of the
Borrower or any other Loan Party;
     (l) any statement, representation or warranty made or deemed made by or on
behalf of the Borrower, any Guarantor or any other Loan Party under any Loan
Document, or any amendment hereto or thereto, proves to have been incorrect or
misleading in any respect; or
     (m) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).
     Section 4. Action with Respect to Guarantied Obligations. The Lenders and
the Agent may, at any time and from time to time, without the consent of, or
notice to, any Guarantor, and without discharging any Guarantor from its
obligations hereunder, take any and all actions described in Section 3 and may
otherwise: (a) amend, modify, alter or supplement the terms of any of the
Guarantied Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Guarantied Obligations or changing the
interest rate that may accrue on any of the Guarantied Obligations; (b) amend,
modify, alter or supplement the Credit Agreement or any other Loan Document;
(c) sell, exchange, release or otherwise deal with all, or any part, of any
collateral securing any of the Obligations; (d) release any other Loan Party or
other Person

K-3



--------------------------------------------------------------------------------



 



liable in any manner for the payment or collection of the Guarantied
Obligations; (e) exercise, or refrain from exercising, any rights against the
Borrower, any other Guarantor or any other Person; and (f) apply any sum, by
whomsoever paid or however realized, to the Guarantied Obligations in such order
as the Lenders shall elect.
     Section 5. Representations and Warranties. Each Guarantor hereby makes to
the Agent and the Lenders all of the representations and warranties made by the
Borrower with respect to or in any way relating to such Guarantor in the Credit
Agreement and the other Loan Documents, as if the same were set forth herein in
full.
     Section 6. Covenants. Each Guarantor will comply with all covenants which
the Borrower is to cause such Guarantor to comply with under the terms of the
Credit Agreement or any of the other Loan Documents.
     Section 7. Waiver. Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.
     Section 8. Inability to Accelerate Loan. If the Agent and/or the Lenders
are prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, the Agent and/or the Lenders shall be entitled to receive from each
Guarantor, upon demand therefor, the sums which otherwise would have been due
had such demand or acceleration occurred.
     Section 9. Reinstatement of Guarantied Obligations. If claim is ever made
on the Agent or any Lender for repayment or recovery of any amount or amounts
received in payment or on account of any of the Guarantied Obligations, and the
Agent or such Lender repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such claim effected by
the Agent or such Lender with any such claimant (including the Borrower or a
trustee in bankruptcy for the Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of the
Credit Agreement, any of the other Loan Documents, or any other instrument
evidencing any liability of the Borrower, and such Guarantor shall be and remain
liable to the Agent or such Lender for the amounts so repaid or recovered to the
same extent as if such amount had never originally been paid to the Agent or
such Lender.
     Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall

K-4



--------------------------------------------------------------------------------



 



be paid to such Guarantor on account of or in respect of such subrogation rights
or other claims or causes of action, such Guarantor shall hold such amount in
trust for the benefit of the Agent and the Lenders and shall forthwith pay such
amount to the Agent to be credited and applied against the Guarantied
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement or to be held by the Agent as collateral security for any
Guarantied Obligations existing.
     Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Agent and the Lenders
such additional amount as will result in the receipt by the Agent and the
Lenders of the full amount payable hereunder had such deduction or withholding
not occurred or been required.
     Section 12. Set-off. In addition to any rights now or hereafter granted
under any of the other Loan Documents or Applicable Law and not by way of
limitation of any such rights, each Guarantor hereby authorizes the Agent, each
Lender and any of their respective Affiliates, at any time while an Event of
Default exists, without any prior notice to such Guarantor or to any other
Person, any such notice being hereby expressly waived, but in the case of a
Lender or an Affiliate of a Lender subject to receipt of the prior written
consent of the Agent exercised in its sole discretion, to set off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Agent, such Lender, or any Affiliate of the Agent or such Lender, to or for
the credit or the account of such Guarantor against and on account of any of the
Guarantied Obligations, although such obligations shall be contingent or
unmatured. Each Guarantor agrees, to the fullest extent permitted by Applicable
Law, that any Participant may exercise rights of setoff or counterclaim and
other rights with respect to its participation as fully as if such Participant
were a direct creditor of such Guarantor in the amount of such participation.
     Section 13. Subordination. Each Guarantor hereby expressly covenants and
agrees for the benefit of the Agent and the Lenders that all obligations and
liabilities of the Borrower to such Guarantor of whatever description, including
without limitation, all intercompany receivables of such Guarantor from the
Borrower (collectively, the “Junior Claims”) shall be subordinate and junior in
right of payment to all Guarantied Obligations. If an Event of Default shall
exist, then no Guarantor shall accept any direct or indirect payment (in cash,
property or securities, by setoff or otherwise) from the Borrower on account of
or in any manner in respect of any Junior Claim until all of the Guarantied
Obligations have been indefeasibly paid in full.
     Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Agent and the Lenders that in any Proceeding, such Guarantor’s maximum
obligation hereunder shall equal, but not exceed, the maximum amount which would
not otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the Lenders) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code of 1978,

K-5



--------------------------------------------------------------------------------



 



as amended (the “Bankruptcy Code”) and (b) any state fraudulent transfer or
fraudulent conveyance act or statute applied in such Proceeding, whether by
virtue of Section 544 of the Bankruptcy Code or otherwise. The Applicable Laws
under which the possible avoidance or unenforceability of the obligations of
such Guarantor hereunder (or any other obligations of such Guarantor to the
Agent and the Lenders) shall be determined in any such Proceeding are referred
to as the “Avoidance Provisions”. Accordingly, to the extent that the
obligations of any Guarantor hereunder would otherwise be subject to avoidance
under the Avoidance Provisions, the maximum Guarantied Obligations for which
such Guarantor shall be liable hereunder shall be reduced to that amount which,
as of the time any of the Guarantied Obligations are deemed to have been
incurred under the Avoidance Provisions, would not cause the obligations of such
Guarantor hereunder (or any other obligations of such Guarantor to the Agent and
the Lenders), to be subject to avoidance under the Avoidance Provisions. This
Section is intended solely to preserve the rights of the Agent and the Lenders
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Agent and the Lenders that would not otherwise be
available to such Person under the Avoidance Provisions.
     Section 15. Guarantor Reimbursement. To the extent that any Guarantor shall
be required hereunder to pay a portion of the Guarantied Obligations which shall
exceed the greater of (i) the amount of the economic benefit actually received
by such Guarantor from the Guarantied Obligations and (ii) the amount which such
Guarantor would otherwise have paid if such Guarantor had paid the aggregate
amount of the Guarantied Obligations (excluding the amount thereof repaid by the
Borrower) in the same proportion as such Guarantor’s net worth at the date
enforcement hereunder is sought bears to the aggregate net worth of all the
Guarantors at the date enforcement hereunder is sought, then such Guarantor
shall be reimbursed by such other Guarantors for the amount of such excess, pro
rata, based on the respective net worths of such other Guarantors at the date
enforcement hereunder is sought.
     Section 16. Information. Each Guarantor assumes all responsibility for
being and keeping itself informed of the financial condition of the Borrower and
the other Guarantors, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
neither the Agent nor any of the Lenders shall have any duty whatsoever to
advise any Guarantor of information regarding such circumstances or risks.
     Section 17. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
     SECTION 18. WAIVER OF JURY TRIAL.
     (a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN
OR AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON
DIFFICULT AND COMPLEX ISSUES OF LAW

K-6



--------------------------------------------------------------------------------



 



AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE AGENT AND EACH
GUARANTOR HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE
COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE
WHATSOEVER BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS OF
ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.
     (b) EACH OF THE GUARANTORS, THE AGENT AND EACH LENDER HEREBY AGREES THAT
THE FEDERAL DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY STATE
COURT LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, SHALL HAVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG ANY
GUARANTOR, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR
THEREFROM. EACH GUARANTOR AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT
IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH
COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY THE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY
LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.
     (c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.
     Section 19. Loan Accounts. The Agent and each Lender may maintain books and
accounts setting forth the amounts of principal, interest and other sums paid
and payable with respect to the Guarantied Obligations, and in the case of any
dispute relating to any of the outstanding amount, payment or receipt of any of
the Guarantied Obligations or otherwise, the entries in such books and accounts
shall be deemed conclusive evidence of the amounts and other matters set forth
herein, absent manifest error. The failure of the Agent or any Lender to

K-7



--------------------------------------------------------------------------------



 



maintain such books and accounts shall not in any way relieve or discharge any
Guarantor of any of its obligations hereunder.
     Section 20. Waiver of Remedies. No delay or failure on the part of the
Agent or any Lender in the exercise of any right or remedy it may have against
any Guarantor hereunder or otherwise shall operate as a waiver thereof, and no
single or partial exercise by the Agent or any Lender of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other such right or remedy.
     Section 21. Termination. This Guaranty shall remain in full force and
effect until indefeasible payment in full of the Guarantied Obligations and the
other Obligations and the termination or cancellation of the Credit Agreement in
accordance with its terms.
     Section 22. Successors and Assigns. Each reference herein to the Agent or
the Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Guarantied
Obligations) in whose favor the provisions of this Guaranty also shall inure,
and each reference herein to each Guarantor shall be deemed to include such
Guarantor’s successors and assigns, upon whom this Guaranty also shall be
binding. The Lenders may, in accordance with the applicable provisions of the
Credit Agreement, assign, transfer or sell any Guarantied Obligation, or grant
or sell participations in any Guarantied Obligations, to any Person without the
consent of, or notice to, any Guarantor and without releasing, discharging or
modifying any Guarantor’s obligations hereunder. Subject to Section 12.8. of the
Credit Agreement, each Guarantor hereby consents to the delivery by the Agent or
any Lender to any Assignee or Participant (or any prospective Assignee or
Participant) of any financial or other information regarding the Borrower or any
Guarantor. No Guarantor may assign or transfer its rights or obligations
hereunder to any Person without the prior written consent of all Lenders and any
such assignment or other transfer to which all of the Lenders have not so
consented shall be null and void.
     Section 23. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE
GUARANTORS HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR
CONFIRMS THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS”
AND ALL OF THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS
HEREUNDER.
     Section 24. Amendments. This Guaranty may not be amended except in writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Agent and each Guarantor.
     Section 25. Payments. All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Agent at the Principal Office, not later than 2:00 p.m. on the date of demand
therefor.
     Section 26. Notices. All notices, requests and other communications
hereunder shall be in writing (including facsimile transmission or similar
writing) and shall be given (a) to each Guarantor at its address set forth below
its signature hereto, (b) to the Agent or any Lender at its

K-8



--------------------------------------------------------------------------------



 



respective address for notices provided for in the Credit Agreement, or (c) as
to each such party at such other address as such party shall designate in a
written notice to the other parties. Each such notice, request or other
communication shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; or (iii) if hand delivered, when delivered;
provided, however, that any notice of a change of address for notices shall not
be effective until received.
     Section 27. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.
     Section 28. Headings. Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.
     Section 29. Limitation of Liability. Neither the Agent nor any Lender, nor
any Affiliate, officer, director, employee, attorney, or agent of the Agent or
any Lender, shall have any liability with respect to, and each Guarantor hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or incurred by
a Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents. Each Guarantor hereby waives, releases, and agrees not to sue the
Agent or any Lender or any of the Agent’s or any Lender’s Affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Guaranty, the Credit Agreement or any of the other Loan Documents, or any of the
transactions contemplated by Credit Agreement or financed thereby.
     Section 30. Definitions. (a) For the purposes of this Guaranty:
     “Proceeding” means any of the following: (i) a voluntary or involuntary
case concerning any Guarantor shall be commenced under the Bankruptcy Code of
1978, as amended; (ii) a custodian (as defined in such Bankruptcy Code or any
other applicable bankruptcy laws) is appointed for, or takes charge of, all or
any substantial part of the property of any Guarantor; (iii) any other
proceeding under any Applicable Law, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up or composition for adjustment
of debts, whether now or hereafter in effect, is commenced relating to any
Guarantor; (iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any
order of relief or other order approving any such case or proceeding is entered
by a court of competent jurisdiction; (vi) any Guarantor makes a general
assignment for the benefit of creditors; (vii) any Guarantor shall fail to pay,
or shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; (viii) any Guarantor shall call a meeting of its
creditors with a view to arranging a composition or adjustment of its debts;
(ix) any Guarantor shall by any act or failure to act indicate its consent to,
approval of or acquiescence in any of the foregoing; or (x) any corporate action
shall be taken by any Guarantor for the purpose of effecting any of the
foregoing.
     (b) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.

K-9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guaranty as of the date and year first written above.

                      [GUARANTORS]    
 
               
 
  By:                          
 
      Name:
Title:    
 
 
 
    
 
                    Address for Notices:    
 
                    c/o Ashford Hospitality Limited Partnership
14185 Dallas Parkway, Suite 1100
Dallas, Texas 75245
Attention: David Brooks, Chief Legal Officer
Telecopy Number:      (972) 490-9605
Telephone Number:   (972) 778-9207
   

K-10



--------------------------------------------------------------------------------



 



ANNEX I
FORM OF ACCESSION AGREEMENT
     THIS ACCESSION AGREEMENT dated as of ___, 20___, executed and delivered by
___, a ___(the “New Guarantor”), in favor of (a) WACHOVIA BANK, NATIONAL
ASSOCIATION, in its capacity as Agent (the “Agent”) for the Lenders under that
certain Credit Agreement dated as of April 10, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Ashford Hospitality Limited Partnership (the “Borrower”), the
financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”) and the Agent, (b) the Lenders.
     WHEREAS, pursuant to the Credit Agreement, the Agent and the Lenders have
agreed to make available to the Borrower certain financial accommodations on the
terms and conditions set forth in the Credit Agreement;
     WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors,
though separate legal entities, are [members of the same corporate family] and
have determined it to be in their mutual best interests to obtain financing from
the Agent and the Lenders through their collective efforts;
     WHEREAS, the New Guarantor acknowledges that it will receive direct and
indirect benefits from the Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, the New Guarantor is willing to guarantee the Borrower’s
obligations to the Agent and the Lenders on the terms and conditions contained
herein; and
     WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Agent and the Lenders continuing to make such financial
accommodations to the Borrower.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the New Guarantor, the New
Guarantor agrees as follows:
     Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it
is a “Guarantor” under that certain Guaranty dated as of April 10, 2007 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Guaranty”), made by each Subsidiary of the Borrower a party thereto in favor of
the Agent and the Lenders and assumes all obligations of a “Guarantor”
thereunder and agrees to be bound thereby, all as if the New Guarantor had been
an original signatory to the Guaranty. Without limiting the generality of the
foregoing, the New Guarantor hereby:
     (a) irrevocably and unconditionally guarantees the due and punctual payment
and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

K-11



--------------------------------------------------------------------------------



 



     (b) makes to the Agent and the Lenders as of the date hereof each of the
representations and warranties contained in Section 5 of the Guaranty and agrees
to be bound by each of the covenants contained in Section 6 of the Guaranty; and
     (c) consents and agrees to each provision set forth in the Guaranty.
     SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
     Section 3. Definitions. Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.
[Signatures on Next Page]

K-12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement
to be duly executed and delivered under seal by its duly authorized officers as
of the date first written above.

                      [NEW GUARANTOR]    
 
               
 
  By:                          
 
      Name:
Title:    
 
 
 
    
 
                    Address for Notices:    
 
                    c/o Ashford Hospitality Limited Partnership    
 
                         
 
                              Attention:                     
Telecopy Number:         (_____)                     
Telephone Number:       (_____)                         

              Accepted:    
 
            WACHOVIA BANK, NATIONAL
      ASSOCIATION, as Agent    
 
           
By:
                     
 
  Name:
Title:    
 
 
 
    

K-13